Exhibit 10.1

CREDIT AGREEMENT

EFFECTIVE AS OF June 30, 2013

AMONG

ACTUATE CORPORATION,

as the Borrower

THE LENDERS PARTY HERETO,

THE GUARANTORS PARTY HERETO

U.S. BANK NATIONAL ASSOCIATION

as Administrative Agent

U.S. BANK NATIONAL ASSOCIATION

as Syndication Agent

and

U.S. BANK NATIONAL ASSOCIATION

as Lead Arranger and Bookrunner

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page  

ARTICLE I Definitions

     1   

SECTION 1.01.

   Defined Terms      1   

SECTION 1.02.

   Classification of Loans and Borrowings      24   

SECTION 1.03.

   Terms Generally      25   

SECTION 1.04.

   Accounting Terms; GAAP      25   

ARTICLE II The Credits

     26   

SECTION 2.01.

   Commitments      26   

SECTION 2.02.

   Loans and Borrowings      26   

SECTION 2.03.

   Requests for Revolving Borrowings      26   

SECTION 2.04.

   Continuation of Revolving Borrowings      27   

SECTION 2.05.

   [Reserved]      27   

SECTION 2.06.

   Letters of Credit      27   

SECTION 2.07.

   Funding of Borrowings      31   

SECTION 2.08.

   Interest Elections      31   

SECTION 2.09.

   Termination and Reduction of Commitments      32   

SECTION 2.10.

   Repayment of Loans; Evidence of Debt      33   

SECTION 2.11.

   Prepayment of Loans      33   

SECTION 2.12.

   Fees      34   

SECTION 2.13.

   Interest      34   

SECTION 2.14.

   Alternate Rate of Interest      35   

SECTION 2.15.

   Increased Costs      36   

SECTION 2.16.

   Break Funding Payments      37   

SECTION 2.17.

   Taxes      37   

SECTION 2.18.

   Payments Generally; Pro Rata Treatment; Sharing of Set-offs      40   

SECTION 2.19.

   Mitigation Obligations; Replacement of Lenders      42   

SECTION 2.20.

   Defaulting Lenders      42   

SECTION 2.21.

   Increase in Revolving Facility      44   

ARTICLE III Representations and Warranties

     45   

SECTION 3.01.

   Effective Date      45   

SECTION 3.02.

   Each Credit Event      46   

SECTION 3.03.

   Following Syndication      46   

ARTICLE IV Conditions

     47   

SECTION 4.01.

   Organization; Powers      47   

 

i



--------------------------------------------------------------------------------

SECTION 4.02.

   Authorization; Enforceability      47   

SECTION 4.03.

   Governmental Approvals; No Conflicts      47   

SECTION 4.04.

   Financial Condition; No Material Adverse Change      47   

SECTION 4.05.

   Properties      48   

SECTION 4.06.

   Litigation and Environmental Matters      48   

SECTION 4.07.

   Compliance with Laws and Agreements      48   

SECTION 4.08.

   Investment Company Status      49   

SECTION 4.09.

   Taxes      49   

SECTION 4.10.

   ERISA      49   

SECTION 4.11.

   Disclosure      49   

SECTION 4.12.

   USA PATRIOT Act      49   

SECTION 4.13.

   Embargoed Person      50   

SECTION 4.14.

   Subsidiaries      50   

SECTION 4.15.

   Solvency      50   

SECTION 4.16.

   Casualty, Etc      50   

SECTION 4.17.

   Labor Matters      51   

SECTION 4.18.

   Margin Regulations      51   

SECTION 4.19.

   Security Documents      51   

ARTICLE V Affirmative Covenants

     51   

SECTION 5.01.

   Financial Statements and Other Information      51   

SECTION 5.02.

   Notices of Material Events      53   

SECTION 5.03.

   Existence; Conduct of Business      53   

SECTION 5.04.

   Payment of Obligations      53   

SECTION 5.05.

   Maintenance of Properties; Insurance      53   

SECTION 5.06.

   Books and Records; Inspection Rights      53   

SECTION 5.07.

   Compliance with Laws      54   

SECTION 5.08.

   Use of Proceeds and Letters of Credit      54   

SECTION 5.09.

   Accuracy of Information      54   

SECTION 5.10.

   Certain Obligations Regarding Subsidiaries      54   

ARTICLE VI Negative Covenants

     55   

SECTION 6.01.

   Indebtedness      55   

SECTION 6.02.

   Liens      55   

SECTION 6.03.

   Fundamental Changes      56   

SECTION 6.04.

   Dispositions      56   

SECTION 6.05.

   Investments and Acquisitions      57   

SECTION 6.06.

   Swap Agreements      57   

SECTION 6.07.

   Restricted Payments      57   

SECTION 6.08.

   Transactions with Affiliates      58   

SECTION 6.09.

   Restrictive Agreements      58   

 

ii



--------------------------------------------------------------------------------

SECTION 6.10.

   Changes in Fiscal Periods      58   

SECTION 6.11.

   Amendments to Organizational Documents      58   

SECTION 6.12.

   Optional Payments and Modifications of Certain Debt Instruments      58   

SECTION 6.13.

   Certain Financial Covenants      59   

ARTICLE VII Events of Default

     59   

ARTICLE VIII Guarantee

     62   

SECTION 8.01.

   Guaranty      62   

SECTION 8.02.

   Rights of Lenders      62   

SECTION 8.03.

   Certain Waivers      62   

SECTION 8.04.

   Obligations Independent      63   

SECTION 8.05.

   Subrogation      63   

SECTION 8.06.

   Termination; Reinstatement      63   

SECTION 8.07.

   Subordination      63   

SECTION 8.08.

   Stay of Acceleration      64   

SECTION 8.09.

   Condition of Borrower      64   

ARTICLE IX The Administrative Agent

     64   

ARTICLE X Miscellaneous

     66   

SECTION 10.01.

   Notices      66   

SECTION 10.02.

   Waivers; Amendments      67   

SECTION 10.03.

   Expenses; Indemnity; Damage Waiver      68   

SECTION 10.04.

   Successors and Assigns      69   

SECTION 10.05.

   Survival      72   

SECTION 10.06.

   Counterparts; Integration; Effectiveness      72   

SECTION 10.07.

   Severability      73   

SECTION 10.08.

   Right of Setoff      73   

SECTION 10.09.

   Governing Law; Jurisdiction; Consent to Service of Process      73   

SECTION 10.10.

   WAIVER OF JURY TRIAL; Judicial Reference      74   

SECTION 10.11.

   Headings      76   

SECTION 10.12.

   Confidentiality      76   

SECTION 10.13.

   Material Non-Public Information      76   

SECTION 10.14.

   Authorization to Distribute Certain Materials to Public-Siders      77   

SECTION 10.15.

   Interest Rate Limitation      77   

SECTION 10.16.

   USA PATRIOT Act      77   

 

iii



--------------------------------------------------------------------------------

SCHEDULES:

Schedule 1.01A (Swiss/French claims)

Schedule 1.01B Existing Debt

Schedule 1.01C Letters of Credit

Schedule 1.01D Existing Liens

Schedule 1.01E Investments Pursuant to Agreements

Schedule 1.01F Subsidiaries and Addresses

Schedule 2.01 Lenders and Revolving Commitments

Schedule 4.06 Disclosed Matters

Schedule 6.09 Existing Restrictive Agreements

 

EXHIBITS:

  

Exhibit A

   Form of Assignment and Assumption

Exhibit B

   Form of Revolving Note

Exhibit C

   Form of Compliance Certificate

 

 

iv



--------------------------------------------------------------------------------

This Credit Agreement (the “Agreement), effective as of June 30, 2013, is among
Actuate Corporation, the Lenders and U.S. Bank National Association, a national
banking association, as a Lender, Issuing Bank, and as Administrative Agent. The
parties hereto agree as follows:

ARTICLE I

Definitions

SECTION 1.01. Defined Terms. As used in this Agreement, the following terms have
the meanings specified below:

“ABR”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are bearing interest at a rate
determined by reference to the Alternate Base Rate.

“Acquisition” means any transaction, or any series of related transactions,
consummated on or after the date of this Agreement, by which the Borrower or any
of its Subsidiaries (i) acquires any going business or all or substantially all
of the assets of any firm, corporation or limited liability company, or division
thereof, whether through purchase of assets, merger or otherwise or
(ii) directly or indirectly acquires (in one transaction or as the most recent
transaction in a series of transactions) at least a majority (in number of
votes) of the securities of a corporation which have ordinary voting power for
the election of directors (other than securities having such power only by
reason of the happening of a contingency) or a majority (by percentage or voting
power) of the outstanding ownership interests of a partnership or limited
liability company.

“Account Control Agreement” has the meaning assigned thereto in the Security
Agreement.

“Adjusted LIBO Rate” means, with respect to any Eurodollar Borrowing for any
Interest Period, an interest rate per annum (rounded upwards, if necessary, to
the next 1/16 of 1%) equal to (a) the LIBO Rate for such Interest Period
multiplied by (b) the Statutory Reserve Rate.

“Administrative Agent” means U.S. Bank National Association, in its capacity as
administrative agent for the Lenders hereunder.

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.

“Agency Site” means the Intralinks or other electronic platform site established
by the Administrative Agent to administer this Agreement.

“Aggregate Exposure” means, with respect to any Lender at any time, an amount
equal to (a) until the Effective Date, the aggregate amount of such Lender’s
Commitments at such time and (b) thereafter, the amount of such Lender’s
Revolving Commitment then in effect or, if the Revolving Commitments have been
terminated, the amount of such Lender’s Revolving Credit Exposure.

 

1



--------------------------------------------------------------------------------

“Alternate Base Rate” means, for any day, a rate per annum equal to the greatest
of (a) the Prime Rate in effect on such day, (b) the Federal Funds Effective
Rate in effect on such day plus  1/2 of 1% and (c) the Adjusted LIBO Rate for a
one month Interest Period on such day (or if such day is not a Business Day, the
immediately preceding Business Day) plus 1%, provided that, for the avoidance of
doubt, the Adjusted LIBO Rate for any day shall be based on the rate appearing
on the Reuters Screen LIBOR01 Page (or on any successor or substitute page of
such page) at approximately 11:00 A.M. London time on such day. Any change in
the Alternate Base Rate due to a change in the Prime Rate, the Federal Funds
Effective Rate or the Adjusted LIBO Rate shall be effective from and including
the effective date of such change in the Prime Rate, the Federal Funds Effective
Rate or the Adjusted LIBO Rate, respectively.

“Applicable Percentage” means, with respect to any Lender at any time, the ratio
(expressed as a percentage) of such Lender’s Aggregate Exposure at such time to
the Aggregate Exposure of all Lenders at such time; provided that in the case of
Section 2.20 when a Defaulting Lender shall exist, “Applicable Percentage” shall
mean the ratio (expressed as a percentage) of the Aggregate Exposure of all
Lenders (disregarding any Defaulting Lender’s Revolving Commitment then in
effect or, if the Revolving Commitments have been terminated, disregarding the
amount of such Defaulting Lender’s Revolving Credit Exposure) represented by
such Lender’s Aggregate Exposure.

“Applicable Rate” means, for any day, with respect to any ABR Loan or Eurodollar
Loan, or with respect to the facility fees payable hereunder, as the case may
be, the applicable rate per annum set forth below under the caption “ABR
Spread”, “Eurodollar Spread” or “Facility Fee Rate”, as the case may be, based
upon the Consolidated Total Cash Flow Leverage Ratio as of the most recent
determination date ; provided, that the “Applicable Rate” shall be the
applicable rate per annum set forth below in Pricing Level III until the
Administrative Agent has received and accepted the compliance certificate of
Borrower and its Subsidiaries required under Section. 5.01(c) for Borrower’s
fiscal quarter ending March 31, 2013:

 

    

Consolidated Total Cash Flow

Leverage

Ratio:

  

ABR Spread

   

Eurodollar Spread

   

Facility

Fee Rate

 

Pricing Level I:

   Less than or equal to 2.50 to 1.00 but greater than 1.75 to 1.00      1.00 % 
    2.00 %      0.00 % 

Pricing Level II:

   Less than or equal to 1.75 to 1.00 but greater than 1.00 to 1.00      0.75 % 
    1.75 %      0.00 % 

Pricing Level III:

   Less than or equal to 1.00 to 1.00      0.50 %      1.50 %      0.00 % 

For purposes of the foregoing, (i) the Consolidated Total Cash Flow Leverage
Ratio shall be determined as of the end of each fiscal quarter of the Borrower’s
fiscal year based on the Borrower’s Financial Statements delivered pursuant to
Section 5.01(a) or (b) and (ii) each change in the Applicable Rate resulting
from a change in the Consolidated Total Cash Flow Leverage Ratio shall be
effective during the period commencing on and including the date three Business
Days after receipt by the Administrative Agent of such Financial Statements
indicating such change and ending on the date immediately preceding the
effective date of the next such change; provided that the Consolidated Total
Cash Flow Leverage Ratio shall be deemed to be at the highest Pricing Level
(A) at any time that an Event of Default has occurred and is continuing or
(B) if the Borrower fails to deliver the Financial Statements required to be
delivered by it pursuant to Section 5.01(a) or (b), during the period commencing
three Business Days after such required date of delivery and ending on the date
that is three Business Days after such Financial Statements are actually
delivered.

 

2



--------------------------------------------------------------------------------

“Applicable Revolving Percentage” means, with respect to any Revolving Lender at
any time, the ratio (expressed as a percentage) of such Lender’s Revolving
Commitment at such time to the aggregate Revolving Commitments of all Revolving
Lenders at such time; provided that in the case of Section 2.20 when a
Defaulting Lender shall exist, “Applicable Revolving Percentage” shall mean the
ratio (expressed as a percentage) of the aggregate Revolving Commitments of all
Lenders (disregarding any Defaulting Lender’s Revolving Commitment then in
effect) represented by such Lender’s Revolving Commitment.

“Approved Fund” means any Person (other than a natural person) that is engaged
in making, purchasing, holding or investing in bank loans and similar extensions
of credit in the ordinary course of its business and that is administered or
managed by (a) a Lender, (b) an Affiliate of a Lender or (c) an entity or an
Affiliate of an entity that administers or manages a Lender.

“Approved Investments” means investments made by Borrower or any Subsidiary in
compliance with Borrower’s Investment Policy delivered to Agent.

“Arranger” means U.S. Bank National Association.

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 10.04), and accepted by the Administrative Agent, in the form of
Exhibit A or any other form approved by the Administrative Agent.

“Availability Period” means the period from and including the Effective Date to
but excluding the earlier of the Revolving Commitment Termination Date and the
date of termination of the Commitments.

“Bankruptcy Event” means, with respect to any Person, such Person becomes the
subject of a bankruptcy or insolvency proceeding, or has had a receiver,
conservator, trustee, administrator, custodian, assignee for the benefit of
creditors or similar Person charged with the reorganization or liquidation of
its business appointed for it, or, in the good faith determination of the
Administrative Agent, has taken any action in furtherance of, or indicating its
consent to, approval of, or acquiescence in, any such proceeding or appointment,
provided that a Bankruptcy Event shall not result solely by virtue of any
ownership interest, or the acquisition of any ownership interest, in such Person
by a Governmental Authority or instrumentality thereof, provided, further, that
such ownership interest does not result in or provide such Person with immunity
from the jurisdiction of courts within the United States or from the enforcement
of judgments or writs of attachment on its assets or permit such Person (or such
Governmental Authority or instrumentality) to reject, repudiate, disavow or
disaffirm any contracts or agreements made by such Person.

“Beneficial Owner” means, with respect to any U.S. Federal withholding Tax, the
beneficial owner, for U.S. Federal income tax purposes, to whom such Tax
relates.

“Board” means the Board of Governors of the Federal Reserve System of the United
States of America.

“Borrower” means Actuate Corporation, a Delaware corporation.

“Borrowing” means Loans of the same Type, made, converted or continued on the
same date and, in the case of Eurodollar Loans, as to which a single Interest
Period is in effect.

“Borrowing Request” means a request by the Borrower for a Borrowing in
accordance with

Section 2.03.

 

3



--------------------------------------------------------------------------------

“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in San Francisco, California are authorized or required
by law to remain closed; provided that, when used in connection with a
Eurodollar Loan, the term “Business Day” shall also exclude any day on which
banks are not open for dealings in dollar deposits in the London interbank
market.

“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP, and the amount of such obligations
shall be the capitalized amount thereof determined in accordance with GAAP.

“Cash Equivalents” means (a) marketable direct obligations issued by, or
unconditionally guaranteed by, the United States or issued by any agency thereof
and backed by the full faith and credit of the United States, in each case
maturing within 1 year from the date of acquisition thereof, (b) marketable
direct obligations issued or fully guaranteed by any state of the United States
or any political subdivision of any such state or any public instrumentality
thereof maturing within 1 year from the date of acquisition thereof and, at the
time of acquisition, having one of the two highest ratings obtainable from
either S&P or Moody’s, (c) commercial paper maturing no more than 270 days from
the date of acquisition thereof and, at the time of acquisition, having a rating
of at least A-1 from S&P, at least P-1 from Moody’s, or at least F-1 from Fitch,
(d) certificates of deposit, time deposits, overnight bank deposits or bankers’
acceptances maturing within 1 year from the date of acquisition thereof issued
by any bank organized under the laws of the United States or any state thereof
or the District of Columbia or any United States branch of a foreign bank having
at the date of acquisition thereof combined capital and surplus of not less than
$250,000,000, (e) Deposit Accounts maintained with (i) any bank that satisfies
the criteria described in clause (d) above, or (ii) any other bank organized
under the laws of the United States or any state thereof so long as the amount
maintained with any such other bank is less than or equal to the amount insured
by the Federal Deposit Insurance Corporation, (f) repurchase obligations of any
commercial bank satisfying the requirements of clause (d) of this definition or
recognized securities dealer having combined capital and surplus of not less
than $250,000,000, having a term of not more than seven days, with respect to
securities satisfying the criteria in clauses (a) or (d) above, (g) debt
securities with maturities of six months or less from the date of acquisition
backed by standby letters of credit issued by any commercial bank satisfying the
criteria described in clause (d) above, (h) Investments in money market funds
substantially all of whose assets are invested in the types of assets described
in clauses (a) through (g) above, and (i) Approved Investments.

“Cash Management Agreement” means any agreement to provide cash management
services, including treasury, depository, overdraft, credit or debit card,
electronic funds transfer and other cash management arrangements.

“Cash Management Bank” means any Person that, at the time it enters into a Cash
Management Agreement, is a Lender or an Affiliate of a Lender, in its capacity
as a party to such Cash Management Agreement.

“CFC” means a Person that is a controlled foreign corporation under Section 957
of the Code.

“Change in Control” means:

(a) any “person” or “group” (as such terms are used in Sections 13(d) and 14(d)
of the Exchange Act, but excluding any employee benefit plan of such person or
its subsidiaries, and any person or

 

4



--------------------------------------------------------------------------------

entity acting in its capacity as trustee, agent or other fiduciary or
administrator of any such plan) becomes the “beneficial owner” (as defined in
Rules 13d-3 and 13d-5 under the Exchange Act, except that a person or group
shall be deemed to have “beneficial ownership” of all securities that such
person or group has the right to acquire, whether such right is exercisable
immediately or only after the passage of time (such right, an “option right”)),
directly or indirectly, of 35% or more of the equity securities of the Borrower
entitled to vote for members of the board of directors or equivalent governing
body of the Borrower on a fully-diluted basis (and taking into account all such
securities that such “person” or “group” has the right to acquire pursuant to
any option right); or

(b) during any period of 12 consecutive months, a majority of the members of the
board of directors or other equivalent governing body of the Borrower cease to
be composed of individuals (i) who were members of that board or equivalent
governing body on the first day of such period, (ii) whose election or
nomination to that board or equivalent governing body was approved by
individuals referred to in clause (i) above constituting at the time of such
election or nomination at least a majority of that board or equivalent governing
body or (iii) whose election or nomination to that board or other equivalent
governing body was approved by individuals referred to in clauses (i) and
(ii) above constituting at the time of such election or nomination at least a
majority of that board or equivalent governing body (excluding, in the case of
both clause (ii) and clause (iii), any individual whose initial nomination for,
or assumption of office as, a member of that board or equivalent governing body
occurs as a result of an actual or threatened solicitation of proxies or
consents for the election or removal of one or more directors by any person or
group other than a solicitation for the election of one or more directors by or
on behalf of the board of directors); or

(c) any Person or two or more Persons acting in concert shall have acquired by
contract or otherwise, or shall have entered into a contract or arrangement
that, upon consummation thereof, will result in its or their acquisition of the
power to exercise, directly or indirectly, a controlling influence over the
management or policies of the Borrower, or control over the equity securities of
the Borrower entitled to vote for members of the board of directors or
equivalent governing body of the Borrower on a fully-diluted basis (and taking
into account all such securities that such Person or Persons have the right to
acquire pursuant to any option right) representing 35% or more of the combined
voting power of such securities; or

(d) except as disclosed in Schedule 1.01A, the Borrower shall cease, directly or
indirectly, to own and control legally and beneficially all of the Equity
Interests (other than directors’ qualifying shares and other nominal amounts of
Equity Interests that are required to be held by other Persons under applicable
law) in each Guarantor free and clear of all Liens (except Liens created by the
Security Documents).

“Change in Law” the occurrence after the date of this Agreement or, with respect
to any Lender, such later date on which such Lender becomes a party to this
Agreement) (a) the adoption of any law, rule, regulation or treaty, (b) any
change in any law, rule, regulation or treaty or in the interpretation or
application thereof by any Governmental Authority or (c) compliance by any
Lender or the Issuing Bank (or, for purposes of Section 2.15(b), by any lending
office of such Lender or by such Lender’s or the Issuing Bank’s holding company,
if any) with any request, guideline or directive (whether or not having the
force of law) of any Governmental Authority made or issued after the date of
this Agreement; provided that, notwithstanding anything herein to the contrary,
(x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and all
requests, rules, guidelines or directives thereunder or issued in connection
therewith and (y) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall be
deemed to be a “Change in “Law”, regardless of the date enacted, adopted or
issued.

 

5



--------------------------------------------------------------------------------

“Code” means the Internal Revenue Code of 1986, as amended.

“Collateral” means all of the “Collateral” referred to in the Security Documents
and all of the other property that is or is intended under the terms of the
Security Documents to be subject to Liens in favor of the Administrative Agent
for the benefit of the Secured Parties.

“Collateral Access Agreement” has the meaning assigned to such term in the
Security Agreement.

“Collateral Account” has the meaning assigned to such term in the Security
Agreement.

“Commitment” means a Revolving Commitment.

“Compliance Certificate” means a compliance certificate in substantially the
form of Exhibit C.

“Consolidated EBITDA” means, for any period, an amount equal to Consolidated Net
Income of the Borrower and its Subsidiaries on a consolidated basis for such
period plus (a) the following to the extent deducted in calculating such
Consolidated Net Income: (i) Consolidated Interest Expense, (ii) the provision
for Federal, state, local and foreign income taxes payable, (iii) depreciation
and amortization expense, (iv) other non-recurring expenses reducing such
Consolidated Net Income which do not represent a cash item in such period or any
future period (in each case of or by the Borrower and its Subsidiaries for such
period) and (v) non-cash expenses relating to stock options and other
equity-based compensation expenses, and minus (b) the following to the extent
included in calculating such Consolidated Net Income: (i) Federal, state, local
and foreign income tax credits and (ii) all non-cash items increasing
Consolidated Net Income (in each case of or by the Borrower and its Subsidiaries
for such period).

“Consolidated Interest Expense” means, for any period, total interest expense
(including that attributable to Capital Lease Obligations) of the Borrower and
its Subsidiaries for such period with respect to all outstanding Indebtedness of
the Borrower and its Subsidiaries (including all commissions, discounts and
other fees and charges owed with respect to letters of credit and bankers’
acceptance financing and net costs under Swap Agreements in respect of interest
rates to the extent such net costs are allocable to such period in accordance
with GAAP).

“Consolidated Net Income” means, for any period, the consolidated net income (or
loss) of the Borrower and its Subsidiaries, determined on a consolidated basis
in accordance with GAAP.

“Consolidated Total Cash Flow Leverage Ratio” means, as of any date of
determination, the ratio of Total Funded Debt to Consolidated EBITDA.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.

“Controlled Affiliate” has the meaning assigned to it in Section 4.12.

“Credit Party” means the Administrative Agent, the Issuing Bank or any other
Lender.

“Default” means any of the events specified in clauses (a) through (o) of
Article VII, whether or not any requirement for the giving of notice, the lapse
of time, or both, has been satisfied.

“Defaulting Lender” means any Lender that (a) has failed, within two Business
Days of the date

 

6



--------------------------------------------------------------------------------

required to be funded or paid, to (i) fund any portion of its Loans, (ii) fund
any portion of its participations in Letters of Credit or (iii) pay over to any
Credit Party any other amount required to be paid by it hereunder, unless, in
the case of clause (i) above, such Lender notifies the Administrative Agent in
writing that such failure is the result of such Lender’s good faith
determination that a condition precedent to funding (specifically identified and
including the particular default, if any) has not been satisfied, (b) has
notified the Borrower or any Credit Party in writing, or has made a public
statement to the effect, that it does not intend or expect to comply with any of
its funding obligations under this Agreement (unless such writing or public
statement indicates that such position is based on such Lender’s good faith
determination that a condition precedent (specifically identified and including
the particular default, if any) to funding a loan under this Agreement cannot be
satisfied) or generally under other agreements in which it commits to extend
credit, (c) has failed, within three Business Days after request by a Credit
Party, acting in good faith, to provide a certification in writing from an
authorized officer of such Lender that it will comply with its obligations (and
is financially able to meet such obligations) to fund prospective Loans and
participations in then outstanding Letters of Credit under this Agreement,
provided that such Lender shall cease to be a Defaulting Lender pursuant to this
clause (c) upon such Credit Party’s receipt of such certification in form and
substance satisfactory to it and the Administrative Agent, or (d) has become the
subject of a Bankruptcy Event.

“Deposit Account” means any “deposit account” as such term is defined in the
UCC.

“Disclosed Matters” means the actions, suits and proceedings and the
environmental matters disclosed in Schedule 4.06.

“Disposition” means, with respect to any property, any sale, lease, sale and
leaseback, assignment, conveyance, license, transfer or other disposition
thereof. The terms “Dispose” and “Disposed of” shall have correlative meanings.

“Dividend” means the payment by the Borrower of a pro rata dividend to all of
its equityholders on or about the Effective Date in accordance with applicable
law.

“Dollars” or “$” refers to lawful money of the United States of America.

“Domestic Subsidiary” means any Subsidiary that is organized under the laws of
any political subdivision of the United States.

“Effective Date” means the date on which the conditions specified in
Section 3.01 are satisfied (or waived in accordance with Section 10.02).

“Embargoed Person” has the meaning assigned to it in Section 4.13.

“Environmental Laws” means all laws, rules, regulations, codes, ordinances,
orders, decrees, judgments, injunctions, notices or binding agreements issued,
promulgated or entered into by any Governmental Authority, relating in any way
to the environment, preservation or reclamation of natural resources, the
management, release or threatened release of any Hazardous Material or to health
and safety matters.

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Borrower or any Subsidiary directly or
indirectly resulting from or based upon (a) violation of any Environmental Law,
(b) the generation, use, handling, transportation, storage, treatment or
disposal of any Hazardous Materials, (c) exposure to any Hazardous Materials,
(d) the release or threatened release of any Hazardous Materials into the
environment or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.

 

7



--------------------------------------------------------------------------------

“Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person, and any warrants, options
or other rights entitling the holder thereof to purchase or acquire any such
equity interest.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.

“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with the Borrower, is treated as a single employer under
Section 414(b) or (c) of the Code or, solely for purposes of Section 302 of
ERISA and Section 412 of the Code, is treated as a single employer under
Section 414 of the Code.

“ERISA Event” means (a) any “reportable event”, as defined in Section 4043 of
ERISA or the regulations issued thereunder with respect to a Plan (other than an
event for which the 30 day notice period is waived); (b) the existence with
respect to any Plan of an “accumulated funding deficiency” (as defined in
Section 412 of the Code or Section 302 of ERISA), whether or not waived; (c) the
filing pursuant to Section 412(d) of the Code or Section 303(d) of ERISA of an
application for a waiver of the minimum funding standard with respect to any
Plan; (d) the incurrence by the Borrower or any of its ERISA Affiliates of any
liability under Title IV of ERISA with respect to the termination of any Plan;
(e) the receipt by the Borrower or any ERISA Affiliate from the PBGC or a plan
administrator of any notice relating to an intention to terminate any Plan or
Plans or to appoint a trustee to administer any Plan; (f) the incurrence by the
Borrower or any of its ERISA Affiliates of any liability with respect to the
withdrawal or partial withdrawal from any Plan or Multiemployer Plan; or (g) the
receipt by the Borrower or any ERISA Affiliate of any notice, or the receipt by
any Multiemployer Plan from the Borrower or any ERISA Affiliate of any notice,
concerning the imposition of Withdrawal Liability or a determination that a
Multiemployer Plan is, or is expected to be, insolvent or in reorganization,
within the meaning of Title IV of ERISA.

“Eurodollar”, when used in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are bearing interest at a
rate determined by reference to the Adjusted LIBO Rate.

“Event of Default” means any of the events specified in clauses (a) through
(o) of Article VII, provided that any requirement for the giving of notice, the
lapse of time, or both, has been satisfied.

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

“Excluded Subsidiary” means any Subsidiary that is a CFC and in respect of which
either (a) the pledge of all of the Equity Interests of such Subsidiary as
Collateral or (b) the guaranteeing by such Subsidiary of the Obligations, would
result in material adverse tax consequences to the Borrower.

“Excluded Taxes” means, in the case of each Lender or applicable Lending
Installation, the Issuing Bank, and the Administrative Agent, (i) Taxes imposed
on its overall net income, franchise Taxes, and branch profits Taxes imposed on
it, by the respective jurisdiction under the laws of which such Lender, the
Issuing Bank or the Administrative Agent is incorporated or is organized or in
which its principal executive office is located or, in the case of a Lender, in
which such Lender’s applicable Lending Installation is located, (ii) in the case
of a Non-U.S. Lender, any withholding tax that is imposed

 

8



--------------------------------------------------------------------------------

on amounts payable to such Non-U.S. Lender pursuant to the laws in effect at the
time such Non-U.S. Lender becomes a party to this Agreement or designates a new
Lending Installation, except in each case to the extent that, pursuant to
Section 2.17(a), amounts with respect to such Taxes were payable either to such
Lender’s assignor immediately before such Lender became a party hereto or to
such Lender immediately before it changed its Lending Installation, or is
attributable to the Non-U.S. Lender’s failure to comply with Section 2.17(f),
and (iii) any U.S. federal withholding taxes imposed by FATCA.

“Executive Order” has the meaning assigned to it in Section 4.13.

“Existing Debt” means the Indebtedness described in Schedule 1.01B.

“Existing Letters of Credit” means the Letters of Credit described in Schedule
1.01C.

“Extraordinary Receipt” means any cash received by or paid to or for the account
of any Person not in the ordinary course of business, including tax refunds,
pension plan reversions, proceeds of insurance (other than proceeds of business
interruption insurance to the extent such proceeds constitute compensation for
lost earnings), condemnation awards (and payments in lieu thereof), indemnity
payments and any purchase price adjustments; provided, that an Extraordinary
Receipt shall not include cash receipts from proceeds of insurance, condemnation
awards (or payments in lieu thereof) or indemnity payments to the extent that
such proceeds, awards or payments in respect of loss or damage to equipment,
fixed assets or real property are applied (or in respect of which expenditures
were previously incurred) to replace or repair the equipment, fixed assets or
real property in respect of which such proceeds were received in accordance with
the terms of Section 2.11(b)(iv).

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with) and any current or future
regulations or official interpretations thereof and any agreements entered into
pursuant to Section 1471(b)(1) of the Code.

“Fee Letter” means the letter agreement, if any, among the Borrower, the
Administrative Agent and the Arranger regarding fees.

“Federal Funds Effective Rate” means, for any day, the weighted average (rounded
upwards, if necessary, to the next 1/100 of 1%) of the rates on overnight
Federal funds transactions with members of the Federal Reserve System arranged
by Federal funds brokers, as published on the next succeeding Business Day by
the Federal Reserve Bank of San Francisco, or, if such rate is not so published
for any day that is a Business Day, the average (rounded upwards, if necessary,
to the next 1/100 of 1%) of the quotations for such day for such transactions
received by the Administrative Agent from three Federal funds brokers of
recognized standing reasonably selected by it.

“Financial Officer” means the chief financial officer, principal accounting
officer, treasurer or controller of the Borrower.

“Fixed Charge Coverage Ratio” means, as at any date of determination thereof,
the ratio of (a) Consolidated EBITDA plus rent and lease expense and non-cash
employee stock ownership plan compensation expense less cash taxes,
distributions and Maintenance Capital Expenditures for the applicable fiscal
quarter, to (b) Rent and lease expense plus Consolidated Interest Expense plus
scheduled principal payments for such period.

“Financial Statements” means the financial statements of Borrower and its
Subsidiaries to be furnished pursuant to Sections 5.01(a) and (b).

 

9



--------------------------------------------------------------------------------

“Foreign Assets Control Regulations” has the meaning assigned to it in
Section 4.13.

“Foreign Benefit Arrangement” means any employee benefit arrangement mandated by
non-U.S. law that is maintained or contributed to by the Borrower, any
Subsidiary or any ERISA Affiliate.

“Foreign Cash Equivalents” means with respect to any Foreign Subsidiary, cash
equivalents which (a) are denominated in any foreign currency, (b) are
comparable in credit quality and tenor as those referred to in the definition of
Cash Equivalents, and (c) are commonly used by corporations for cash management
purposes in any jurisdiction outside the United States in which such Foreign
Subsidiary is organized or conducts business.

“Foreign Lender” means (a) if the Borrower is a U.S. Person, a Lender, with
respect to such Borrower, that is not a U.S. Person, and (b) if the Borrower is
not a U.S. Person, a Lender, with respect to such Borrower, that is resident or
organized under the laws of a jurisdiction other than that in which the Borrower
is resident for tax purposes.

“Foreign Permitted Debt Securities” means, with respect to any Foreign
Subsidiary, instruments equivalent to those referred to in the definition of
Permitted Debt Securities which are denominated in any foreign currency,
comparable in credit quality and tenor to those referred to in the definition of
Permitted Debt Securities and commonly used by corporations for cash management
purposes in any jurisdiction outside the United States in which such Foreign
Subsidiary is organized or conducts business.

“Foreign Plan” means each employee benefit plan (within the meaning of
Section 3(3) of ERISA, whether or not subject to ERISA) that is not subject to
U.S. law and is maintained or contributed to by the Borrower, any Subsidiary or
any ERISA Affiliate.

“Foreign Plan Event” means, with respect to any Foreign Benefit Arrangement or
Foreign Plan, (a) the failure to make or, if applicable, accrue in accordance
with normal accounting practices, any employer or employee contributions
required by applicable law or by the terms of such Foreign Benefit Arrangement
or Foreign Plan; (b) the failure to register or loss of good standing with
applicable regulatory authorities of any such Foreign Benefit Arrangement or
Foreign Plan required to be registered; or (c) the failure of any Foreign
Benefit Arrangement or Foreign Plan to comply with any material provisions of
applicable law and regulations or with the material terms of such Foreign
Benefit Arrangement or Foreign Plan.

“Foreign Subsidiary” means any Subsidiary of Borrower that is not a Domestic
Subsidiary.

“GAAP” means generally accepted accounting principles in the United States of
America.

“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government.

“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the “primary obligor”) in any manner, whether directly or indirectly, and
including any obligation of the guarantor, direct or indirect, (a) to purchase
or pay (or advance or supply funds for the

 

10



--------------------------------------------------------------------------------

purchase or payment of) such Indebtedness or other obligation or to purchase (or
to advance or supply funds for the purchase of) any security for the payment
thereof, (b) to purchase or lease property, securities or services for the
purpose of assuring the owner of such Indebtedness or other obligation of the
payment thereof, (c) to maintain working capital, equity capital or any other
financial statement condition or liquidity of the primary obligor so as to
enable the primary obligor to pay such Indebtedness or other obligation or
(d) as an account party in respect of any letter of credit or letter of guaranty
issued to support such Indebtedness or obligation; provided, that the term
Guarantee shall not include endorsements for collection or deposit in the
ordinary course of business.

“Guarantors” means, collectively, Actuate International Holding Company, a
Delaware corporation, and each other Subsidiary (except for Excluded
Subsidiaries) that shall be required to execute and deliver a guaranty or
guaranty supplement pursuant to Section 5.10.

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.

“Hedge Bank” means any Person that, at the time it enters into a Swap Agreement
permitted under Article VI, is a Lender or an Affiliate of a Lender, in its
capacity as a party to such Swap Agreement.

“Indebtedness” of any Person means, without duplication, (a) all obligations of
such Person for borrowed money or with respect to deposits or advances of any
kind, (b) all obligations of such Person evidenced by bonds, debentures, notes
or similar instruments, (c) all obligations of such Person upon which interest
charges are customarily paid, (d) all obligations of such Person under
conditional sale or other title retention agreements relating to property
acquired by such Person, (e) all obligations of such Person in respect of the
deferred purchase price of property or services (excluding current accounts
payable incurred in the ordinary course of business), (f) all Indebtedness of
others secured by (or for which the holder of such Indebtedness has an existing
right, contingent or otherwise, to be secured by) any Lien on property owned or
acquired by such Person, whether or not the Indebtedness secured thereby has
been assumed, (g) the liquidation value of all mandatorily redeemable preferred
Equity Interests of such Person that are redeemable prior to the Revolving
Commitment Termination Date, (h) all Guarantees by such Person of Indebtedness
of others, (i) all Capital Lease Obligations of such Person, (j) all
obligations, contingent or otherwise, of such Person as an account party in
respect of letters of credit, surety bonds, letters of guaranty and similar
arrangements, (k) all obligations, contingent or otherwise, of such Person in
respect of bankers’ acceptances, (l) all obligations of the kind referred to in
clauses (a) through (k) above secured by (or for which the holder of such
obligation has an existing right, contingent or otherwise, to be secured by) any
Lien on property (including accounts and contract rights) owned by such Person,
whether or not such Person has assumed or become liable for the payment of such
obligation, and (l) for the purposes of clause (g) of Article VII only, all
obligations of such Person in respect of Swap Agreements. The Indebtedness of
any Person shall include the Indebtedness of any other entity (including any
partnership in which such Person is a general partner) to the extent such Person
is liable therefor as a result of such Person’s ownership interest in or other
relationship with such entity, except to the extent the terms of such
Indebtedness provide that such Person is not liable therefor.

“Indemnified Taxes” means Taxes imposed on or with respect to any payment made
by or on account of any obligation of any Loan Party under any Loan Document,
other than Excluded Taxes and Other Taxes.

“Ineligible Institution” has the meaning assigned to it in Section 10.04(b).

 

11



--------------------------------------------------------------------------------

“Interest Election Request” means a request by the Borrower to convert or
continue a Borrowing in accordance with Section 2.08.

“Interest Payment Date” means the first day of each calendar quarter.

“Interest Period” means, with respect to any Eurodollar Borrowing, the period
commencing on the date of such Borrowing and ending on the numerically
corresponding day in the calendar month that is one, two, three or six months
thereafter, as the Borrower may elect; provided, that (i) if any Interest Period
would end on a day other than a Business Day, such Interest Period shall be
extended to the next succeeding Business Day unless such next succeeding
Business Day would fall in the next calendar month, in which case such Interest
Period shall end on the next preceding Business Day and (ii) any Interest Period
pertaining to a Eurodollar Borrowing that commences on the last Business Day of
a calendar month (or on a day for which there is no numerically corresponding
day in the last calendar month of such Interest Period) shall end on the last
Business Day of the last calendar month of such Interest Period. For purposes
hereof, the date of a Borrowing initially shall be the date on which such
Borrowing is made and, in the case of a Revolving Borrowing, thereafter shall be
the effective date of the most recent conversion or continuation of such
Borrowing.

“IRS” means the United States Internal Revenue Service.

“Issuing Bank” means each of U.S. Bank National Association, and any other
Revolving Lender approved by the Administrative Agent and the Borrower that has
agreed in its sole discretion to act as an “Issuing Bank” hereunder, or any of
their respective affiliates, in each case in its capacity as issuer of any
Letter of Credit. Each reference herein to “the Issuing Bank” shall be deemed to
be a reference to the relevant Issuing Bank.

“LC Disbursement” means a payment made by the Issuing Bank pursuant to a Letter
of Credit.

“LC Exposure” means, at any time, the sum of (a) the aggregate undrawn amount of
all outstanding Letters of Credit at such time plus (b) the aggregate amount of
all LC Disbursements that have not yet been reimbursed by or on behalf of the
Borrower at such time. The LC Exposure of any Lender at any time shall be its
Applicable Percentage of the total LC Exposure at such time.

“Lender Parent” means, with respect to any Lender, any Person as to which such
Lender is, directly or indirectly, a subsidiary.

“Lender Party” means the Administrative Agent, the Issuing Bank or any other
Lender.

“Lenders” means the Persons listed on Schedule 2.01 and any other Person that
shall have become a party hereto pursuant to an Assignment and Assumption, other
than any such Person that ceases to be a party hereto pursuant to an Assignment
and Assumption. Unless the context otherwise requires, the term “Lenders”
includes the Issuing Bank.

“Lending Installation” means, with respect to a Lender or the Administrative
Agent, the office, branch, subsidiary or affiliate of such Lender or the
Administrative Agent listed on the signature pages hereof (in the case of the
Administrative Agent) or on its Administrative Questionnaire (in the case of a
Lender) or otherwise selected by such Lender or the Administrative Agent to book
its Loans and its participations in any Letters of Credit.

“Letter of Credit” means any letter of credit issued pursuant to this Agreement.

 

12



--------------------------------------------------------------------------------

“LIBO Rate” means, with respect to any Eurodollar Borrowing for any Interest
Period, the rate appearing on Reuters Screen LIBOR01 Page (or on any successor
or substitute page of such page) providing rate quotations comparable to those
currently provided on such page of such page, as determined by the
Administrative Agent from time to time for purposes of providing quotations of
interest rates applicable to dollar deposits in the London interbank market) at
approximately 11:00 A.M., London time, two Business Days prior to the
commencement of such Interest Period, as the rate for dollar deposits with a
maturity comparable to such Interest Period. In the event that such rate is not
available at such time for any reason, then the “LIBO Rate” with respect to such
Eurodollar Borrowing for such Interest Period shall be the rate determined by
the Administrative Agent to be the rate at which U.S. Bank or one of its
Affiliate banks offers to place deposits in Dollars with first-class banks in
the interbank market approximately 11:00 A.M., London time, two Business Days
prior to the commencement of such Interest Period, in the approximate amount of
U.S. Bank’s relevant Loan and having a maturity period equal to such Interest
Period.

“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in, on or of
such asset, (b) the interest of a vendor or a lessor under any conditional sale
agreement, capital lease or title retention agreement (or any financing lease
having substantially the same economic effect as any of the foregoing) relating
to such asset and (c) in the case of securities, any purchase option, call or
similar right of a third party with respect to such securities.

“Loan Documents” means this Agreement (including schedules and exhibits hereto),
the Notes, the Security Documents, the Fee Letter, and all other documents,
instruments, notes and other agreements executed in connection therewith or
contemplated thereby, and all amendments, modifications or supplements thereto
or waivers thereof.

“Loan Parties” means the Borrower and each Guarantor.

“Loans” means the loans made by the Lenders to the Borrower pursuant to this
Agreement.

“Material Adverse Effect” means a material adverse effect on (a) the business,
assets, operations or financial or other condition of the Borrower and the
Subsidiaries taken as a whole, (b) the ability of any Loan Party to perform any
of its obligations under this Agreement or any other Loan Document or (c) the
rights of or material benefits available to the Administrative Agent or any
Lender under this Agreement or any other Loan Document.

“Material Indebtedness” means Indebtedness (other than the Loans and Letters of
Credit), or obligations in respect of one or more Swap Agreements, of any one or
more of the Borrower and its Subsidiaries in an aggregate principal amount
exceeding $10,000,000. For purposes of determining Material Indebtedness, the
“principal amount” of the obligations of the Borrower or any Subsidiary in
respect of any Swap Agreement at any time shall be the maximum aggregate amount
(giving effect to any netting agreements) that the Borrower or such Subsidiary
would be required to pay if such Swap Agreement were terminated at such time.

“Moody’s” means Moody’s Investors Service, Inc.

“Multiemployer Plan” means a multiemployer plan as defined in Section 4001(a)(3)
of ERISA.

“Non-U.S. Lender” means a Lender that is not a United States person as defined
in Section 7701(a)(30) of the Code.

 

13



--------------------------------------------------------------------------------

“Note” means a Revolving Note.

“Obligations” means all advances to, and debts, liabilities, obligations,
covenants and duties of, any Loan Party arising under any Loan Document or
otherwise with respect to any Loan, Letter of Credit, Secured Cash Management
Agreement or Secured Hedge Agreement, in each case whether direct or indirect
(including those acquired by assumption), absolute or contingent, due or to
become due, now existing or hereafter arising and including interest and fees
that accrue after the commencement by or against any Loan Party or any Affiliate
thereof of any proceeding under any bankruptcy or insolvency or similar laws
naming such Person as the debtor in such proceeding, regardless of whether such
interest and fees are allowed claims in such proceeding.

“OFAC” means Office of Foreign Assets Control of the United States Department of
the Treasury. “144A Securities” means securities issued by the Borrower pursuant
to Rule 144A under the Securities Act.

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document.

“Participant” has the meaning assigned to such term in Section 10.04(c).

“Participant Register” has the meaning assigned to such term in
Section 10.04(c).

“Parties” means the Borrower or any of its affiliates.

“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.

“Permitted Acquisition” means any Acquisition not to exceed $50,000,000, so long
as (i) no Default or Event of Default shall have occurred and be continuing or
would result from the consummation of the proposed Acquisition, (ii) any assets
being acquired (other than a de minimis amount of assets in relation to
Borrower’s and its Subsidiaries’ total assets), are useful in or engaged in, as
applicable, the business of Borrower and its Subsidiaries or a business
reasonably related thereto, and (iii) Borrower has provided Bank with written
notice of the proposed Acquisition at least 15 days prior to the anticipated
closing date of the proposed Acquisition and, not later than 3 days prior to the
anticipated closing date of the proposed Acquisition, copies of the Acquisition
agreement and other material documents relative to the proposed Acquisition,;
notwithstanding the above, the Borrower may acquire aggregate assets of between
$50,000,000 and $100,000,000, so long as:

(a) the Borrower shall demonstrate pro forma covenant compliance both
immediately before and immediately after the proposed acquisition,

(b) after giving effect to the proposed Acquisition, the amount of the Revolving
Commitment less Revolving Credit Exposure plus cash shall be not less than
$10,000,000,

(c) the purchase consideration of foreign Acquisitions does not exceed
$50,000,000 in the aggregate.

 

14



--------------------------------------------------------------------------------

“Permitted Debt Securities” means Investments in debt securities issued by
corporations or issued or fully guaranteed by any state of the United States or
any political subdivision thereof or any public instrumentality thereof, having
a rating of at least A-1 or A from S&P or at least P-1 or A2 from Moody’s or at
least F1 or A from Fitch, Inc., maturing no more than 730 days from the date of
acquisition thereof.

“Permitted Encumbrances” means:

(a) any Lien on any property or asset of the Borrower or any Subsidiary existing
on the date hereof and set forth in Schedule 1.01D; provided that (i) such Lien
shall not apply to any other property or asset of the Borrower or any Subsidiary
and (ii) such Lien shall secure only those obligations which it secures on the
date hereof and extensions, renewals and replacements thereof that do not
increase the outstanding principal amount thereof,

(b) any Lien existing on any property or asset prior to the acquisition thereof
by the Borrower or any Subsidiary or existing on any property or asset of any
Person that becomes a Subsidiary after the date hereof prior to the time such
Person becomes a Subsidiary; provided that (i) such Lien is not created in
contemplation of or in connection with such acquisition or such Person becoming
a Subsidiary, as the case may be, (ii) such Lien shall not apply to any other
property or assets of the Borrower or any Subsidiary and (iii) such Lien shall
secure only those obligations which it secures on the date of such acquisition
or the date such Person becomes a Subsidiary, as the case may be,

(c) Liens on fixed or capital assets acquired, constructed or improved by the
Borrower or any Subsidiary; provided that (i) such security interests secure
Indebtedness permitted by clause (d) of the definition of Permitted
Indebtedness, (ii) such security interests and the Indebtedness secured thereby
are incurred prior to or within 90 days after such acquisition or the completion
of such construction or improvement, (iii) the Indebtedness secured thereby does
not exceed the cost of acquiring, constructing or improving such fixed or
capital assets and (iv) such security interests shall not apply to any other
property or assets of the Borrower or any Subsidiary,

(d) Liens created pursuant to the Security Documents,

(e) Liens consisting of customary and ordinary course rights of setoff against
deposits of cash and Cash Equivalents in favor of banks or other depository
institutions in the ordinary course of business,

(f) Liens imposed by law for Taxes that are not yet delinquent or are being
contested in compliance with Section 5.04,

(g) carriers’, warehousemen’s, landlord’s, mechanics’, materialmen’s, laborer’s,
supplier’s, carrier’s, repairmen’s and other like Liens imposed by law, arising
in the ordinary course of business and securing obligations that are not overdue
by more than 30 days or are being contested in compliance with Section 5.04,

(h) pledges and deposits made in the ordinary course of business in compliance
with workers’ compensation, unemployment insurance and other social security
laws or regulations,

(i) deposits to secure the performance of bids, trade contracts, leases,
statutory obligations, surety and appeal bonds, performance bonds and other
obligations of a like nature, in each case in the ordinary course of business,

 

15



--------------------------------------------------------------------------------

(j) judgment Liens in respect of judgments that do not constitute an Event of
Default under clause (k) of Article VII,

(k) easements, zoning restrictions, rights-of-way and similar encumbrances on
real property imposed by law or arising in the ordinary course of business that
do not secure any monetary obligations and do not materially detract from the
value of the affected property or interfere with the ordinary conduct of
business of the Borrower or any Subsidiary,

(l) the interests of lessors under operating leases and non-exclusive licensors
under license agreements,

(m) Liens on amounts deposited in connection with obtaining worker’s
compensation or other unemployment insurance,

(n) Liens on amounts deposited in connection with the making or entering into of
bids or leases in the ordinary course of business and not in connection with the
borrowing of money,

(o) Liens on amounts deposited as security for surety or appeal bonds in
connection with obtaining such bonds in the ordinary course of business,

(p) non-exclusive licenses of patents, trademarks, copyrights, and other
intellectual property rights in the ordinary course of business,

(q) Liens that are replacements of Permitted Encumbrances to the extent that the
original Indebtedness is the subject of permitted Refinancing Indebtedness and
so long as the replacement Liens only encumber those assets that secured the
original Indebtedness,

(r) Liens granted in the ordinary course of business on the unearned portion of
insurance premiums securing the financing of insurance premiums to the extent
the financing is permitted under the definition of Permitted Indebtedness,

(s) Liens in favor of customs and revenue authorities arising as a matter of law
to secure payment of customs duties in connection with the importation of goods,
and

(t) Liens not otherwise permitted hereunder so long as the aggregate outstanding
principal amount of the obligations secured thereby does not exceed (as to the
Borrower and all Subsidiaries) $250,000 at any one time.

“Permitted Indebtedness” means:

(a) Existing Debt existing on the Effective Date and any Refinancing
Indebtedness in respect of such Existing Debt,

(b) Indebtedness secured by Permitted Encumbrances;,

(c) Permitted Intercompany Advances,

 

16



--------------------------------------------------------------------------------

(d) Indebtedness of the Borrower or any Subsidiary incurred to finance the
acquisition, construction or improvement of any fixed or capital assets,
including Capital Lease Obligations and any Indebtedness assumed in connection
with the acquisition of any such assets or secured by a Lien on any such assets
prior to the acquisition thereof, and extensions, renewals and replacements of
any such Indebtedness that do not increase the outstanding principal amount
thereof; provided that (i) such Indebtedness is incurred prior to or within 180
days after such acquisition or the completion of such construction or
improvement and (ii) the aggregate principal amount of Indebtedness permitted by
this clause (d) shall not exceed $2,500,000 at any time outstanding,

(e) Indebtedness of any Person that becomes a Subsidiary after the date hereof;
provided that (i) such Indebtedness exists at the time such Person becomes a
Subsidiary and is not created in contemplation of or in connection with such
Person becoming a Subsidiary and (ii) the aggregate principal amount of
Indebtedness permitted by this clause (e) shall not exceed $1,000,000 at any
time outstanding,

(f) other unsecured Indebtedness in an aggregate principal amount not exceeding
$500,000 at any time outstanding; provided that the aggregate principal amount
of Indebtedness permitted under this clause (f) shall increase to $1,000,000 if
(1) both immediately prior and after giving effect to such unsecured
Indebtedness, the Borrower is in compliance with Section 6.13 and (2) both
immediately prior and after giving effect to such unsecured Indebtedness, no
Default has occurred and is continuing or would result therefrom; provided,
further, that the aggregate outstanding principal amount of Indebtedness of the
Borrower’s Subsidiaries permitted by this clause (f) shall not exceed $500,000
at any time, which amount shall increase to $1,000,000 if (1) both immediately
prior and after giving effect to such Indebtedness, the Borrower is in
compliance with Section 6.13 and (2) both immediately prior and after giving
effect to such Indebtedness, no Default has occurred and is continuing or would
result therefrom; and provided, further, that any unsecured Indebtedness that is
permitted under this clause (f) shall mature at least six months after the
Revolving Commitment Termination Date and shall not require mandatory
prepayments nor permit the Borrower to make optional prepayments before the date
that is six months after the Revolving Commitment Termination Date,

(g) the liquidation value of all mandatorily redeemable preferred Equity
Interests of Borrower that are redeemable prior to the Revolving Commitment
Termination Date,

(h) Indebtedness incurred in the ordinary course of business which is unsecured
and consists of open accounts extended by suppliers on normal trade terms in
connection with the purchase of goods and services;

(i) Indebtedness evidenced by this Agreement and the other Loan Documents,
together with Indebtedness owed to third party beneficiaries with respect to
Letters of Credit,

(j) endorsement of instruments (including checks) or other payment items for
deposit,

(k) Indebtedness incurred in the ordinary course of business under performance,
surety, statutory, and appeal bonds,

(l) Indebtedness owed to any Person providing property, casualty, liability, or
other insurance to Borrower or any of its Subsidiaries, so long as the amount of
such Indebtedness is not in excess of the amount of the unpaid cost of, and
shall be incurred only to defer the cost of, such insurance for the year in
which such Indebtedness is incurred and such Indebtedness is outstanding only
during such year;

 

17



--------------------------------------------------------------------------------

(m) the incurrence by Borrower or its Subsidiaries of Indebtedness under Swap
Agreements that are incurred for the bona fide purpose of hedging the interest
rate or foreign currency risk associated with Borrower’s and its Subsidiaries’
operations and not for speculative purposes,

(n) unsecured Indebtedness incurred in respect of netting services, overdraft
protection, and other like services, in each case, incurred in the ordinary
course of business,

(o) Indebtedness composing Permitted Investments,

(p) Indebtedness not exceeding $500,000 at any time outstanding arising from
(i) credit cards or debit cards issued to Borrower or any of its Subsidiaries,
or (ii) guarantees by Borrower or any of its Subsidiaries of Indebtedness
incurred by employees of Borrower or any of its Subsidiaries in connection with
the incurrence by such employees of Indebtedness under credit cards or debit
cards issued to such employees,

(q) unsecured guarantees with respect to Indebtedness of Borrower or one of its
Subsidiaries, to the extent that the Person that is obligated under such
guaranty could have incurred such underlying Indebtedness,

(r) Indebtedness related to Existing Letters of Credit shown on Schedule 1.01C
attached hereto, and

(s) other unsecured Indebtedness of Borrower or any of its Subsidiaries in an
aggregate principal amount not to exceed $250,000 at any time outstanding.

“Permitted Intercompany Advances” means (a) any short term loans or other
extensions of credit made by and between Borrower and its Subsidiaries in the
ordinary course of Borrower’s business, and (b) any long term loans or other
extensions of credit made by and between Borrower and its Subsidiaries upon fair
and reasonable terms that are no less favorable to Borrower than would be
obtained in an arm’s length transaction with a non-affiliated Person.

“Permitted Investments” means:

(a) (i) investments by the Borrower and its Subsidiaries in their respective
Subsidiaries outstanding on the date hereof; (ii) additional investments by the
Borrower and its Subsidiaries in Loan Parties; (iii) additional investments by
Subsidiaries of the Borrower that are not Loan Parties in other Subsidiaries
that are not Loan Parties; and (iv) so long as no Default has occurred and is
continuing or would result from such Investment and both immediately prior and
after giving effect to such investment, the Borrower is in compliance with
Section 6.13, additional investments by the Loan Parties in wholly-owned
Subsidiaries that are not Loan Parties subject to the provisions of
Section 5.10,

(b) advances to officers, directors and employees of the Borrower and
Subsidiaries in an aggregate amount not to exceed $2,000,000 at any time
outstanding, for travel, entertainment, relocation and analogous ordinary
business purposes and commissionable draws,

(c) investments by Borrower or any Domestic Subsidiary in cash and Cash
Equivalents,

(d) investments by Foreign Subsidiaries in cash and Foreign Cash Equivalents,

 

18



--------------------------------------------------------------------------------

(e) Approved Investments,

(f) investments in negotiable instruments deposited or to be deposited for
collection in the ordinary course of business,

(g) advances made in connection with purchases of goods or services in the
ordinary course of business,

(h) investments received in settlement of amounts due to any Loan Party or any
of its Subsidiaries effected in the ordinary course of business or owing to any
Loan Party or any of its Subsidiaries as a result of any bankruptcy or
insolvency proceedings involving an account debtor or upon the foreclosure or
enforcement of any Lien in favor of a Loan Party or its Subsidiaries,

(i) investments of any Loan Party or any of its Subsidiaries pursuant to the
agreements set forth on Schedule 1.01E, as in effect on the Effective Date,

(j) guarantees permitted under the definition of Permitted Indebtedness,

(k) Permitted Intercompany Advances,

(l) Stock or other securities acquired in connection with the satisfaction or
enforcement of Indebtedness or claims due or owing to a Loan Party or its
Subsidiaries (in bankruptcy of customers or suppliers or otherwise outside the
ordinary course of business) or as security for any such Indebtedness or claims,

(m) deposits of cash made in the ordinary course of business to secure
performance of operating leases,

(n) non-cash loans to employees, officers, and directors of Borrower or any of
its Subsidiaries for the purpose of purchasing Stock in Borrower so long as the
proceeds of such loans are used in their entirety to purchase such stock in
Borrower,

(o) the Permitted Stock Repurchases,

(p) in the event that Borrower or any of its Subsidiaries forms any Subsidiary
in accordance with the terms of the Agreement, the issuance by such Subsidiary
of Stock to Borrower or such Subsidiary, as applicable,

(q) the incurrence by Borrower or its Subsidiaries of Indebtedness under Swap
Agreements to the extent permitted by clause (m) of the definition of Permitted
Indebtedness,

(r) (i) investments by Borrower or any of its Subsidiaries in Permitted Debt
Securities; and (ii) investments by Foreign Subsidiaries in Foreign Permitted
Debt Securities, and

(s) so long as no Event of Default has occurred and is continuing or would
result therefrom, any other investments in an aggregate amount not to exceed
$500,000 during the term of the Agreement.

“Permitted Stock Repurchase” means the repurchase by the Borrower of the issued
and outstanding Stock of Borrower from any owner of the Stock of the Borrower
consistent with past

 

19



--------------------------------------------------------------------------------

practice and the payment of reasonable fees and expenses related thereto and
required to be paid by the Borrower in connection with such repurchase, in each
case, to the extent, but only to the extent, that the amounts paid for such fees
and expenses are actually paid or payable to a Person that is not an Affiliate
of the Borrower or any of its Subsidiaries and are properly attributable to such
transaction so long as (i) such repurchase is pursuant to a repurchase agreement
or similar agreements is approved by the Borrower’s Board of Directors; (ii) no
Default or Event of Default has occurred and is continuing or would result
immediately following such repurchase; (iii) the amount of the Revolving
Commitment less Revolving Credit Exposure plus Qualified Cash are not less than
$10,000,000, after taking into account all payments to be made by the Borrower
in connection with such repurchase; (iv) such repurchase is permitted under the
laws of Delaware and any other applicable laws; and (v) if the Borrower receives
a fairness or analogous opinion in respect of such repurchase, the Borrower
delivers a copy of such opinion to Administrative Agent.

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Plan” means any employee pension benefit plan (other than a Multiemployer Plan)
subject to the provisions of Title IV of ERISA or Section 412 of the Code or
Section 302 of ERISA, and in respect of which the Borrower or any ERISA
Affiliate is (or, if such plan were terminated, would under Section 4069 of
ERISA be deemed to be) an “employer” as defined in Section 3(5) of ERISA.

“Prime Rate” means a rate per annum equal to the prime rate of interest
announced from time to time by U.S. Bank National Association or its parent
(which is not necessarily the lowest rate charged to any customer), changing
when and as said prime rate changes.

“Prohibited Person” means any Person (a) listed in the Annex to the Executive
Order or identified pursuant to Section 1 of the Executive Order; (b) this is
owned or controlled by, or acting for or on behalf of, any Person listed in the
Annex to the Executive Order or identified pursuant to the provisions of
Section 1 of the Executive Order; (c) with whom a Lender is prohibited from
dealing or otherwise engaging in any transaction by any terrorism or
anti-laundering law, including the Executive Order; (d) who commits, threatens,
conspires to commit, or support “terrorism” as defined in the Executive Order;
(e) who is named as a “Specially designated national or blocked person” on the
most current list published by the OFAC at its official website, at
http://www.treas.gov/offices/enforcement/ofac/sdn/t11sdn.pdf or any replacement
website or other replacement official publication of such list; or (f) who is
owned or controlled by a Person listed above in clause (c) or (e).

“Public-Sider” means any representative of a Lender that does not want to
receive material non-public information within the meaning of the federal and
state securities laws.

“Purchase Money Indebtedness” means Indebtedness (other than the Obligations,
but including Capital Lease Obligations), incurred at the time of, or within 20
days after, the acquisition of any fixed assets for the purpose of financing all
or any part of the acquisition cost thereof.

“Qualified Cash” means cash and Cash Equivalents.

“Quarterly Dates” means the last Business Day of March, June, September and
December in each year, the first of which shall be the first such day after the
date hereof.

“Recipient” means (a) the Administrative Agent, (b) any Lender and (c) any
Issuing Bank, as applicable.

 

20



--------------------------------------------------------------------------------

“Refinancing Indebtedness” means refinancings, renewals, or extensions of
Indebtedness so long as:

(a) such refinancings, renewals, or extensions do not result in an increase in
the principal amount of the Indebtedness so refinanced, renewed, or extended,

(b) (i) to the extent that such refinancings, renewals, or extensions are in
respect of Indebtedness for borrowed money, such refinancings, renewals, or
extensions do not result in an increase in the interest rate with respect to the
Indebtedness so refinanced, renewed, or extended in an amount that exceeds two
(2) percentage points above the then applicable interest rate margin on such
Indebtedness; and (ii) with respect to all other Indebtedness, such
refinancings, renewals, or extensions result in an interest rate that is
commercially reasonable;

(c) such refinancings, renewals, or extensions do not result in a shortening of
the average weighted maturity of the Indebtedness so refinanced, renewed, or
extended, nor are they on terms or conditions that, taken as a whole, are
materially more burdensome or restrictive to Borrower;

(d) if the Indebtedness that is refinanced, renewed, or extended was
subordinated in right of payment to the Obligations, then the terms and
conditions of the refinancing, renewal, or extension must include subordination
terms and conditions that are at least as favorable to the Lenders as those that
were applicable to the refinanced, renewed, or extended Indebtedness, and

(e) the Indebtedness that is refinanced, renewed, or extended is not recourse to
any Person that is liable on account of the Obligations other than those Persons
which were obligated with respect to the Indebtedness that was refinanced,
renewed, or extended.

“Register” has the meaning assigned to such term in Section 10.04.

“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, agents and
advisors of such Person and such Person’s Affiliates.

“Required Lenders” means, at any time, Lenders having Revolving Credit
Exposures, unused Commitments representing at least 50% of the sum of the total
Revolving Credit Exposures at such time; provided that for the purpose of
determining the Required Lenders needed for any waiver, amendment, modification
or consent, any Lender that is the Borrower, or any Affiliate of the Borrower
shall be disregarded.

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any Equity Interests in the
Borrower or any Subsidiary, or any payment (whether in cash, securities or other
property), including any sinking fund or similar deposit, on account of the
purchase, redemption, retirement, acquisition, cancellation or termination of
any such Equity Interests in the Borrower or any option, warrant or other right
to acquire any such Equity Interests in the Borrower.

“Revolving Commitment” means, with respect to each Lender, the commitment of
such Lender to make Revolving Loans and to acquire participations in Letters of
Credit hereunder, expressed as an amount representing the maximum aggregate
amount of such Lender’s Revolving Credit Exposure hereunder, as such commitment
may be (a) reduced from time to time pursuant to Section 2.09 and (b) reduced or
increased from time to time pursuant to assignments by or to such Lender
pursuant to Section 10.04. The initial amount of each Lender’s Revolving
Commitment is set forth on Schedule 2.01, or in the Assignment and Assumption
pursuant to which such Lender shall have assumed its Revolving Commitment, as
applicable. The initial aggregate amount of the Lenders’ Revolving Commitments
is $50,000,000.

 

21



--------------------------------------------------------------------------------

“Revolving Commitment Termination Date” means June 30, 2017, provided, if such
day is not a Business Day, then the Revolving Commitment Termination Date shall
be the immediately preceding Business Day.

“Revolving Credit Exposure” means, with respect to any Lender at any time, the
sum of the outstanding principal amount of such Lender’s Revolving Loans and its
LC Exposure at such time.

“Revolving Lender” means each Lender that has a Revolving Commitment or that
holds any Revolving Loans.

“Revolving Loan” means a Loan made pursuant to Section 2.03.

“Revolving Note” means a promissory note made by the Borrower in favor of a
Revolving Lender evidencing Revolving Loans made by such Revolving Lender,
substantially in the form of Exhibit B.

“Risk-Based Capital Guidelines” means (i) the risk-based capital guidelines in
effect in the United States on the date of this Agreement, including transition
rules, and (ii) the corresponding capital regulations promulgated by regulatory
authorities outside the United States, including transition rules, and, in each
case, any amendments to such regulations.

“S&P” means Standard & Poor’s.

“SEC” means the Securities and Exchange Commission of the United States of
America.

“Secured Cash Management Agreement” means any Cash Management Agreement that is
entered into by and between any Loan Party and any Cash Management Bank not for
speculative purposes.

“Secured Hedge Agreement” means any Swap Agreement permitted under Article VI
that is entered into by and between the Borrower and any Hedge Bank not for
speculative purposes.

“Secured Parties” means, collectively, the Administrative Agent, the Lenders,
the Issuing Bank, the Hedge Banks, the Cash Management Banks, each co-agent or
sub-agent appointed by the Administrative Agent from time to time pursuant to
Article IX, and the other Persons the Obligations owing to which are or are
purported to be secured by the Collateral under the terms of the Security
Documents.

“Securities Act” means the Securities Act of 1933, as amended.

“Securities Account” means a securities account (as that term is defined in the
UCC).

“Security Agreement” means the Security Agreement dated as of the date hereof
among the Borrower, the other Loan Parties party thereto and the Administrative
Agent.

“Security Documents” means, collectively, the Security Agreement, the Account
Control Agreements, the Collateral Access Agreements, each of the mortgages (if
any), collateral assignments, supplements, security agreements, pledge
agreements or other similar agreements delivered to the Administrative Agent
pursuant to Section 5.10, and each of the other agreements, instruments or
documents that creates or purports to create a Lien in favor of the
Administrative Agent for the benefit of the Secured Parties.

 

22



--------------------------------------------------------------------------------

“Solvent” and “Solvency” mean, with respect to any Person on any date of
determination, that on such date (a) the fair value of the property of such
Person is greater than the total amount of liabilities, including contingent
liabilities, of such Person, (b) the present fair salable value of the assets of
such Person is not less than the amount that will be required to pay the
probable liability of such Person on its debts as they become absolute and
matured, (c) such Person does not intend to, and does not believe that it will,
incur debts or liabilities beyond such Person’s ability to pay such debts and
liabilities as they mature, (d) such Person is not engaged in business or a
transaction, and is not about to engage in business or a transaction, for which
such Person’s property would constitute an unreasonably small capital, and
(e) such Person is able to pay its debts and liabilities, contingent obligations
and other commitments as they mature in the ordinary course of business. The
amount of contingent liabilities at any time shall be computed as the amount
that, in the light of all the facts and circumstances existing at such time,
represents the amount that can reasonably be expected to become an actual or
matured liability.

“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentage (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Board to which the Administrative Agent is subject with
respect to the Adjusted LIBO Rate, for eurocurrency funding (currently referred
to as “Eurocurrency Liabilities” in Regulation D of the Board). Such reserve
percentage shall include those imposed pursuant to such Regulation D. Eurodollar
Loans shall be deemed to constitute eurocurrency funding and to be subject to
such reserve requirements without benefit of or credit for proration, exemptions
or offsets that may be available from time to time to any Lender under such
Regulation D or any comparable regulation. The Statutory Reserve Rate shall be
adjusted automatically on and as of the effective date of any change in any
reserve percentage.

“Stock” means all shares, options, warrants, interests, participations, or other
equivalents (regardless of how designated) of or in a Person, whether voting or
nonvoting, including common stock, preferred stock, or any other “equity
security” (as such term is defined in Rule 3a11-1 of the General Rules and
Regulations promulgated by the SEC under the Exchange Act).

“subsidiary” means, with respect to any Person (the “parent”) at any date, any
corporation, limited liability company, partnership, association or other entity
the accounts of which would be consolidated with those of the parent in the
parent’s consolidated financial statements if such financial statements were
prepared in accordance with GAAP as of such date, as well as any other
corporation, limited liability company, partnership, association or other entity
(a) of which securities or other ownership interests representing more than 50%
of the equity or more than 50% of the ordinary voting power or, in the case of a
partnership, more than 50% of the general partnership interests are, as of such
date, owned, controlled or held, or (b) that is, as of such date, otherwise
Controlled, by the parent or one or more subsidiaries of the parent or by the
parent and one or more subsidiaries of the parent.

“Subsidiary” means any subsidiary of the Borrower. All Subsidiaries are listed
on Schedule 1.01F.

“Swap Agreement” means any agreement with respect to any swap, forward, future
or derivative transaction or option or similar agreement involving, or settled
by reference to, one or more rates, currencies, commodities, equity or debt
instruments or securities, or economic, financial or pricing indices or measures
of economic, financial or pricing risk or value or any similar transaction or
any combination of these transactions; provided that no phantom stock or similar
plan providing for payments only on account of services provided by current or
former directors, officers, employees or consultants of the Borrower or the
Subsidiaries shall be a Swap Agreement.

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

 

23



--------------------------------------------------------------------------------

“Total Funded Debt” means, as of any date of determination, for the Borrower and
its Subsidiaries on a consolidated basis, the sum of (a) the outstanding
principal amount of all obligations, whether current or long-term, for borrowed
money (including the Revolving Credit Exposure and all Obligations hereunder)
and all obligations evidenced by bonds, debentures, notes, loan agreements or
other similar instruments, (b) all Purchase Money Indebtedness, (c) all direct
obligations arising under letters of credit (including standby and commercial),
bankers’ acceptances, bank guaranties, surety bonds and similar instruments,
(d) all obligations in respect of the deferred purchase price of property or
services (other than trade accounts payable in the ordinary course of business),
(e) all Capital Lease Obligations, (f) without duplication, all Guarantees with
respect to outstanding Indebtedness of the types specified in clauses
(a) through (e) above of Persons other than the Borrower or any Subsidiary, and
(g) all Indebtedness of the types referred to in clauses (a) through (f) above
of any partnership or joint venture (other than a joint venture that is itself a
corporation or limited liability company) in which the Borrower or a Subsidiary
is a general partner or joint venturer, unless such Indebtedness is expressly
made non-recourse to the Borrower or such Subsidiary.

“Trading with the Enemy Act” has the meaning assigned to it in Section 4.13.

“Transactions” means the execution, delivery and performance by the Borrower of
this Agreement and the other Loan Documents to which it is party, the borrowing
of Loans, the use of the proceeds thereof (including payment of the Dividend)
and the issuance of Letters of Credit hereunder.

“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted LIBO Rate or the Alternate Base Rate.

“UCC” means the Uniform Commercial Code as in effect in the State of California;
provided that, if perfection or the effect of perfection or non-perfection or
the priority of any security interest in any Collateral is governed by the
Uniform Commercial Code as in effect in a jurisdiction other than the State of
California, “UCC” means the Uniform Commercial Code as in effect from time to
time in such other jurisdiction for purposes of the provisions hereof relating
to such perfection, effect of perfection or non-perfection or priority.

“United States” and “U.S.” mean the United States of America.

“U.S. Loan Party” means any Loan Party that is organized under the laws of one
of the states of the United States and that is not a CFC.

“U.S. Person” means a “United States person” within the meaning of
Section 7701(a)(30) of the Code.

“U.S. Tax Compliance Certificate” has the meaning assigned to such term in
Section 2.17(h)(ii)(B)(3).

“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.

SECTION 1.02. Classification of Loans and Borrowings. For purposes of this
Agreement, Loans may be classified and referred to by Type (e.g., a “Eurodollar
Loan”, or a “Eurodollar Revolving Loan”). Borrowings also may be classified and
referred to by Type (e.g., a “Eurodollar Borrowing” or a “Eurodollar Revolving
Borrowing”).

 

24



--------------------------------------------------------------------------------

SECTION 1.03. Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”. The word “will”
shall be construed to have the same meaning and effect as the word “shall”.
Unless the context requires otherwise (a) any definition of or reference to any
agreement, instrument or other document herein shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein), (b) any reference
herein to any Person shall be construed to include such Person’s successors and
assigns, (c) the words “herein”, “hereof” and “hereunder”, and words of similar
import, shall be construed to refer to this Agreement in its entirety and not to
any particular provision hereof, (d) all references herein to Articles,
Sections, Exhibits and Schedules shall be construed to refer to Articles and
Sections of, and Exhibits and Schedules to, this Agreement and (e) the words
“asset” and “property” shall be construed to have the same meaning and effect
and to refer to any and all tangible and intangible assets and properties,
including cash, securities, accounts and contract rights.

SECTION 1.04. Accounting Terms; GAAP. Except as otherwise expressly provided
herein, all terms of an accounting or financial nature shall be construed in
accordance with GAAP, as in effect from time to time; provided that, if the
Borrower notifies the Administrative Agent that the Borrower requests an
amendment to any provision hereof to eliminate the effect of any change
occurring after the date hereof in GAAP or in the application thereof on the
operation of such provision (or if the Administrative Agent notifies the
Borrower that the Required Lenders request an amendment to any provision hereof
for such purpose), regardless of whether any such notice is given before or
after such change in GAAP or in the application thereof, then such provision
shall be interpreted on the basis of GAAP as in effect and applied immediately
before such change shall have become effective until such notice shall have been
withdrawn or such provision amended in accordance herewith. Notwithstanding any
other provision contained herein, all terms of an accounting or financial nature
used herein shall be construed, and all computations of amounts and ratios
referred to herein shall be made, without giving effect to any election under
Financial Accounting Standards Board Accounting Standards Codification 825 (or
any other Financial Accounting Standard having a similar result or effect) to
value any Indebtedness or other liabilities of the Borrower or any Subsidiary at
“fair value”, as defined therein.

 

25



--------------------------------------------------------------------------------

ARTICLE II

The Credits

SECTION 2.01. Commitments. Subject to the terms and conditions set forth herein,
each Revolving Lender agrees to make Revolving Loans to the Borrower from time
to time during the Availability Period in an aggregate principal amount that
will not result in (i) such Lender’s Revolving Credit Exposure exceeding such
Lender’s Revolving Commitment or (ii) the total Revolving Credit Exposures
exceeding the total Revolving Commitments. Within the foregoing limits and
subject to the terms and conditions set forth herein, the Borrower may borrow,
prepay and reborrow Revolving Loans.

SECTION 2.02. Loans and Borrowings.

(a) Each Revolving Loan shall be made as part of a Borrowing consisting of
Revolving Loans made by the Revolving Lenders ratably in accordance with their
respective Revolving Commitments. The failure of any Lender to make any Loan
required to be made by it shall not relieve any other Lender of its obligations
hereunder; provided that the Commitments of the Lenders are several and no
Lender shall be responsible for any other Lender’s failure to make Loans as
required.

(b) Subject to Section 2.14, each Revolving Borrowing shall be comprised
entirely of ABR Loans or Eurodollar Loans as the Borrower may request in
accordance herewith. Each Lender at its option may make any Eurodollar Loan by
causing any domestic or foreign branch or Affiliate of such Lender to make such
Loan; provided that any exercise of such option shall not affect the obligation
of the Borrower to repay such Loan in accordance with the terms of this
Agreement.

(c) At the commencement of each Interest Period for any Eurodollar Revolving
Borrowing, such Borrowing shall be in an aggregate amount that is an integral
multiple of $500,000. At the time that each ABR Revolving Borrowing is made,
such Borrowing shall be in an aggregate amount that is an integral multiple of
$500,000; provided that an ABR Revolving Borrowing may be in an aggregate amount
that is equal to the entire unused balance of the total Commitments or that is
required to finance the reimbursement of an LC Disbursement as contemplated by
Section 2.06(e). Borrowings of more than one Type may be outstanding at the same
time.

(d) Notwithstanding any other provision of this Agreement, the Borrower shall
not be entitled to request, or to elect to convert or continue, any Revolving
Borrowing if the Interest Period requested with respect thereto would end after
the Revolving Commitment Termination Date.

SECTION 2.03. Requests for Revolving Borrowings. To request a Revolving
Borrowing, the Borrower shall notify the Administrative Agent of such request by
telephone (a) in the case of a Eurodollar Borrowing, not later than 10:00 a.m.,
Pacific time, two (2) Business Days before the date of the proposed Borrowing or
(b) in the case of an ABR Borrowing, not later than 10:00 a.m., Pacific time, on
the date of the proposed Borrowing. Each such telephonic Borrowing Request shall
be irrevocable and shall be confirmed promptly by hand delivery, telecopy or
email to the Administrative Agent of a written Borrowing Request in a form
approved by the Administrative Agent and signed by the Borrower. Each such
telephonic and written Borrowing Request shall specify the following information
in compliance with Section 2.02:

(i) the aggregate amount of the requested Borrowing;

 

26



--------------------------------------------------------------------------------

(ii) the date of such Borrowing, which shall be a Business Day;

(iii) whether such Borrowing is to be an ABR Borrowing or a Eurodollar
Borrowing;

(iv) in the case of a Eurodollar Borrowing, the initial Interest Period to be
applicable thereto, which shall be a period contemplated by the definition of
the term “Interest Period”; and

(v) the location and number of the Borrower’s account to which funds are to be
disbursed, which shall comply with the requirements of Section 2.07.

If no election as to the Type of Revolving Borrowing is specified, then the
requested Revolving Borrowing shall be an ABR Borrowing. If no Interest Period
is specified with respect to any requested Eurodollar Revolving Borrowing, then
the Borrower shall be deemed to have selected an Interest Period of one month’s
duration. Promptly following receipt of a Borrowing Request in accordance with
this Section, the Administrative Agent shall advise each Lender of the details
thereof and of the amount of such Lender’s Loan to be made as part of the
requested Borrowing.

SECTION 2.04. Continuation of Revolving Borrowings. Notwithstanding the
provisions of Section 2.03 above, ABR Borrowings shall continue as ABR
Borrowings unless and until such ABR Borrowings are converted into Eurodollar
Borrowings pursuant to this Section 2.04 or are repaid in accordance with
Section 2.10 or 2.11. Each Eurodollar Borrowing shall continue as a Eurodollar
Borrowing until the end of the then applicable Interest Period therefor, at
which time such Eurodollar Borrowing shall be automatically converted into a
Eurodollar Borrowing for an Interest Period of the same duration unless (x) such
Eurodollar Borrowing is or was repaid in accordance with Section 2.10 or 2.11or
(y) the Borrower shall have given the Administrative Agent a
Conversion/Continuation Notice (as defined below) requesting that, at the end of
such Interest Period, such Eurodollar Borrowing be converted to an ABR
Borrowing. Subject to the terms of Section 2.02(c), the Borrower may elect from
time to time to convert all or any part of an ABR Borrowing into a Eurodollar
Borrowing, or a Eurodollar Borrowing into an ABR Borrowing. The Borrower shall
give the Administrative Agent irrevocable notice (a “Conversion Notice”) of each
conversion of an ABR Borrowing into a Eurodollar Borrowing, or conversion of a
Eurodollar Borrowing to an ABR Borrowing, not later than 10:00 a.m. (Pacific
Time) at least two (2) Business Days prior to the date of the requested
conversion specifying: (i) the requested date, which shall be a Business Day, of
such conversion, (ii) in the case of an ABR Borrowing which is to be converted
into a Eurodollar Borrowing, the duration of the Interest Period, and (iii) the
amount of such Borrowing which is to be converted into a Eurodollar Borrowing or
ABR Borrowing.

SECTION 2.05. [Reserved]

SECTION 2.06. Letters of Credit.

(a) General. Subject to the terms and conditions set forth herein, the Borrower
may request the issuance of Letters of Credit in an aggregate amount not to
exceed Ten Million Dollars ($10,000,000) as the applicant thereof for the
support of its or its Subsidiaries’ obligations, in a form reasonably acceptable
to the Administrative Agent and the Issuing Bank, at any time and from time to
time during the Availability Period. In the event of any inconsistency between
the terms and conditions of this Agreement and the terms and conditions of any
form of letter of credit application or other agreement submitted by the
Borrower to, or entered into by the Borrower with, the Issuing Bank relating to
any Letter of Credit, the terms and conditions of this Agreement shall control.

 

27



--------------------------------------------------------------------------------

(b) Notice of Issuance, Amendment, Renewal, Extension; Certain Conditions. To
request the issuance of a Letter of Credit (or the amendment, renewal or
extension of an outstanding Letter of Credit), the Borrower shall hand deliver
or telecopy or transmit by electronic communication to the Issuing Bank and the
Administrative Agent (reasonably in advance of the requested date of issuance,
amendment, renewal or extension, but in any event no less than three Business
Days) a notice requesting the issuance of a Letter of Credit, or identifying the
Letter of Credit to be amended, renewed or extended, and specifying the date of
issuance, amendment, renewal or extension (which shall be a Business Day), the
date on which such Letter of Credit is to expire (which shall comply with
paragraph (c) of this Section), the amount of such Letter of Credit, the name
and address of the beneficiary thereof and such other information as shall be
necessary to prepare, amend, renew or extend such Letter of Credit. If requested
by the Issuing Bank, the Borrower also shall submit a letter of credit
application on the Issuing Bank’s standard form in connection with any request
for a Letter of Credit. A Letter of Credit shall be issued, amended, renewed or
extended only if (and upon issuance, amendment, renewal or extension of each
Letter of Credit the Borrower shall be deemed to represent and warrant that),
after giving effect to such issuance, amendment, renewal or extension (i) the LC
Exposure shall not exceed $10,000,000 and (ii) the total Revolving Credit
Exposures shall not exceed the total Revolving Commitments.

(c) Expiration Date. Each Letter of Credit shall expire (or be subject to
termination by notice from the Issuing Bank to the beneficiary thereof) no later
than at or prior to the close of business on the date that is five Business Days
prior to the Revolving Commitment Termination Date.

(d) Participations. By the issuance of a Letter of Credit (or an amendment to a
Letter of Credit increasing the amount thereof) and without any further action
on the part of the Issuing Bank or the Lenders, the Issuing Bank hereby grants
to each Lender, and each Lender hereby acquires from the Issuing Bank, a
participation in such Letter of Credit equal to such Lender’s Applicable
Percentage of the aggregate amount available to be drawn under such Letter of
Credit. In consideration and in furtherance of the foregoing, each Lender hereby
absolutely and unconditionally agrees to pay to the Administrative Agent, for
the account of the Issuing Bank, such Lender’s Applicable Percentage of each LC
Disbursement made by the Issuing Bank and not reimbursed by the Borrower on the
date due as provided in paragraph (e) of this Section, or of any reimbursement
payment required to be refunded to the Borrower for any reason. Each Lender
acknowledges and agrees that its obligation to acquire participations pursuant
to this paragraph in respect of Letters of Credit is absolute and unconditional
and shall not be affected by any circumstance whatsoever, including any
amendment, renewal or extension of any Letter of Credit or the occurrence and
continuance of a Default or reduction or termination of the Commitments, and
that each such payment shall be made without any offset, abatement, withholding
or reduction whatsoever.

(e) Reimbursement. If the Issuing Bank shall make any LC Disbursement in respect
of a Letter of Credit, the Borrower shall reimburse such LC Disbursement by
paying to the Administrative Agent an amount equal to such LC Disbursement not
later than 12:00 noon, Pacific time, on the date that such LC Disbursement is
made, if the Borrower shall have received notice of such LC Disbursement prior
to 10:00 a.m., Pacific time, on such date, or, if such notice has not been
received by the Borrower prior to such time on such date, then not later than 10
a.m., Pacific time, on the Business Day immediately following the day that the
Borrower receives such notice; provided that, if such LC Disbursement is not
less than $2,500,000, the Borrower may, subject to the conditions to borrowing
set forth herein, request in accordance with Section 2.03 or 2.05 that such
payment be financed with an ABR Revolving in an equivalent amount and, to the
extent so financed, the Borrower’s obligation to make such payment shall be
discharged and replaced by the resulting ABR Revolving Borrowing. If the
Borrower fails to make such payment when due, the Administrative Agent shall
notify each Lender of the applicable LC Disbursement, the payment then due from
the

 

28



--------------------------------------------------------------------------------

Borrower in respect thereof and such Lender’s Applicable Percentage thereof.
Promptly following receipt of such notice, each Lender shall pay to the
Administrative Agent its Applicable Percentage of the payment then due from the
Borrower, in the same manner as provided in Section 2.07 with respect to Loans
made by such Lender (and Section 2.07 shall apply, mutatis mutandis, to the
payment obligations of the Lenders), and the Administrative Agent shall promptly
pay to the Issuing Bank the amounts so received by it from the Lenders. Promptly
following receipt by the Administrative Agent of any payment from the Borrower
pursuant to this paragraph, the Administrative Agent shall distribute such
payment to the Issuing Bank or, to the extent that Lenders have made payments
pursuant to this paragraph to reimburse the Issuing Bank, then to such Lenders
and the Issuing Bank as their interests may appear. Any payment made by a Lender
pursuant to this paragraph to reimburse the Issuing Bank for any LC Disbursement
(other than the funding of ABR Revolving Loans as contemplated above) shall not
constitute a Loan and shall not relieve the Borrower of its obligation to
reimburse such LC Disbursement.

(f) Obligations Absolute. The Borrower’s obligation to reimburse LC
Disbursements as provided in paragraph (e) of this Section shall be absolute,
unconditional and irrevocable, and shall be performed strictly in accordance
with the terms of this Agreement under any and all circumstances whatsoever and
irrespective of (i) any lack of validity or enforceability of any Letter of
Credit or this Agreement, or any term or provision therein, (ii) any draft or
other document presented under a Letter of Credit proving to be forged,
fraudulent or invalid in any respect or any statement therein being untrue or
inaccurate in any respect, (iii) payment by the Issuing Bank under a Letter of
Credit against presentation of a draft or other document that does not comply
with the terms of such Letter of Credit, or (iv) any other event or circumstance
whatsoever, whether or not similar to any of the foregoing, that might, but for
the provisions of this Section, constitute a legal or equitable discharge of, or
provide a right of setoff against, the Borrower’s obligations hereunder. Neither
the Administrative Agent, the Lenders nor the Issuing Bank, nor any of their
Related Parties, shall have any liability or responsibility by reason of or in
connection with the issuance or transfer of any Letter of Credit or any payment
or failure to make any payment thereunder (irrespective of any of the
circumstances referred to in the preceding sentence), or any error, omission,
interruption, loss or delay in transmission or delivery of any draft, notice or
other communication under or relating to any Letter of Credit (including any
document required to make a drawing thereunder), any error in interpretation of
technical terms or any consequence arising from causes beyond the control of the
Issuing Bank; provided that the foregoing shall not be construed to excuse the
Issuing Bank from liability to the Borrower to the extent of any direct damages
(as opposed to special, indirect, consequential or punitive damages, claims in
respect of which are hereby waived by the Borrower to the extent permitted by
applicable law) suffered by the Borrower that are caused by the Issuing Bank’s
failure to exercise care when determining whether drafts and other documents
presented under a Letter of Credit comply with the terms thereof. The parties
hereto expressly agree that, in the absence of gross negligence or willful
misconduct on the part of the Issuing Bank (as finally determined by a court of
competent jurisdiction), the Issuing Bank shall be deemed to have exercised care
in each such determination. In furtherance of the foregoing and without limiting
the generality thereof, the parties agree that, with respect to documents
presented which appear on their face to be in substantial compliance with the
terms of a Letter of Credit, the Issuing Bank may, in its sole discretion,
either accept and make payment upon such documents without responsibility for
further investigation, regardless of any notice or information to the contrary,
or refuse to accept and make payment upon such documents if such documents are
not in strict compliance with the terms of such Letter of Credit.

(g) Disbursement Procedures. The Issuing Bank shall, promptly following its
receipt thereof, examine all documents purporting to represent a demand for
payment under a Letter of Credit. The Issuing Bank shall promptly notify the
Administrative Agent and the Borrower by telephone (confirmed by telecopy or
electronic communication) of such demand for payment and whether the Issuing
Bank has made or will make an LC Disbursement thereunder; provided that any
failure to give or delay in giving such notice shall not relieve the Borrower of
its obligation to reimburse the Issuing Bank and the Lenders with respect to any
such LC Disbursement.

 

29



--------------------------------------------------------------------------------

(h) Interim Interest. If the Issuing Bank shall make any LC Disbursement, then,
unless the Borrower shall reimburse such LC Disbursement in full on the date
such LC Disbursement is made, the unpaid amount thereof shall bear interest, for
each day from and including the date such LC Disbursement is made to but
excluding the date that the Borrower reimburses such LC Disbursement, at the
rate per annum then applicable to ABR Revolving Loans; provided that, if the
Borrower fails to reimburse such LC Disbursement when due pursuant to paragraph
(e) of this Section, then Section 2.13(c) shall apply. Interest accrued pursuant
to this paragraph shall be for the account of the Issuing Bank, except that
interest accrued on and after the date of payment by any Lender pursuant to
paragraph (e) of this Section to reimburse the Issuing Bank shall be for the
account of such Lender to the extent of such payment.

(i) Replacement of the Issuing Bank. The Issuing Bank may be replaced at any
time by written agreement among the Borrower, the Administrative Agent, the
replaced Issuing Bank and the successor Issuing Bank. The Administrative Agent
shall notify the Lenders of any such replacement of the Issuing Bank. At the
time any such replacement shall become effective, the Borrower shall pay all
unpaid fees accrued for the account of the replaced Issuing Bank pursuant to
Section 2.12(b). From and after the effective date of any such replacement,
(i) the successor Issuing Bank shall have all the rights and obligations of the
Issuing Bank under this Agreement with respect to Letters of Credit to be issued
thereafter and (ii) references herein to the term “Issuing Bank” shall be deemed
to refer to such successor or to any previous Issuing Bank, or to such successor
and all previous Issuing Banks, as the context shall require. After the
replacement of an Issuing Bank hereunder, the replaced Issuing Bank shall remain
a party hereto and shall continue to have all the rights and obligations of an
Issuing Bank under this Agreement with respect to Letters of Credit issued by it
prior to such replacement, but shall not be required to issue additional Letters
of Credit.

(j) Cash Collateralization. If any Event of Default shall occur and be
continuing, on the Business Day that the Borrower receives notice from the
Administrative Agent or the Required Lenders (or, if the maturity of the Loans
has been accelerated, Lenders with LC Exposure representing at least 50% of the
total LC Exposure) demanding the deposit of cash collateral pursuant to this
paragraph, the Borrower shall deposit in an account with the Administrative
Agent, in the name of the Administrative Agent and for the benefit of the
Lenders, an amount in cash equal to the LC Exposure as of such date plus any
accrued and unpaid interest thereon; provided that the obligation to deposit
such cash collateral shall become effective immediately, and such deposit shall
become immediately due and payable, without demand or other notice of any kind,
upon the occurrence of any Event of Default with respect to the Borrower
described in clause (h) or (i) of Article VII. Such deposit shall be held by the
Administrative Agent as collateral for the payment and performance of the
obligations of the Borrower under this Agreement. The Administrative Agent shall
have exclusive dominion and control, including the exclusive right of
withdrawal, over such account. Other than any interest earned on the investment
of such deposits, which investments shall be made at the option and sole
discretion of the Administrative Agent and at the Borrower’s risk and expense,
such deposits shall not bear interest. Interest or profits, if any, on such
investments shall accumulate in such account. Moneys in such account shall be
applied by the Administrative Agent to reimburse the Issuing Bank for LC
Disbursements for which it has not been reimbursed and, to the extent not so
applied, shall be held for the satisfaction of the reimbursement obligations of
the Borrower for the LC Exposure at such time or, if the maturity of the Loans
has been accelerated (but subject to the consent of Lenders with LC Exposure
representing at least 50% of the total LC Exposure), be applied to satisfy other
obligations of the Borrower under this Agreement. If the Borrower is required to
provide an amount of cash collateral hereunder as a result of the occurrence of
an Event of Default, such amount (to the extent not applied as aforesaid) shall
be returned to the Borrower within three Business Days after all Events of
Default have been cured or waived.

 

30



--------------------------------------------------------------------------------

SECTION 2.07. Funding of Borrowings.

(a) Each Lender shall make each Loan to be made by it hereunder on the proposed
date thereof by wire transfer of immediately available funds by 12:00 noon,
Pacific time, to the account of the Administrative Agent most recently
designated by it for such purpose by notice to the Lenders. The Administrative
Agent will make such Loans available to the Borrower by promptly crediting the
amounts so received, in like funds, to an account of the Borrower maintained
with the Administrative Agent in San Francisco, California and designated by the
Borrower in the applicable Borrowing Request; provided that ABR Revolving Loans
made to finance the reimbursement of an LC Disbursement as provided in
Section 2.06(e) shall be remitted by the Administrative Agent to the Issuing
Bank.

(b) Unless the Administrative Agent shall have received notice from a Lender
prior to the proposed date of any Borrowing that such Lender will not make
available to the Administrative Agent such Lender’s share of such Borrowing, the
Administrative Agent may assume that such Lender has made such share available
on such date in accordance with paragraph (a) of this Section and may, in
reliance upon such assumption, make available to the Borrower a corresponding
amount. In such event, if a Lender has not in fact made its share of the
applicable Borrowing available to the Administrative Agent, then the applicable
Lender and the Borrower severally agree to pay to the Administrative Agent
forthwith on demand such corresponding amount with interest thereon, for each
day from and including the date such amount is made available to the Borrower to
but excluding the date of payment to the Administrative Agent, at (i) in the
case of such Lender, the greater of the Federal Funds Effective Rate and a rate
determined by the Administrative Agent in accordance with banking industry rules
on interbank compensation or (ii) in the case of the Borrower, the interest rate
applicable to ABR Loans. If such Lender pays such amount to the Administrative
Agent, then such amount shall constitute such Lender’s Loan included in such
Borrowing.

SECTION 2.08. Interest Elections.

(a) Each Revolving Borrowing initially shall be of the Type specified in the
applicable Borrowing Request and, in the case of a Eurodollar Revolving
Borrowing, shall have an initial Interest Period as specified in such Borrowing
Request. Thereafter, the Borrower may elect to convert a Borrowing to a
different Type or to continue such Borrowing and, in the case of a Eurodollar
Borrowing, may elect Interest Periods therefor, all as provided in this Section
(but subject to the limitations set forth in Sections 2.02, 2.03 and 2.04). The
Borrower may elect different options with respect to different portions of the
affected Borrowing, in which case each such portion shall be allocated ratably
among the Lenders holding the Loans comprising such Borrowing, and the Loans
comprising each such portion shall be considered a separate Borrowing.

(b) To make an election pursuant to this Section in respect of a Revolving
Borrowing, the Borrower shall notify the Administrative Agent of such election
by telephone by the time that a Borrowing Request would be required under
Section 2.03 if the Borrower were requesting a Revolving Borrowing of the Type
resulting from such election to be made on the effective date of such election.
Each such telephonic Interest Election Request shall be irrevocable and shall be
confirmed promptly by hand delivery, telecopy or electronic communication to the
Administrative Agent of a written Interest Election Request in a form approved
by the Administrative Agent and signed by the Borrower.

(c) Each telephonic, electronically transmitted and written Interest Election
Request shall specify the following information in compliance with Section 2.02:

(i) the Borrowing to which such Interest Election Request applies and, if

 

31



--------------------------------------------------------------------------------

different options are being elected with respect to different portions thereof,
the portions thereof to be allocated to each resulting Borrowing (in which case
the information to be specified pursuant to clauses (iii) and (iv) below shall
be specified for each resulting Borrowing);

(ii) the effective date of the election made pursuant to such Interest Election
Request, which shall be a Business Day;

(iii) whether the resulting Borrowing is to be an ABR Borrowing or a Eurodollar
Borrowing; and

(iv) if the resulting Borrowing is a Eurodollar Borrowing, the Interest Period
to be applicable thereto after giving effect to such election, which shall be a
period contemplated by the definition of the term “Interest Period”.

If any such Interest Election Request requests a Eurodollar Borrowing but does
not specify an Interest Period, then the Borrower shall be deemed to have
selected an Interest Period of one month’s duration.

(d) Promptly following receipt of an Interest Election Request, the
Administrative Agent shall advise each Lender of the details thereof and of such
Lender’s portion of each resulting Borrowing.

(e) If the Borrower fails to deliver a timely Interest Election Request with
respect to a Eurodollar Borrowing prior to the end of the Interest Period
applicable thereto, then, unless such Borrowing is repaid as provided herein, at
the end of such Interest Period such Borrowing shall be converted to an ABR
Borrowing. Notwithstanding any contrary provision hereof, if an Event of Default
has occurred and is continuing and the Administrative Agent, at the request of
the Required Lenders, so notifies the Borrower, then, so long as an Event of
Default is continuing (i) no outstanding Borrowing may be converted to or
continued as a Eurodollar Borrowing and (ii) unless repaid, each Eurodollar
Borrowing shall be converted to an ABR Borrowing at the end of the Interest
Period applicable thereto.

SECTION 2.09. Termination and Reduction of Commitments.

(a) Unless previously terminated, the Revolving Commitments shall terminate on
the Revolving Commitment Termination Date.

(b) The Borrower may at any time terminate, or from time to time reduce, the
Revolving Commitments; provided that (i) each reduction of the Revolving
Commitments shall be in an amount that is an integral multiple of $1,000,000 and
not less than $5,000,000 and (ii) the Borrower shall not terminate or reduce the
Revolving Commitments if, after giving effect to any concurrent prepayment of
the Revolving Loans in accordance with Section 2.11, the Revolving Credit
Exposures would exceed the total Revolving Commitments.

(c) The Borrower shall notify the Administrative Agent of any election to
terminate or reduce the Revolving Commitments under paragraph (b) of this
Section at least three Business Days prior to the effective date of such
termination or reduction, specifying such election and the effective date
thereof. Promptly following receipt of any notice, the Administrative Agent
shall advise the Lenders of the contents thereof. Each notice delivered by the
Borrower pursuant to this Section shall be irrevocable; provided that a notice
of termination of the Revolving Commitments delivered by the Borrower may state
that such notice is conditioned upon the effectiveness of other credit
facilities, in which case such notice may be revoked by the Borrower (by notice
to the Administrative Agent on or prior to the specified effective date) if such
condition is not satisfied. Any termination or reduction of the Revolving
Commitments shall be permanent. Each reduction of the Revolving Commitments
shall be made ratably among the Revolving Lenders in accordance with their
respective Revolving Commitments.

 

32



--------------------------------------------------------------------------------

SECTION 2.10. Repayment of Loans; Evidence of Debt.

(a) The Borrower hereby unconditionally promises to pay the Loans to the
Administrative Agent for account of the Revolving Lenders, the aggregate
outstanding principal amount of all Revolving Loans on the Revolving Commitment
Termination Date; and in addition, if following any reduction in the Revolving
Commitments the total Revolving Credit Exposures shall exceed the total
Revolving Commitments, then the Borrower shall first, prepay Revolving Loans and
second, provide cover for LC Exposure as specified in Section 2.06(j), in an
aggregate amount equal to such excess.

(b) Each Lender shall maintain in accordance with its usual practice an account
or accounts evidencing the indebtedness of the Borrower to such Lender resulting
from each Loan made by such Lender, including the amounts of principal and
interest payable and paid to such Lender from time to time hereunder.

(c) The Administrative Agent shall maintain accounts in which it shall record
(i) the amount of each Loan made hereunder, the Type thereof and the Interest
Period applicable thereto, (ii) the amount of any principal or interest due and
payable or to become due and payable from the Borrower to each Lender hereunder
and (iii) the amount of any sum received by the Administrative Agent hereunder
for the account of the Lenders and each Lender’s share thereof.

(d) The entries made in the accounts maintained pursuant to paragraph (b) or
(c) of this Section shall be prima facie evidence of the existence and amounts
of the obligations recorded therein; provided that the failure of any Lender or
the Administrative Agent to maintain such accounts or any error therein shall
not in any manner affect the obligation of the Borrower to repay the Loans in
accordance with the terms of this Agreement.

(e) Any Lender may request that Loans made by it be evidenced by a promissory
note. In such event, the Borrower shall prepare, execute and deliver to such
Lender a promissory note payable to the order of such Lender (or, if requested
by such Lender, to such Lender and its registered assigns) and in a form
approved by the Administrative Agent. Thereafter, the Loans evidenced by such
promissory note and interest thereon shall at all times (including after
assignment pursuant to Section 10.04) be represented by one or more promissory
notes in such form payable to the order of the payee named therein (or, if such
promissory note is a registered note, to such payee and its registered assigns).

SECTION 2.11. Prepayment of Loans.

(a) Optional Prepayments. The Borrower shall have the right at any time and from
time to time to prepay any Borrowing in whole or in part, subject to prior
notice in accordance with paragraph (c) of this Section.

(b) Mandatory Prepayments—Overadvances. If for any reason the aggregate
Revolving Credit Exposures at any time exceed the aggregate Revolving
Commitments at such time, the Borrower shall immediately prepay Revolving Loans
and/or cash collateralize the LC Exposure in an aggregate amount equal to such
excess.

(c) Notices, etc. The Borrower shall notify the Administrative Agent by
telephone

 

33



--------------------------------------------------------------------------------

(confirmed by telecopy or electronic communication) of any prepayment hereunder
(i) in the case of prepayment of a Eurodollar Borrowing, not later than 12:00
noon, Pacific time, three Business Days before the date of prepayment, (ii) in
the case of prepayment of an ABR Borrowing, not later than 12:00 noon, Pacific
time on the date of prepayment or (iii) in the case of prepayment of a Swingline
Loan, not later than 12:00 noon, Pacific time, on the date of prepayment. Each
such notice shall be irrevocable and shall specify the prepayment date and the
principal amount of each Borrowing or portion thereof to be prepaid and, in the
case of a mandatory prepayment, a reasonably detailed calculation of the amount
of such prepayment; provided that, if a notice of prepayment is given in
connection with a conditional notice of termination of the Revolving Commitments
as contemplated by Section 2.09, then such notice of prepayment may be revoked
if such notice of termination is revoked in accordance with Section 2.09.
Promptly following receipt of any such notice relating to a Revolving Borrowing,
the Administrative Agent shall advise the Lenders of the contents thereof. Each
partial prepayment of any Borrowing shall be in an amount that would be
permitted in the case of a Borrowing of the same Type as provided in
Section 2.02, except as necessary to apply fully the required amount of a
mandatory prepayment. Each prepayment of a Borrowing shall be applied ratably to
the Loans included in the prepaid Borrowing. The application of any prepayment
pursuant to Section 2.11(b) shall be made, first, to ABR Borrowings and second,
to Eurodollar Borrowings. Prepayments shall be accompanied by accrued interest
to the extent required by Section 2.13.

SECTION 2.12. Fees.

(a) The Borrower agrees to pay to the Issuing Bank a fronting fee, which shall
accrue at the rate of 0.125% per annum on the average daily amount of the LC
Exposure (excluding any portion thereof attributable to unreimbursed LC
Disbursements) during the period from and including the Effective Date to but
excluding the later of the date of termination of the Revolving Commitments and
the date on which there ceases to be any LC Exposure, as well as the Issuing
Bank’s standard fees with respect to the issuance, amendment, renewal or
extension of any Letter of Credit or processing of drawings thereunder.
Participation fees and fronting fees accrued through and including the last day
of March, June, September and December of each year shall be payable on the
third Business Day following such last day, commencing on the first such date to
occur after the Effective Date; provided that all such fees shall be payable on
the date on which the Revolving Commitments terminate and any such fees accruing
after the date on which the Revolving Commitments terminate shall be payable on
demand. Any other fees payable to the Issuing Bank pursuant to this paragraph
shall be payable within 10 days after demand. All participation fees and
fronting fees shall be computed on the basis of a year of 360 days and shall be
payable for the actual number of days elapsed (including the first day but
excluding the last day).

(b) The Borrower agrees to pay to the Administrative Agent, for its own account,
fees payable in the amounts and at the times separately agreed upon (including
without limitation in the Fee Letter) between the Borrower and the
Administrative Agent, as applicable.

(c) All fees payable hereunder shall be paid on the dates due, in immediately
available funds, to the Administrative Agent (or to the Issuing Bank, in the
case of fees payable to it) for distribution, in the case of facility fees and
participation fees, to the Lenders entitled thereto. Fees paid shall not be
refundable under any circumstances.

SECTION 2.13. Interest.

(a) The Loans comprising each ABR Borrowing shall bear interest at the Alternate
Base Rate plus the Applicable Rate.

(b) The Loans comprising each Eurodollar Borrowing shall bear interest at the
Adjusted LIBO Rate for the Interest Period in effect for such Borrowing plus the
Applicable Rate.

 

34



--------------------------------------------------------------------------------

(c) Notwithstanding the foregoing, if any principal of or interest on any Loan
or any fee or other amount payable by the Borrower hereunder is not paid when
due, whether at stated maturity, upon acceleration or otherwise, such overdue
amount shall bear interest, after as well as before judgment, at a rate per
annum equal to (i) in the case of overdue principal of any Loan, 2.0% plus the
rate otherwise applicable to such Loan as provided in the preceding paragraphs
of this Section or (ii) in the case of any other amount, 2.0% plus the rate
applicable to ABR Loans as provided in paragraph (a) of this Section.

(d) Accrued interest on each Loan shall be payable in arrears on each Interest
Payment Date for such Loan and, in the case of Revolving Loans, upon termination
of the Revolving Commitments; provided that (i) interest accrued pursuant to
paragraph (c) of this Section shall be payable on demand, (ii) in the event of
any repayment or prepayment of any Loan (other than a prepayment of an ABR
Revolving Loan prior to the end of the Availability Period), accrued interest on
the principal amount repaid or prepaid shall be payable on the date of such
repayment or prepayment and (iii) in the event of any conversion of any
Eurodollar Loan prior to the end of the current Interest Period therefor,
accrued interest on such Loan shall be payable on the effective date of such
conversion.

(e) All interest hereunder shall be computed on the basis of a year of 360 days,
except that interest computed by reference to the Alternate Base Rate at times
when the Alternate Base Rate is based on the Prime Rate shall be computed on the
basis of a year of 365 days (or 366 days in a leap year), and in each case shall
be payable for the actual number of days elapsed (including the first day but
excluding the last day). The applicable Alternate Base Rate, Adjusted LIBO Rate
or LIBO Rate shall be determined by the Administrative Agent, and such
determination shall be conclusive absent manifest error.

SECTION 2.14. Alternate Rate of Interest. If prior to the commencement of any
Interest Period for a Eurodollar Borrowing, the Administrative Agent determines
(which determination shall be conclusive absent manifest error) that adequate
and reasonable means do not exist for ascertaining the Adjusted LIBO Rate or the
LIBO Rate, as applicable, for such Interest Period, then the Administrative
Agent shall give notice thereof to the Borrower and the Lenders by telephone,
telecopy or electronic communication as promptly as practicable thereafter and,
until the Administrative Agent notifies the Borrower and the Lenders that the
circumstances giving rise to such notice no longer exist, (i) any Interest
Election Request that requests the conversion of any Borrowing to, or
continuation of any Borrowing as, a Eurodollar Borrowing shall be ineffective,
and (ii) if any Borrowing Request requests a Eurodollar Borrowing, such
Borrowing shall be made as an ABR Borrowing; provided that if the circumstances
giving rise to such notice affect only one Type of Borrowings, then the other
Type of Borrowings shall be permitted.

 

35



--------------------------------------------------------------------------------

SECTION 2.15. Increased Costs.

(a) Yield Protection. If, after the date of this Agreement, there occurs any
adoption of or change in any law, governmental or quasi-governmental rule,
regulation, policy, guideline, interpretation, or directive (whether or not
having the force of law) or in the interpretation, promulgation, implementation
or administration thereof by any governmental or quasi- governmental authority,
central bank or comparable agency charged with the interpretation or
administration thereof, including, notwithstanding the foregoing, all requests,
rules, guidelines or directives (x) in connection with the Dodd-Frank Wall
Street Reform and Consumer Protection Act or (y) promulgated by the Bank for
International Settlements, the Basel Committee on Banking Regulations and
Supervisory Practices (or any successor or similar authority) or the United
States financial regulatory authorities, in each case of clauses (x) and (y),
regardless of the date enacted, adopted, issued, promulgated or implemented, or
compliance by any Lender or applicable Lending Installation or the Issuing Bank
with any request or directive (whether or not having the force of law) of any
such authority, central bank or comparable agency (any of the foregoing, a
“Change in Law”) which:

(i) subjects any Lender or any applicable Lending Installation, the Issuing
Bank, or the Administrative Agent to any Taxes (other than with respect to
Indemnified Taxes, Excluded Taxes, and Other Taxes) on its loans, loan
principal, letters of credit, commitments, or other obligations, or its
deposits, reserves, other liabilities or capital attributable thereto, or

(ii) imposes or increases or deems applicable any reserve, assessment, insurance
charge, special deposit or similar requirement against assets of, deposits with
or for the account of, or credit extended by, any Lender or any applicable
Lending Installation or the Issuing Bank (other than reserves and assessments
taken into account in determining the interest rate applicable to Eurodollar
Loans), or

(iii) imposes any other condition (other than Taxes) the result of which is to
increase the cost to any Lender or any applicable Lending Installation or the
Issuing Bank of making, funding or maintaining its Eurodollar Loans, or of
issuing or participating in Letters of Credit, or reduces any amount receivable
by any Lender or any applicable Lending Installation or the Issuing Bank in
connection with its Eurodollar Loans, Letters of Credit or participations
therein, or requires any Lender or any applicable Lending Installation or the
Issuing Bank to make any payment calculated by reference to the amount of
Eurodollar Loans, Letters of Credit or participations therein held or interest
or fees received by it, by an amount deemed material by such Lender or the
Issuing Bank as the case may be,

and the result of any of the foregoing is to increase the cost to such Person of
making or maintaining its Loans or Commitment or of issuing or participating in
Letters of Credit or to reduce the return received by such Person in connection
with such Loans or Commitment, Letters of Credit or participations therein,
then, within fifteen (15) days after demand by such Person, the Borrower shall
pay such Person, as the case may be, such additional amount or amounts as will
compensate such Person for such increased cost or reduction in amount received.

(b) Changes in Capital Adequacy Regulations. If a Lender or the Issuing Bank
determines the amount of capital or liquidity required or expected to be
maintained by such Lender or the Issuing Bank, any Lending Installation of such
Lender or the Issuing Bank, or any corporation or holding company controlling
such Lender or the Issuing Bank is increased as a result of (i) a Change in Law
or (ii) any change after the date of this Agreement in the Risk-Based Capital
Guidelines, then, within fifteen (15) days of demand by such Lender or the
Issuing Bank, the Borrower shall pay such Lender or the Issuing Bank the amount
necessary to compensate for any shortfall in the rate of return on the portion
of such increased capital which such Lender or the Issuing Bank determines is
attributable to this Agreement, its Outstanding Credit Exposure or its
Commitment to make Loans and issue or participate in Letters of Credit, as the
case may be, hereunder (after taking into account such Lender’s or the Issuing
Bank’s policies as to capital adequacy or liquidity), in each case that is
attributable to such Change in Law or change in the Risk-Based Capital
Guidelines, as applicable.

(c) Availability of Types of Advances; Adequacy of Interest Rate. If the
Administrative Agent or the Required Lenders determine that deposits of a type
and maturity appropriate to match fund Eurodollar Loans are not available to
such Lenders in the relevant market or the Administrative Agent, in consultation
with the Lenders, determines that the interest rate applicable to Eurodollar
Loans is not ascertainable or does not adequately and fairly reflect the cost of
making or maintaining Eurodollar Loans, then the Administrative Agent shall
suspend the availability of Eurodollar Loans and require any affected Eurodollar
Loans to be repaid or converted to ABR Loans, subject to the payment of any
funding indemnification amounts required by Section 2.16.

 

36



--------------------------------------------------------------------------------

(d) A certificate of a Lender or the Issuing Bank setting forth the amount or
amounts necessary to compensate such Lender or the Issuing Bank or its holding
company, as the case may be, as specified in paragraph (a) or (b) of this
Section shall be delivered to the Borrower and shall be conclusive absent
manifest error. The Borrower shall pay such Lender or the Issuing Bank, as the
case may be, the amount shown as due on any such certificate within 10 days
after receipt thereof.

(e) Failure or delay on the part of any Lender or the Issuing Bank to demand
compensation pursuant to this Section shall not constitute a waiver of such
Lender’s or the Issuing Bank’s right to demand such compensation; provided that
the Borrower shall not be required to compensate a Lender or the Issuing Bank
pursuant to this Section for any increased costs or reductions incurred more
than 180 days prior to the date that such Lender or the Issuing Bank, as the
case may be, notifies the Borrower of the Change in Law giving rise to such
increased costs or reductions and of such Lender’s or the Issuing Bank’s
intention to claim compensation therefor; provided further that, if the Change
in Law giving rise to such increased costs or reductions is retroactive, then
the 180-day period referred to above shall be extended to include the period of
retroactive effect thereof.

SECTION 2.16. Break Funding Payments. In the event of (a) the payment of any
principal of any Eurodollar Loan other than on the last day of an Interest
Period applicable thereto (including as a result of an Event of Default) or on
the Revolving Commitment Termination Date, (b) the conversion of any Eurodollar
Loan other than on the last day of the Interest Period applicable thereto,
(c) the failure to borrow, convert, continue or prepay any Eurodollar Loan on
the date specified in any notice delivered pursuant hereto (regardless of
whether such notice may be revoked under Section 2.11(c) and is revoked in
accordance therewith), or (d) the assignment of any Eurodollar Loan other than
on the last day of the Interest Period applicable thereto as a result of a
request by the Borrower pursuant to Section 2.19, then, in any such event, the
Borrower shall compensate each Lender for the loss, cost and expense
attributable to such event. In the case of a Eurodollar Loan, such loss, cost or
expense to any Lender shall be deemed to include an amount determined by such
Lender to be the excess, if any, of (i) the amount of interest which would have
accrued on the principal amount of such Loan had such event not occurred, at the
Adjusted LIBO Rate that would have been applicable to such Loan, for the period
from the date of such event to the last day of the then current Interest Period
therefor (or, in the case of a failure to borrow, convert or continue, for the
period that would have been the Interest Period for such Loan), over (ii) the
amount of interest which would accrue on such principal amount for such period
at the interest rate which such Lender would bid were it to bid, at the
commencement of such period, for dollar deposits of a comparable amount and
period from other banks in the Eurodollar market. A certificate of any Lender
setting forth any amount or amounts that such Lender is entitled to receive
pursuant to this Section shall be delivered to the Borrower and shall be
conclusive absent manifest error. The Borrower shall pay such Lender the amount
shown as due on any such certificate within 10 days after receipt thereof.

SECTION 2.17. Taxes. For purposes of this Section 2.17, the term “applicable
law” includes FATCA.

(a) Any and all payments by or on account of any obligation of any Loan Party
under any Loan Document shall be made without deduction or withholding for any
Taxes, except as required by applicable law. If any applicable law requires the
deduction or withholding of any Tax from any such payment, then the applicable
Loan Party shall be entitled to make such deduction or withholding and shall
timely pay the full amount deducted or withheld to the relevant governmental
authority in accordance with applicable law and, if such Tax is an Indemnified
Tax or Other Tax, then the sum payable by the applicable Loan Party shall be
increased as necessary so that after such deduction or withholding has been made
(including such deductions and withholdings applicable to additional sums
payable under this Section 2.17) the applicable Lender, the Issuing Bank or the
Administrative Agent receives an amount equal to the sum it would have received
had no such deduction or withholding been made.

 

37



--------------------------------------------------------------------------------

(b) The Loan Parties shall timely pay to the relevant governmental authority in
accordance with applicable law or at the option of the Administrative Agent
timely reimburse it for the payment of, any Other Taxes.

(c) The Loan Parties shall indemnify the Lender, the Issuing Bank or the
Administrative Agent, within fifteen (15) days after demand therefor, for the
full amount of any Indemnified Taxes and Other Taxes (including Indemnified
Taxes and Other Taxes imposed or asserted on or attributable to amounts payable
under this Section 2.17) payable or paid by such Lender, the Issuing Bank or the
Administrative Agent or required to be withheld or deducted from a payment to
such Lender, the Issuing Bank or the Administrative Agent and any reasonable
expenses arising therefrom or with respect thereto, whether or not such
Indemnified Taxes and Other Taxes were correctly or legally imposed or asserted
by the relevant governmental authority. A certificate as to the amount of such
payment or liability delivered to the Borrower by a Lender or Issuing Bank (with
a copy to the Administrative Agent), or by the Administrative Agent on its own
behalf or on behalf of a Lender or Issuing Bank, shall be conclusive absent
manifest error. The Borrower shall pay such Lender or the Issuing Bank, as the
case may be, the amount shown as due on any such certificate within 10 days
after receipt thereof.

(d) Each Lender shall severally indemnify the Administrative Agent, within
fifteen (15) days after demand therefor, for (i) any Indemnified Taxes and Other
Taxes attributable to such Lender (but only to the extent that any Loan Party
has not already indemnified the Administrative Agent for such Indemnified Taxes
and Other Taxes and without limiting the obligation of the Loan Parties to do
so), (ii) any Taxes attributable to such Lender’s failure to comply with the
provisions of Section 12.2(c) relating to the maintenance of a Participant
Register, and (iii) any Excluded Taxes attributable to such Lender, in each
case, that are payable or paid by the Administrative Agent in connection with
any Loan Document, and any reasonable expenses arising therefrom or with respect
thereto, whether or not such Taxes were correctly or legally imposed or asserted
by the relevant governmental authority. A certificate as to the amount of such
payment or liability delivered to any Lender by the Administrative Agent shall
be conclusive absent manifest error. Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Loan Document or otherwise payable by the
Administrative Agent to the Lender from any other source against any amount due
to the Administrative Agent under this paragraph (d).

(e) As soon as practicable after any payment of withholding Taxes, and promptly
following Administrative Agent’s request after any payment of Taxes other than
withholding Taxes, by any Loan Party to a governmental authority pursuant to
this Section 2.17, such Loan Party shall deliver to the Administrative Agent the
original or a certified copy of a receipt issued by such governmental authority
evidencing such payment, a copy of the return reporting such payment or other
evidence of such payment reasonably satisfactory to the Administrative Agent.

(f) (i) Any Lender that is entitled to an exemption from or reduction of
withholding Tax with respect to payments made under any Loan Document shall
deliver to the Borrower and the Administrative Agent, at the time or times
reasonably requested by the Borrower or the Administrative Agent, such properly
completed and executed documentation reasonably requested by the Borrower or the
Administrative Agent as will permit such payments to be made without withholding
or at a reduced rate of withholding. In addition, any Lender, if reasonably
requested by the Borrower or the Administrative Agent, shall deliver such other
documentation prescribed by applicable law or reasonably requested by the
Borrower or the Administrative Agent as will enable the Borrower or the
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements. Notwithstanding
anything to the contrary in the preceding two sentences, the completion,
execution and submission of such documentation

 

38



--------------------------------------------------------------------------------

(other than such documentation set forth in Section 2.17(f)(ii)(A), (ii)(B) and
(ii)(D) below) shall not be required if in the Lender’s reasonable judgment such
completion, execution or submission would subject such Lender to any material
unreimbursed cost or expense or would materially prejudice the legal or
commercial position of such Lender.

(ii) Without limiting the generality of the foregoing,

(A) any Lender that is a United States Person for U.S. federal income Tax
purposes shall deliver to the Borrower and the Administrative Agent on or prior
to the date on which such Lender becomes a Lender under this Agreement (and from
time to time thereafter upon the reasonable request of the Borrower or the
Administrative Agent), executed originals of IRS Form W-9 certifying that such
Lender is exempt from U.S. federal backup withholding Tax;

(B) any Non-U.S. Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Non-U.S. Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), whichever of the following is applicable:

(1) in the case of a Non-U.S. Lender claiming the benefits of an income Tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, executed originals of IRS Form W-8BEN
establishing an exemption from, or reduction of, U.S. federal withholding Tax
pursuant to the “interest” article of such Tax treaty and (y) with respect to
any other applicable payments under any Loan Document, IRS Form W-8BEN
establishing an exemption from, or reduction of, U.S. federal withholding Tax
pursuant to the “business profits” or “other income” article of such Tax treaty;

(2) executed originals of IRS Form W-8ECI;

(3) in the case of a Non-U.S. Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a certificate to the
effect that such Non-U.S. Lender is not a “bank” within the meaning of
Section 881(c)(3)(A) of the Code, a “10 percent shareholder” of the Borrower
within the meaning of Section 881(c)(3)(B) of the Code, or a “controlled foreign
corporation” described in Section 881(c)(3)(C) of the Code and (y) executed
originals of IRS Form W-8BEN; or

(4) to the extent a Non-U.S. Lender is not the beneficial owner, executed
originals of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN,
IRS Form W-8IMY or IRS Form W-9, and/or other certification documents from each
beneficial owner, as applicable.

(C) any Non-U.S. Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Non-U.S. Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), executed originals of any other form prescribed by applicable law as a
basis for claiming exemption from or a reduction in U.S. federal withholding
Tax, duly completed, together with such supplementary documentation as may be
prescribed by applicable law to permit the Borrower or the Administrative Agent
to determine the withholding or deduction required to be made; and

 

39



--------------------------------------------------------------------------------

(D) if a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Borrower and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by the Borrower
or the Administrative Agent such documentation prescribed by applicable law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount to deduct and withhold from such payment. Solely for purposes of this
clause (D), “FATCA” shall include any amendments made to FATCA after the date of
this Agreement.

(iii) Each Lender agrees that if any form or certification it previously
delivered expires or becomes obsolete respect, it shall update such form or
certification or promptly notify the Borrower and the Administrative Agent in
writing of its legal inability to do so.

(g) If any party determines, in its sole discretion exercised in good faith,
that it has received a refund of any Taxes as to which it has been indemnified
pursuant to this Section 2.17 (including by the payment of additional amounts
pursuant to this Section 2.17), it shall pay to the indemnifying party an amount
equal to such refund (but only to the extent of indemnity payments made under
this Section with respect to the Taxes giving rise to such refund), net of all
out-of-pocket expenses (including Taxes) of such indemnified party and without
interest (other than any interest paid by the relevant governmental authority
with respect to such refund). Such indemnifying party, upon the request of such
indemnified party, shall repay to such indemnified party the amount paid over
pursuant to this paragraph (g) (plus any penalties, interest or other charges
imposed by the relevant governmental authority) in the event that such
indemnified party is required to repay such refund to such governmental
authority. Notwithstanding anything to the contrary in this paragraph (g), in no
event will the indemnified party be required to pay any amount to an
indemnifying party pursuant to this paragraph (g) the payment of which would
place the indemnified party in a less favorable net after-Tax position than the
indemnified party would have been in if the indemnification payments or
additional amounts giving rise to such refund had never been paid. This
paragraph shall not be construed to require any indemnified party to make
available its Tax returns (or any other information relating to its Taxes that
it deems confidential) to the indemnifying party or any other Person.

(h) Each party’s obligations under this Section 2.17 shall survive the
resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender, the termination of the Commitments
and the repayment, satisfaction or discharge of all obligations under any Loan
Document.

For purposes of Section 2.17(d) and (f), the term “Lender” includes the Issuing
Bank.

SECTION 2.18. Payments Generally; Pro Rata Treatment; Sharing of Set-offs.

(a) The Borrower shall make each payment required to be made by it hereunder
(whether of principal, interest, fees or reimbursement of LC Disbursements, or
of amounts payable under Section 2.15, 2.16 or 2.17, or otherwise) prior to
12:00 noon, Pacific time, on the date when due, in immediately available funds,
without set off or counterclaim. Any amounts received after such time on any
date may, in the discretion of the Administrative Agent, be deemed to have been
received on the next succeeding Business Day for purposes of calculating
interest thereon. All such payments shall be made to the Administrative Agent at
its offices at One California St. Suite 2000, San Francisco, CA 94111, except
payments to be made directly to

 

40



--------------------------------------------------------------------------------

the Issuing Bank as expressly provided herein and except that payments pursuant
to Sections 2.15, 2.16, 2.17 and 10.03 shall be made directly to the Persons
entitled thereto. The Administrative Agent shall distribute any such payments
received by it for the account of any other Person to the appropriate recipient
promptly following receipt thereof. If any payment hereunder shall be due on a
day that is not a Business Day, the date for payment shall be extended to the
next succeeding Business Day, and, in the case of any payment accruing interest,
interest thereon shall be payable for the period of such extension. All payments
hereunder shall be made in U.S. Dollars.

(b) If at any time insufficient funds are received by and available to the
Administrative Agent to pay fully all amounts of principal, unreimbursed LC
Disbursements, interest and fees then due hereunder, such funds shall be applied
(i) first, towards payment of interest and fees then due hereunder, ratably
among the parties entitled thereto in accordance with the amounts of interest
and fees then due to such parties, and (ii) second, towards payment of principal
and unreimbursed LC Disbursements then due hereunder, ratably among the parties
entitled thereto in accordance with the amounts of principal and unreimbursed LC
Disbursements then due to such parties.

(c) If any Lender shall, by exercising any right of set off or counterclaim or
otherwise, obtain payment in respect of any principal of or interest on any of
its Revolving Loans or participations in LC Disbursements resulting in such
Lender receiving payment of a greater proportion of the aggregate amount of its
Revolving Loans, participations in LC Disbursements and accrued interest thereon
than the proportion received by any other Lender, then the Lender receiving such
greater proportion shall purchase (for cash at face value) participations in the
Revolving Loans and participations in LC Disbursements of other Lenders to the
extent necessary so that the benefit of all such payments shall be shared by the
Lenders ratably in accordance with the aggregate amount of principal of and
accrued interest on their respective Revolving Loans and participations in LC
Disbursements; provided that (i) if any such participations are purchased and
all or any portion of the payment giving rise thereto is recovered, such
participations shall be rescinded and the purchase price restored to the extent
of such recovery, without interest, and (ii) the provisions of this paragraph
shall not be construed to apply to any payment made by any Loan Party pursuant
to and in accordance with the express terms of this Agreement or any payment
obtained by a Lender as consideration for the assignment of or sale of a
participation in any of its Loans or participations in LC Disbursements to any
assignee or participant, other than to the Borrower or any Subsidiary or
Affiliate thereof (as to which the provisions of this paragraph shall apply).
Each Loan Party consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against such
Loan Party rights of set-off and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of such Loan Party in the
amount of such participation.

(d) Unless the Administrative Agent shall have received notice from the Borrower
prior to the date on which any payment is due to the Administrative Agent for
the account of the Lenders or the Issuing Bank hereunder that the Borrower will
not make such payment, the Administrative Agent may assume that the Borrower has
made such payment on such date in accordance herewith and may, in reliance upon
such assumption, distribute to the Lenders or the Issuing Bank, as the case may
be, the amount due. In such event, if the Borrower has not in fact made such
payment, then each of the Lenders or the Issuing Bank, as the case may be,
severally agrees to repay to the Administrative Agent forthwith on demand the
amount so distributed to such Lender or Issuing Bank with interest thereon, for
each day from and including the date such amount is distributed to it to but
excluding the date of payment to the Administrative Agent, at the greater of the
Federal Funds Effective Rate and a rate determined by the Administrative Agent
in accordance with banking industry rules on interbank compensation.

(e) If any Lender shall fail to make any payment required to be made by it
pursuant to

 

41



--------------------------------------------------------------------------------

Section 2.05(c), 2.06(d) or (e), 2.07(b), 2.18(d) or 10.03(c), then the
Administrative Agent may, in its discretion and notwithstanding any contrary
provision hereof, apply any amounts thereafter received by the Administrative
Agent for the account of such Lender to satisfy such Lender’s obligations under
such Sections until all such unsatisfied obligations are fully paid, and/or
(ii) hold such amounts in a segregated account over which the Administrative
Agent shall have exclusive control as cash collateral for, and application to,
any future funding obligations of such Lender under any such Section, in the
case of each of clause (i) and (ii) above, in any order as determined by the
Administrative Agent in its discretion.

SECTION 2.19. Mitigation Obligations; Replacement of Lenders.

(a) If any Lender requests compensation under Section 2.15, or if the Borrower
is required to pay any Indemnified Taxes or additional amounts to any Lender or
any Governmental Authority for the account of any Lender pursuant to
Section 2.17, then such Lender shall use reasonable efforts to designate a
different lending office for funding or booking its Loans hereunder or to assign
its rights and obligations hereunder to another of its offices, branches or
affiliates, if, in the judgment of such Lender, such designation or assignment
(i) would eliminate or reduce amounts payable pursuant to Sections 2.15 or 2.17,
as the case may be, in the future and (ii) would not subject such Lender to any
unreimbursed cost or expense and would not otherwise be disadvantageous to such
Lender. The Borrower hereby agrees to pay all reasonable costs and expenses
incurred by any Lender in connection with any such designation or assignment.

(b) If any Lender requests compensation under Section 2.15, or if the Borrower
is required to pay any Indemnified Taxes or additional amounts to any Lender or
any Governmental Authority for the account of any Lender pursuant to
Section 2.17, or if any Lender becomes a Defaulting Lender, then the Borrower
may, at its sole expense and effort, upon notice to such Lender and the
Administrative Agent, require such Lender to assign and delegate, without
recourse (in accordance with and subject to the restrictions contained in
Section 10.04), all its interests, rights (other than its existing rights to
payments pursuant to Sections 2.15 or 2.17) and obligations under this Agreement
(other than any outstanding Competitive Loans held by it) to an assignee that
shall assume such obligations (which assignee may be another Lender, if a Lender
accepts such assignment); provided that (i) the Borrower shall have received the
prior written consent of the Administrative Agent (and if a Revolving Commitment
is being assigned, the Issuing Bank), which consent shall not unreasonably be
withheld, (ii) such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans and participations in LC Disbursements,
accrued interest thereon, accrued fees and all other amounts payable to it
hereunder, from the assignee (to the extent of such outstanding principal and
accrued interest and fees) or the Borrower (in the case of all other amounts)
and (iii) in the case of any such assignment resulting from a claim for
compensation under Section 2.15 or payments required to be made pursuant to
Section 2.17, such assignment will result in a reduction in such compensation or
payments. A Lender shall not be required to make any such assignment and
delegation if, prior thereto, as a result of a waiver by such Lender or
otherwise, the circumstances entitling the Borrower to require such assignment
and delegation cease to apply.

SECTION 2.20. Defaulting Lenders.

Notwithstanding any provision of this Agreement to the contrary, if any Lender
becomes a Defaulting Lender, then the following provisions shall apply for so
long as such Lender is a Defaulting Lender:

(a) fees shall cease to accrue on the Revolving Commitment of such Defaulting
Lender pursuant to Section 2.12(a);

(b) the Revolving Commitment and Revolving Credit Exposure of such Defaulting
Lender shall not be included in determining whether the Required Lenders have
taken or may take any

 

42



--------------------------------------------------------------------------------

action hereunder (including any consent to any amendment, waiver or other
modification pursuant to Section 10.02); provided, that this clause (b) shall
not apply to the vote of a Defaulting Lender in the case of an amendment, waiver
or other modification requiring the consent of such Lender or each Lender
affected thereby;

(c) if any LC Exposure exists at the time such Lender becomes a Defaulting
Lender then:

(i) all or any part of the LC Exposure of such Defaulting Lender shall be
reallocated among the non-Defaulting Lenders in accordance with their respective
Applicable Percentages but only to the extent that (x) the sum of all
non-Defaulting Lenders’ Revolving Credit Exposures plus such Defaulting Lender’s
LC Exposure does not exceed the total of all non-Defaulting Lenders’ Revolving
Commitments and (y) the conditions set forth in Section 3.02 are satisfied at
such time;

(ii) if the reallocation described in clause (i) above cannot, or can only
partially, be effected, the Borrower shall within one Business Day following
notice by the Administrative Agent cash collateralize for the benefit of the
Issuing Bank only the Borrower’s obligations corresponding to such Defaulting
Lender’s LC Exposure (after giving effect to any partial reallocation pursuant
to clause (i) above) in accordance with the procedures set forth in
Section 2.06(j) for so long as such LC Exposure is outstanding;

(iii) if the Borrower cash collateralizes any portion of such Defaulting
Lender’s LC Exposure pursuant to clause (ii) above, the Borrower shall not be
required to pay any fees to such Defaulting Lender pursuant to Section 2.12(b)
with respect to such Defaulting Lender’s LC Exposure during the period such
Defaulting Lender’s LC Exposure is cash collateralized;

(iv) if the LC Exposure of the non-Defaulting Lenders is reallocated pursuant to
clause (i) above, then the fees payable to the Lenders pursuant to
Section 2.12(a) and Section 2.12(b) shall be adjusted in accordance with such
non-Defaulting Lenders’ Applicable Percentages; and

(v) if all or any portion of such Defaulting Lender’s LC Exposure is neither
reallocated nor cash collateralized pursuant to clause (i) or (ii) above, then,
without prejudice to any rights or remedies of the Issuing Bank or any other
Lender hereunder, all facility fees that otherwise would have been payable to
such Defaulting Lender (solely with respect to the portion of such Defaulting
Lender’s Revolving Commitment that was utilized by such LC Exposure) and letter
of credit fees payable under Section 2.12(b) with respect to such Defaulting
Lender’s LC Exposure shall be payable to the Issuing Bank until and to the
extent that such LC Exposure is reallocated and/or cash collateralized; and

(d) so long as such Lender is a Defaulting Lender, the Issuing Bank shall not be
required to issue, amend or increase any Letter of Credit, unless it is
satisfied that the related exposure and the Defaulting Lender’s then outstanding
LC Exposure will be 100% covered by the Revolving Commitments of the
non-Defaulting Lenders and/or cash collateral will be provided by the Borrower
in accordance with Section 2.20(c), and participating interests in any newly
issued or increased Letter of Credit shall be allocated among non-Defaulting
Lenders in a manner consistent with Section 2.20(c)(i) (and such Defaulting
Lender shall not participate therein).

If (i) a Bankruptcy Event with respect to a Parent of any Lender shall occur
following the date hereof and for so long as such event shall continue or
(ii) the Issuing Bank has a good faith belief that any Lender has defaulted in
fulfilling its obligations under one or more other agreements in which such
Lender commits to extend credit, the Issuing Bank shall not be required to
issue, amend or increase any Letter of Credit, unless the Issuing Bank shall
have entered into arrangements with the Borrower or such Lender, satisfactory to
the Issuing Bank to defease any risk to it in respect of such Lender hereunder.

 

43



--------------------------------------------------------------------------------

In the event that the Administrative Agent, the Borrower, and the Issuing Bank
each agrees that a Defaulting Lender has adequately remedied all matters that
caused such Lender to be a Defaulting Lender, then the LC Exposure of the
Lenders shall be readjusted to reflect the inclusion of such Lender’s Revolving
Commitment and on such date such Lender shall purchase at par such of the
Revolving Loans of the other Lenders as the Administrative Agent shall determine
may be necessary in order for such Lender to hold such Revolving Loans in
accordance with its Applicable Percentage.

SECTION 2.21. Increase in Revolving Facility.

(a) Provided there exists no Default, upon notice to the Administrative Agent
(which shall promptly notify the Revolving Lenders), the Borrower may from time
to time, request an increase in the aggregate amount of Revolving Commitments by
an amount (for all such requests) not exceeding $25,000,000; provided that
(i) any such request for an increase shall be in a minimum amount of
$10,000,000. At the time of sending such notice, the Borrower (in consultation
with the Administrative Agent) shall specify the time period within which each
Revolving Lender is requested to respond (which shall in no event be less than
ten Business Days from the date of delivery of such notice to the Revolving
Lenders).

(b) Each Revolving Lender shall notify the Administrative Agent within such time
period whether or not it agrees to increase its Revolving Commitment and, if so,
whether by an amount equal to, greater than, or less than its Applicable
Revolving Percentage of such requested increase. Any Revolving Lender not
responding within such time period shall be deemed to have declined to increase
its Revolving Commitment.

(c) The Administrative Agent shall notify the Borrower and each Revolving Lender
of the Revolving Lenders’ responses to each request made hereunder. To achieve
the full amount of a requested increase, and subject to the approval of the
Administrative Agent and the L/C Issuer, the Borrower may also invite additional
financial institutions that are not Ineligible Institutions to become Revolving
Lenders pursuant to a joinder agreement in form and substance satisfactory to
the Administrative Agent and its counsel.

(d) If the Revolving Commitments are increased in accordance with this Section,
the Administrative Agent and the Borrower shall determine the effective date
(the “Revolving Facility Increase Effective Date”) and the final allocation of
such increase. The Administrative Agent shall promptly notify the Borrower and
the Revolving Lenders of the final allocation of such increase and the Revolving
Facility Increase Effective Date.

(e) As a condition precedent to such increase, the Borrower shall deliver to the
Administrative Agent a certificate of each Loan Party dated as of the Revolving
Facility Increase Effective Date (in sufficient copies for each Lender) signed
by a Financial Officer of such Loan Party (A) certifying and attaching the
resolutions adopted by such Loan Party approving or consenting to such increase,
and (B) in the case of the Borrower, certifying that, before and after giving
effect to such increase, (1) the representations and warranties of the Loan
Parties contained in Article IV and the other Loan Documents are true and
correct on and as of the Revolving Facility Increase Effective Date, except to
the extent that such representations and warranties specifically refer to an
earlier date, in which case they are true and correct as of such earlier date,
and except that for purposes of this Section 2.21, the representations and
warranties contained in subsections (a) and (b) of Section 4.04 shall be deemed
to refer to the most recent statements furnished pursuant to clauses (a) and
(b), respectively, of Section 5.01, and (2) no Default exists. The Borrower
shall prepay any Revolving Loans outstanding on the Revolving Facility Increase
Effective Date (and pay any additional amounts required pursuant to
Section 2.16) to the extent necessary to keep the outstanding Revolving Loans
ratable with any revised Applicable Revolving Percentages arising from any
nonratable increase in the Revolving Commitments under this Section.

 

44



--------------------------------------------------------------------------------

(f) This Section shall supersede any provisions in Section 2.18 or 10.02 to the
contrary.

ARTICLE III

Conditions

SECTION 3.01. Effective Date. The obligations of the Lenders to make Loans and
of the Issuing Bank to issue Letters of Credit hereunder shall not become
effective until the first date on which all of the following conditions have
been satisfied (or waived in accordance with Section 10.02):

(a) The Administrative Agent (or its counsel) shall have received from each
party hereto either (i) a counterpart of this Agreement signed on behalf of such
party or (ii) written evidence satisfactory to the Administrative Agent (which
may include telecopy or electronic transmission of a signed signature page of
this Agreement) that such party has signed a counterpart of this Agreement.

(b) The Administrative Agent shall have received such documents and certificates
as the Administrative Agent or its counsel may reasonably request relating to
the organization, existence and good standing of the Loan Parties, the
authorization of the Transactions and any other legal matters relating to the
Loan Parties, this Agreement or the Transactions, all in form and substance
satisfactory to the Administrative Agent and its counsel.

(c) The Administrative Agent shall have received a certificate, dated the
Effective Date and signed by the President, a Vice President or a Financial
Officer of the Borrower, confirming compliance with the conditions set forth in
paragraphs (a) and (b) of Section 3.02.

(d) The Administrative Agent shall have received each other Loan Document, duly
executed and delivered by each party thereto.

(e) The Administrative Agent shall have taken or be authorized to take such
other actions (including the filing of appropriately completed UCC-1 financing
statements which is hereby authorized by the Borrower) in order to perfect the
security interests created pursuant to the Security Documents.

(f) The Administrative Agent shall have received copies of the financial
statements and related documents described in Section 4.04(a) and (b), in form
and substance satisfactory to the Administrative Agent.

(g) The Administrative Agent shall have received a business plan for fiscal year
2013 in form and substance satisfactory to the Administrative Agent.

(h) The Administrative Agent shall have received evidence that the principal of
and interest on, and all other amounts owing in respect of, any Loan Party’s
Indebtedness to Wells Fargo Capital Finance, LLC, as Agent, shall have been (or
shall be simultaneously) paid in full on the Effective Date, that any
commitments to extend credit under the agreements or instruments relating to any
Loan Party’s Indebtedness to Wells Fargo Capital Finance, LLC, as Agent shall
have been cancelled or terminated, that all letters of credit issued thereunder
shall have been canceled or shall be Existing Letters of Credit, and that all
Guarantees in respect of, and all Liens securing, any such Existing Debt shall
have been released.

 

45



--------------------------------------------------------------------------------

(i) The Administrative Agent shall have received all fees and other amounts due
and payable on or prior to the Effective Date, including, to the extent
invoiced, reimbursement or payment of all out of pocket expenses required to be
reimbursed or paid by the Borrower hereunder.

(j) The Administrative Agent shall have received such other documents as the
Administrative Agent or its counsel or the Required Lenders may reasonably
request.

The Administrative Agent shall notify the Borrower and the Lenders of the
Effective Date, and such notice shall be conclusive and binding. Notwithstanding
the foregoing, the obligations of the Lenders to make Loans and of the Issuing
Bank to issue Letters of Credit hereunder shall not become effective unless each
of the foregoing conditions is satisfied (or waived pursuant to Section 10.02)
at or prior to 3:00 P.M., Pacific time, on June 30, 2013 (and, in the event such
conditions are not so satisfied or waived, the Commitments shall terminate at
such time).

SECTION 3.02. Each Credit Event. The obligation of each Lender to make a Loan on
the occasion of any Borrowing, and of the Issuing Bank to issue, amend, renew or
extend any Letter of Credit, is subject to the satisfaction of the following
conditions:

(a) The representations and warranties of the Loan Parties set forth in the Loan
Documents shall be true and correct on and as of the date of such Borrowing or
the date of issuance, amendment, renewal or extension of such Letter of Credit,
as applicable.

(b) The Loan Parties shall be in compliance with all provisions of the Security
Agreement, as applicable, including without limitation the requirement to
deliver deposit account control agreements, securities account control
agreements, certificates representing Securities Collateral as defined therein,
with assignments in blank, and Federal Reserve Form U-1 Statements of Purpose,.

(c) At the time of and immediately after giving effect to such Borrowing or the
issuance, amendment, renewal or extension of such Letter of Credit, as
applicable, no Default shall have occurred and be continuing.

Each Borrowing and each issuance, amendment, renewal or extension of a Letter of
Credit shall be deemed to constitute a representation and warranty by the Loan
Parties on the date thereof as to the matters specified in paragraphs (a) and
(b) of this Section.

SECTION 3.03. Following Syndication. Following syndication of the Revolving
Commitment, the obligations of the Lenders to make Loans and of the Issuing Bank
to issue Letters of Credit hereunder shall be subject to the condition precedent
that the Administrative Agent shall have received a favorable written opinion
(addressed to the Administrative Agent and the Lenders and dated the Effective
Date) of Manatt, Phelps & Phillips, LLP, counsel for the Loan Parties, in form
and substance satisfactory to the Administrative Agent.

 

46



--------------------------------------------------------------------------------

ARTICLE IV

Representations and Warranties

The Borrower represents and warrants to the Lenders that:

SECTION 4.01. Organization; Powers. Each of the Borrower and its Subsidiaries is
duly organized, validly existing and in good standing under the laws of the
jurisdiction of its organization (except for Nimble Technology, Inc. which is in
the process of being dissolved), and has all requisite power and authority to
carry on its business as now conducted. Each of the Borrower and its
Subsidiaries is duly qualified to do business as a foreign corporation or other
organization and is in good standing in every jurisdiction where such
qualification is required (except for the jurisdiction of its organization),
except where the failure to do so, individually or in the aggregate, could not
reasonably be expected to result in a Material Adverse Effect.

SECTION 4.02. Authorization; Enforceability. The Transactions are within each
Loan Party’s corporate (or equivalent) powers and have been duly authorized by
all necessary corporate and, if required, stockholder action. Each Loan Document
to which each Loan Party is a party has been duly executed and delivered by such
Loan Party and constitutes a legal, valid and binding obligation of such Loan
Party, enforceable in accordance with its terms, subject to applicable
bankruptcy, insolvency, reorganization, moratorium or other laws affecting
creditors’ rights generally and subject to general principles of equity,
regardless of whether considered in a proceeding in equity or at law.

SECTION 4.03. Governmental Approvals; No Conflicts. The Transactions (a) do not
require any consent or approval of, registration or filing with, or any other
action by, any Governmental Authority, except such as have been obtained or made
and are in full force and effect, (b) will not violate any applicable law or
regulation or the charter, by-laws or other organizational documents of the
Borrower or any of its Subsidiaries or any order of any Governmental Authority,
(c) will not violate or result in a default under any indenture, agreement or
other instrument binding upon the Borrower or any of its Subsidiaries or its
assets, or give rise to a right thereunder to require any payment to be made by
the Borrower or any of its Subsidiaries, and (d) except for the Liens created
pursuant to the Security Documents, will not result in the creation or
imposition of any Lien on any asset of the Borrower or any of its Subsidiaries.

SECTION 4.04. Financial Condition; No Material Adverse Change.

(a) The audited consolidated balance sheets of the Borrower as at December 31,
2011 and December 31, 2012, and the related consolidated statements of
operations, of stockholders’ equity and comprehensive income and of cash flows
for the fiscal years ended on such dates, reported on by and accompanied by an
unqualified report from (with respect to the fiscal years ended December 31,
2011 and December 31, 2012) Grant Thornton LLP, present fairly the consolidated
financial condition of the Borrower at such dates, and the consolidated results
of its operations, its consolidated stockholders’ equity and comprehensive
income and its consolidated cash flows for the respective fiscal years then
ended.

(b) The unaudited interim consolidated balance sheet of the Borrower as at
December 31, 2012, and the related unaudited interim consolidated statements of
operations and interim cash flows for the quarterly period ended on such date,
present fairly the consolidated financial condition of the Borrower and its
Subsidiaries as at such date, and the consolidated results of its operations and
its consolidated cash flows for the period then ended (subject to normal
year-end audit adjustments). All such financial statements, including the
related schedules and notes thereto, have been prepared in

 

47



--------------------------------------------------------------------------------

accordance with GAAP applied consistently throughout the period involved (except
as approved by the aforementioned firm of accountants and disclosed therein). As
of the Effective Date, neither the Borrower nor any Subsidiary has any material
Guarantees, contingent liabilities and liabilities for taxes, or any long term
leases or unusual forward or long term commitments, including any interest rate
or foreign currency swap or exchange transaction or other obligation in respect
of derivatives, that are not reflected in the most recent financial statements
referred to in this paragraph. During the period from March 31, 2013 to and
including the date hereof there has been no Disposition by the Borrower or any
Subsidiary of any material part of its business or property.

(c) Since December 31, 2012, there has been no event or circumstance, either
individually or in the aggregate, that has had or could reasonably be expected
to have a Material Adverse Effect.

SECTION 4.05. Properties.

(a) Each of the Borrower and its Subsidiaries has good and marketable title to,
or valid leasehold interests in, all its real and personal property material to
its business, except for minor defects in title that do not interfere with its
ability to conduct its business as currently conducted or to utilize such
properties for their intended purposes. Neither the Borrower nor any of its
Subsidiaries owns any real property exclusive of interests under real property
leases.

(b) To the best knowledge of the Borrower, each of the Borrower and its
Subsidiaries owns, or is licensed to use, all trademarks, trade names,
copyrights, patents, patent rights, franchises, licenses and other intellectual
property that are necessary for or material to its business, and the use thereof
by the Borrower and its Subsidiaries does not infringe upon the rights of any
other Person, except for any such infringements that, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect. No claim or litigation regarding any of the foregoing is pending or, to
the best knowledge of the Borrower, threatened, which, either individually or in
the aggregate, could reasonably be expected to result in a Material Adverse
Effect.

SECTION 4.06. Litigation and Environmental Matters. (a) There are no actions,
suits or proceedings by or before any arbitrator or Governmental Authority
pending against or, to the knowledge of the Borrower, threatened against or
affecting the Borrower or any of its Subsidiaries (i) as to which there is a
reasonable possibility of an adverse determination and that, if adversely
determined, could reasonably be expected, individually or in the aggregate, to
result in a Material Adverse Effect (other than the Disclosed Matters) or
(ii) that purport to affect or pertain to any Loan Document or the Transactions.

(b) Except for the Disclosed Matters and except with respect to any other
matters that, individually or in the aggregate, could not reasonably be expected
to result in a Material Adverse Effect, neither the Borrower nor any of its
Subsidiaries (i) has failed to comply with any Environmental Law or to obtain,
maintain or comply with any permit, license or other approval required under any
Environmental Law, (ii) has become subject to any Environmental Liability,
(iii) has received notice of any claim with respect to any Environmental
Liability or (iv) knows of any basis for any Environmental Liability.

(c) Since the date of this Agreement, there has been no change in the status of
the Disclosed Matters that, individually or in the aggregate, has resulted in,
or materially increased the likelihood of, a Material Adverse Effect.

SECTION 4.07. Compliance with Laws and Agreements. Each of the Borrower and its
Subsidiaries is in compliance in all material respects with all laws,
regulations and orders of any

 

48



--------------------------------------------------------------------------------

Governmental Authority applicable to it or its property. Each of the Borrower
and its Subsidiaries is in compliance with all indentures, agreements and other
instruments binding upon it or its property, except where the failure to do so,
individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Effect. No Default has occurred and is continuing or would
result from the consummation of the transactions contemplated by the Loan
Documents.

SECTION 4.08. Investment Company Status. Neither the Borrower nor any of its
Subsidiaries is an “investment company” as defined in, or subject to regulation
under, the Investment Company Act of 1940.

SECTION 4.09. Taxes. Each of the Borrower and its Subsidiaries has timely filed
or caused to be filed all United States federal income tax returns and all other
material Tax returns and reports required to have been filed and has paid or
caused to be paid all Taxes required to have been paid by it, except (a) Taxes
that are being contested in good faith by appropriate proceedings diligently
conducted and for which the Borrower or such Subsidiary, as applicable, has set
aside on its books adequate reserves in accordance with GAAP or (b) to the
extent that the failure to do so could not reasonably be expected to result in a
Material Adverse Effect. Neither the Borrower nor any Subsidiary is party to any
tax sharing agreement.

SECTION 4.10. ERISA. (a) The Borrower and each Subsidiary, and each of their
respective ERISA Affiliates, is in compliance in all material respects with the
applicable provisions of ERISA and the provisions of the Code relating to Plans
and the regulations and published interpretations thereunder; (b) no ERISA Event
or Foreign Plan Event has occurred or is reasonably expected to occur; and
(c) all amounts required by applicable law with respect to, or by the terms of,
any retiree welfare benefit arrangement maintained by the Borrower or any
Subsidiary or any ERISA Affiliate or to which the Borrower or any Subsidiary or
any ERISA Affiliate has an obligation to contribute have been accrued in
accordance with Statement of Financial Accounting Standards No. 106. The present
value of all accumulated benefit obligations under each Plan (based on the
assumptions used for purposes of Accounting Standards Codification No. 715:
Compensation-Retirement Benefits) did not, as of the date of the most recent
financial statements reflecting such amounts, exceed by more than an immaterial
amount the fair market value of the assets of such Plan allocable to such
accrued benefits, and the present value of all accumulated benefit obligations
of all underfunded Plans (based on the assumptions used for purposes of
Accounting Standards Codification No. 715: Compensation-Retirement Benefits) did
not, as of the date of the most recent financial statements reflecting such
amounts, exceed by more than an immaterial amount the fair market value of the
assets of all such underfunded Plans. There are no pending or, to the best
knowledge of the Borrower, threatened claims, actions or lawsuits, or action by
any Governmental Authority, with respect to any Plan that could reasonably be
expected to have a Material Adverse Effect. There has been no prohibited
transaction or violation of the fiduciary responsibility rules with respect to
any Plan that has resulted or could reasonably be expected to result in a
Material Adverse Effect.

SECTION 4.11. Disclosure. None of the reports, financial statements,
certificates or other information furnished by or on behalf of any Loan Party to
the Administrative Agent or any Lender in connection with the negotiation of the
Loan Documents or delivered thereunder (as modified or supplemented by other
information so furnished) contains any material misstatement of fact or omits to
state any material fact necessary to make the statements therein, in the light
of the circumstances under which they were made, not misleading; provided that,
with respect to projected financial information, the Borrower represents only
that such information was prepared in good faith based upon assumptions believed
to be reasonable at the time.

SECTION 4.12. USA PATRIOT Act. Neither Borrower nor any of its Subsidiaries or,
to the knowledge of the Borrower, any of their respective Affiliates over which
any of the foregoing exercises management control (each, a “Controlled
Affiliate”) is a Prohibited Person, and the Borrower, its Subsidiaries

 

49



--------------------------------------------------------------------------------

and, to the knowledge of the Borrower, such Controlled Affiliates are in
compliance with all applicable orders, rules and regulations of OFAC. Neither
the Borrower nor any of its Subsidiaries or, to the knowledge of the Borrower,
any of their respective Affiliates: (1) is targeted by United States or
multilateral economic or trade sanctions currently in force; (2) is owned or
controlled by, or acts on behalf of, any Person that is targeted by United
States or multilateral economic or trade sanctions currently in force; (3) is a
Prohibited Person; or (4) is named, identified or described on any list of
Persons with whom United States Persons may not conduct business, including any
such blocked persons list, designated nationals list, denied persons list,
entity list, debarred party list, unverified list, sanctions list or other such
lists published or maintained by the United States, including OFAC, the United
States Department of Commerce or the United States Department of State.

SECTION 4.13. Embargoed Person. (a) None of Borrower’s assets constitute
property of, or are beneficially owned, directly or indirectly, by any Person
targeted by economic or trade sanctions under U.S. law, including but not
limited to, the International Emergency Economic Powers Act, 50 U.S.C. §§ 1701
et seq., The Trading with the Enemy Act, 50 U.S.C. App. 1 et seq. (the “Trading
With the Enemy Act”), any of the foreign assets control regulations of the
Treasury (31 C.F.R., Subtitle B, Chapter V, as amended) (the “Foreign Assets
Control Regulations”) or any enabling legislation or regulations promulgated
thereunder or executive order relating thereto (which includes, without
limitation, (i) Executive Order No. 13224, effective as of September 24, 2001,
and relating to Blocking Property and Prohibiting Transaction With Persons Who
Commit, Threaten to Commit, or Support Terrorism (66 Fed. Reg. 49079
(2001)) (the “Executive Order”) and (ii) the USA PATRIOT Act, if the result of
such ownership would be that any Loan made by any Lender would be in violation
of law (“Embargoed Person”); (b) no Embargoed Person has any interest of any
nature whatsoever in the Borrower if the result of such interest would be that
any Loan would be in violation of law; (c) the Borrower has not engaged in
business with Embargoed Persons if the result of such business would be that any
Loan made by any Lender would be in violation of law; and (d) neither the
Borrower nor any Controlled Affiliate (i) is or will become a “blocked person”
as described in the Executive Order, the Trading With the Enemy Act or the
Foreign Assets Control Regulations or (ii) engages or will engage in any
dealings or transactions, or be otherwise associated, with any such “blocked
person”. For purposes of determining whether or not a representation is true or
a covenant is being complied with under this Section 4.13, the Borrower shall
not be required to make any investigation into (i) the ownership of publicly
traded stock or other publicly traded securities or (ii) the beneficial
ownership of any collective investment fund.

SECTION 4.14. Subsidiaries. Except as disclosed to the Administrative Agent by
the Borrower in writing from time to time after the Effective Date, (a) the
Borrower’s 10-K filed March 8, 2013 sets forth the name and jurisdiction of
incorporation of each Subsidiary and, as to each such Subsidiary, the percentage
of each class of Equity Interest owned by any Loan Party and (b) there are no
outstanding subscriptions, options, warrants, calls, rights or other agreements
or commitments (other than stock options granted to employees or directors and
directors’ qualifying shares) of any nature relating to any Equity Interest of
the Borrower or any Subsidiary, except as created by the Security Documents. All
of the outstanding Equity Interests in the Subsidiaries have been validly
issued, are fully paid and non-assessable and are owned by a Loan Party in the
amounts specified in the Borrower’s 10-K filed March 8, 2013, free and clear of
all Liens except those created under the Security Documents.

SECTION 4.15. Solvency. Each Loan Party is, and after giving effect to the
Dividend and to incurrence of all Indebtedness and obligations being incurred in
connection herewith, will be, individually and together with its Subsidiaries on
a consolidated basis, Solvent.

SECTION 4.16. Casualty, Etc. Neither the businesses nor the properties of any
Loan Party or any of its Subsidiaries are affected by any fire, explosion,
accident, strike, lockout or other labor dispute, drought, storm, hail,
earthquake, embargo, act of God or of the public enemy or other casualty
(whether or not covered by insurance) that, either individually or in the
aggregate, could reasonably be expected to have a Material Adverse Effect.

 

50



--------------------------------------------------------------------------------

SECTION 4.17. Labor Matters. There are no collective bargaining agreements or
Multiemployer Plans covering the employees of the Borrower or any Subsidiary as
of the Effective Date. Except as could not reasonably be expected to have a
Material Adverse Effect: (a) there are no strikes or other labor disputes
against the Borrower or any Subsidiary pending or, to the knowledge of the
Borrower, threatened; (b) hours worked by and payment made to employees of the
Borrower and each Subsidiary have not been in violation of the Fair Labor
Standards Act or any other applicable Requirement of Law dealing with such
matters; and (c) all payments due from the Borrower and each Subsidiary on
account of employee health and welfare insurance have been paid or accrued as a
liability on the books of the Borrower or relevant Subsidiary.

SECTION 4.18. Margin Regulations. The Borrower is not engaged and will not
engage, principally or as one of its important activities, in the business of
purchasing or carrying margin stock (within the meaning of Regulation U), or
extending credit for the purpose of purchasing or carrying margin stock.

SECTION 4.19. Security Documents. The Security Agreement is effective to create
in favor of the Administrative Agent, for the benefit of the Secured Parties, a
legal, valid and enforceable security interest in the Collateral described
therein and proceeds thereof. In the case of the Pledged Shares described in the
Security Agreement, when stock certificates representing such Pledged Shares are
delivered to the Administrative Agent (together with a properly completed and
signed stock power or endorsement), and in the case of the other Collateral
described in the Security Agreement, when financing statements and other filings
specified on Schedule 3.3 of the Security Agreement are filed in the offices
specified on Schedule 3.3 of the Security Agreement and any other filings and
actions required by applicable law in appropriate form, the Security Agreement
shall constitute a fully perfected Lien on, and security interest in, all right,
title and interest of the Loan Parties in such Collateral and the proceeds
thereof, as security for the Obligations, in each case prior and superior in
right to any other Person (except, in the case of Collateral other than Pledged
Shares, Permitted Encumbrances).

ARTICLE V

Affirmative Covenants

Until the Commitments have expired or been terminated and the principal of and
interest on each Loan and all fees payable hereunder shall have been paid in
full and all Letters of Credit shall have expired or terminated or have been
cash collateralized in accordance with this Agreement, in each case, without any
pending draw, and all LC Disbursements shall have been reimbursed, the Borrower
covenants and agrees with the Lenders that:

SECTION 5.01. Financial Statements and Other Information. The Borrower will
furnish to the Administrative Agent and each Lender, including their
Public-Siders:

(a) within one hundred twenty (120) days after the end of each fiscal year of
the Borrower, its audited consolidated balance sheet and related statements of
operations, Form 10-k, stockholders’ equity and cash flows as of the end of and
for such year, setting forth in each case in comparative form the figures for
the previous fiscal year, all reported on by Grant Thornton LLP or other
independent public accountants of recognized national standing (without a “going
concern” or like qualification commentary) to the effect that such consolidated
financial statements present fairly in all material respects the financial
condition and results of operations of the Borrower and its consolidated
Subsidiaries on a consolidated basis in accordance with GAAP consistently
applied;

 

51



--------------------------------------------------------------------------------

(b) within 45 days after the end of each of the first three fiscal quarters of
each fiscal year of the Borrower, its consolidated balance sheet and related
statements of operations, income, retained earnings, stockholders’ equity and
cash flows as of the end of and for such fiscal quarter, Forms 10-Q, and the
then elapsed portion of the fiscal year, setting forth in each case in
comparative form the figures for the corresponding period or periods of (or, in
the case of the balance sheet, as of the end of) the previous fiscal year, all
certified by one of its Financial Officers as presenting fairly in all material
respects the financial condition and results of operations of the Borrower and
its consolidated Subsidiaries on a consolidated basis in accordance with GAAP
consistently applied, subject to normal year-end audit adjustments and the
absence of footnotes;

(c) together with the financial statements required under Sections 5.01(a) and
5.01(b), a compliance certificate in substantially the form of Exhibit C signed
by a Financial Officer showing the calculations necessary to determine
compliance with this Agreement and stating that no Default or Event of Default
exists, or if any Default or Event of Default exists, stating the nature and
status thereof;

(d) concurrently with any delivery of financial statements under clause
(a) above, if the accounting firm that reported on such financial statements
obtained knowledge during the course of their examination of such financial
statements of any Default, the footnotes to such financial statements will
mention such Default;

(e) as soon as available, and in any event no later than 30 days after the end
of each fiscal year of the Borrower, a detailed quarterly consolidated budget
for the following fiscal year (including a projected consolidated balance sheet
of the Borrower and its Subsidiaries as of the end of the following fiscal year,
the related consolidated statements of projected income and a description of the
underlying assumptions applicable thereto), and, as soon as available,
significant revisions, if any, of such budget and projections with respect to
such fiscal year (collectively, the “Projections”), which Projections shall in
each case be accompanied by a certificate of a Financial Officer stating that
such Projections are based on reasonable estimates, information and assumptions
and that such Financial Officer has no reason to believe that such Projections
are incorrect or misleading in any material respect;

(f) within five days after the same are sent, copies of all financial statements
and reports that the Borrower sends to the holders of any class of its debt
securities or public equity securities;

(g) promptly after the same become publicly available, and in any event within
five days after the same are filed, copies of all periodic and other reports,
proxy statements and other materials filed by the Borrower or any Subsidiary
with the SEC, or any Governmental Authority succeeding to any or all of the
functions of the SEC, or with any national securities exchange, or distributed
by the Borrower to its shareholders generally, as the case may be; and

(h) promptly following any request therefor, such other information regarding
the operations, business affairs and financial condition of the Borrower or any
Subsidiary, or compliance with the terms of this Agreement, as the
Administrative Agent or any Lender may reasonably request.

(i) To the extent Borrower files any financial statement or other item required
to be furnished pursuant to Section 5.01 or elsewhere in this Agreement with the
U.S. Securities and Exchange Commission, such financial statements and other
items shall be deemed to have been furnished on the date on which they become
available on the EDGAR website on the Internet at www.sec.gov or any successor
government website that is freely and readily available to the Administrative
Agent and the Lenders without charge.

 

52



--------------------------------------------------------------------------------

SECTION 5.02. Notices of Material Events. The Borrower will furnish to the
Administrative Agent and each Lender prompt written notice of the following:

(a) the occurrence of any Default;

(b) the filing or commencement of any action, suit or proceeding by or before
any arbitrator or Governmental Authority against or affecting the Borrower or
any Affiliate thereof that, if adversely determined, could reasonably be
expected to result in a Material Adverse Effect;

(c) the occurrence of any ERISA Event or any Foreign ERISA Event;

(d) any other development that results in, or would reasonably be expected to
result in, a Material Adverse Effect; and

(e) of the (i) occurrence of any Disposition of property or assets for which the
Borrower is required to make a mandatory prepayment pursuant to Section 2.11(b),
and (ii) receipt of any Extraordinary Receipt for which the Borrower is required
to make a mandatory prepayment pursuant to Section 2.11(b).

Each notice delivered under this Section shall be accompanied by a statement of
a Financial Officer or other executive officer of the Borrower setting forth the
details of the event or development requiring such notice and any action taken
or proposed to be taken with respect thereto.

SECTION 5.03. Existence; Conduct of Business. The Borrower will, and will cause
each of its Subsidiaries to, do or cause to be done all things necessary to
preserve, renew and keep in full force and effect its legal existence and the
rights, licenses, permits, privileges and franchises material to the conduct of
its business; provided that the foregoing shall not prohibit any merger,
consolidation, liquidation or dissolution permitted under Section 6.03.

SECTION 5.04. Payment of Obligations. The Borrower will, and will cause each of
its Subsidiaries to, pay its obligations, including Tax liabilities, that, if
not paid, could result in a Material Adverse Effect before the same shall become
delinquent or in default, except where (a) the validity or amount thereof is
being contested in good faith by appropriate proceedings, (b) the Borrower or
such Subsidiary has set aside on its books adequate reserves with respect
thereto in accordance with GAAP and (c) the failure to make payment pending such
contest could not reasonably be expected to result in a Material Adverse Effect.

SECTION 5.05. Maintenance of Properties; Insurance. The Borrower will, and will
cause each of its Subsidiaries to, (a) keep and maintain all property material
to the conduct of its business in good working order and condition, ordinary
wear and tear excepted, and (b) maintain, with financially sound and reputable
insurance companies, insurance in such amounts and against such risks as are
customarily maintained by companies engaged in the same or similar businesses
operating in the same or similar locations, and providing for not less than 30
days’ prior notice to the Borrower or Administrative Agent of termination, lapse
or cancellation of such insurance. The Administrative Agent shall have received
certificates of insurance evidencing the existence of all insurance required to
be maintained by the Borrower pursuant to Section 5.05 and the designation of
the Administrative Agent as the loss payee or additional insured, as the case
may be, thereunder, in form and substance satisfactory to the Administrative
Agent within seven days of the Effective Date. Without prejudice to the
foregoing, within two (2) Business Days of receiving any notice of termination,
lapse or cancellation of such insurance, Borrower shall deliver to the
Administrative Agent a copy of such notice.

SECTION 5.06. Books and Records; Inspection Rights. The Borrower will, and will
cause each

 

53



--------------------------------------------------------------------------------

of its Subsidiaries to, keep proper books of record and account in which full,
true and correct entries are made of all dealings and transactions in relation
to its business and activities. The Borrower will, and will cause each of its
Subsidiaries to, permit any representatives designated by the Administrative
Agent or any Lender, upon reasonable prior notice, to visit and inspect its
properties, to examine and make extracts from its books and records, and to
discuss its affairs, finances and condition with its officers and independent
accountants, all at such reasonable times and as often as reasonably requested;
provided that, so long as no Event of Default has occurred, the Administrative
Agent or Lender, as the case may be, provides at least twenty (20) days’ prior
notice and submits such request no more than once every twelve months; provided,
further, that the foregoing proviso shall not apply at any time after an Event
of Default has occurred.

SECTION 5.07. Compliance with Laws. The Borrower will, and will cause each of
its Subsidiaries to, comply with all laws, rules, regulations and orders of any
Governmental Authority applicable to it or its property, except where the
failure to do so, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect.

SECTION 5.08. Use of Proceeds and Letters of Credit. The proceeds of the
Revolving Loans shall be used to finance the working capital needs and for
general corporate purposes of the Borrower and its Subsidiaries, including the
payment of fees and expenses in connection with the Loan Documents, in the
ordinary course of business, and otherwise as expressly permitted under this
Agreement. Letters of Credit will be issued only to support general corporate
purposes of the Borrower and its Subsidiaries in the ordinary course of
business. No part of the proceeds of any Loan will be used, whether directly or
indirectly, for any purpose that entails a violation of any of the Regulations
of the Board, including Regulations T, U and X.

SECTION 5.09. Accuracy of Information. The Borrower will use commercially
reasonable efforts to ensure that any information, including financial
statements or other documents, furnished to the Administrative Agent or the
Lenders in connection with this Agreement or any amendment or modification
hereof or waiver hereunder contains no material misstatement of fact or omits to
state any material fact necessary to make the statements therein, in the light
of the circumstances under which they were made, not misleading, and the
furnishing of such information shall be deemed to be representation and warranty
by the Borrower on the date thereof as to the matters specified in this
Section 5.09.

SECTION 5.10. Certain Obligations Regarding Subsidiaries.

(a) Guarantors. The Borrower will, and will cause each of its Subsidiaries to,
take such action from time to time as shall be necessary to ensure that all
Subsidiaries (other than Excluded Subsidiaries) of such Loan Party are
“Guarantors” hereunder and the other Loan Documents. Without limiting the
generality of the foregoing, in the event that the Borrower or any Subsidiary
shall form or acquire any new Domestic Subsidiary that shall constitute a
Subsidiary hereunder, such Loan Party will cause such new Domestic Subsidiary
to, within 90 days (or such longer period as the Administrative Agent, in its
sole discretion, may designate) after such formation or acquisition:

(i) become a “Guarantor” hereunder pursuant to a Guarantee Assumption Agreement,
and execute joinders to the Security Agreement and other Security Documents
thereby granting the Administrative Agent a first priority lien on all of such
Guarantor’s assets (other than Equity Interests in any Excluded Subsidiary of
such Guarantor, which shall be governed by Section 5.10(b)) as collateral
security for the Obligations, in form and substance reasonably satisfactory to
the Administrative Agent;

(ii) cause such new Domestic Subsidiary to take such action (including
delivering such certificates evidencing such Equity Interests, authenticating
and delivering such UCC financing statements as shall be necessary to create and
perfect valid and enforceable first-priority Liens on substantially all of the
property of such new Subsidiary as collateral security for the obligations of
such new Subsidiary under the Loan Documents; and

 

54



--------------------------------------------------------------------------------

(iii) deliver such proof of corporate action, incumbency of officers, and other
documents as is consistent with those delivered by each Loan Party pursuant to
Section 3.01 on the Effective Date, or opinions of counsel consistent with those
delivered pursuant to Section 3.03, as applicable, or as the Administrative
Agent shall have reasonably requested, all in form and substance reasonably
satisfactory to the Administrative Agent.

(b) Excluded Subsidiaries. In the event that any Loan Party shall form or
acquire any new Excluded Subsidiary, such Loan Party will, and will cause such
new Excluded Subsidiary to, within 90 days (or such longer period as the
Administrative Agent, in its sole discretion, may designate) after such
formation or acquisition, (i) take such action as shall be necessary or, in the
Administrative Agent’s discretion, advisable to create and perfect a valid and
enforceable first-priority Lien in favor of the Administrative Agent on 65% of
the Equity Interests of such new Excluded Subsidiary as collateral security for
the Obligations and (ii) deliver such proof of corporate (or similar) action,
incumbency of officers and other documents as is consistent with those delivered
by each Loan Party pursuant to Section 3.01 on the Effective Date, opinions of
counsel consistent with those delivered pursuant to Section 3.03, as applicable,
or as the Administrative Agent shall have requested.

(c) Ownership of Subsidiaries. Each Loan Party will, and will cause each of its
Subsidiaries to, take such action from time to time as shall be necessary to
ensure that each of its Subsidiaries is a wholly owned Subsidiary (except as
otherwise expressly permitted in this Agreement). In the event that any
additional Equity Interests shall be issued by any Subsidiary, subject to
Section 5.10(b), the respective Loan Party agrees forthwith to deliver to the
Administrative Agent pursuant to the applicable Loan Document the certificates
evidencing such Equity Interests, accompanied by undated stock powers executed
in blank and to take such other action as the Administrative Agent shall request
to perfect the security interest created therein pursuant to the Security
Agreement.

ARTICLE VI

Negative Covenants

Until the Commitments have expired or terminated and the principal of and
interest on each Loan and all fees payable hereunder have been paid in full and
all Letters of Credit have expired or terminated or been cash collateralized as
provided in this Agreement, in each case, without any pending draw, and all LC
Disbursements shall have been reimbursed, the Borrower covenants and agrees with
the Lenders that:

SECTION 6.01. Indebtedness. The Borrower will not, and will not permit any
Subsidiary to, create, incur, assume or permit to exist any Indebtedness, except
for Permitted Indebtedness, provided, however, that except to the extent
permitted in accordance with the provisions of clause (e) of the definition of
Permitted Indebtedness, the Borrower shall have 90 days from the closing date of
any Permitted Acquisition to cancel or satisfy any Indebtedness resulting from
such Permitted Acquisition.

SECTION 6.02. Liens. The Borrower will not, and will not permit any Subsidiary
to, create, incur, assume or permit to exist any Lien on any property or asset
now owned or hereafter acquired by it, or assign or sell any income or revenues
(including accounts receivable) or rights in respect of any thereof, except for
Permitted Encumbrances, provided, however, that except to the extent permitted
in accordance with the provisions of clause (b) of the definition of Permitted
Encumbrances, the Borrower shall have 90 days from the closing date of any
Permitted Acquisition to release any Liens resulting from such Permitted
Acquisition.

 

55



--------------------------------------------------------------------------------

SECTION 6.03. Fundamental Changes. Except in connection with Permitted
Acquisitions, the Borrower will not, and will not permit any Subsidiary to,
enter into any merger, consolidation or amalgamation, or liquidate, wind up or
dissolve itself (or suffer any liquidation or dissolution), or Dispose of all or
substantially all of its property or business, except that:

(a) any Subsidiary of the Borrower may be merged or consolidated with or into
the Borrower (provided that the Borrower shall be the continuing or surviving
corporation) or with or into any wholly owned Loan Party (provided that the
wholly owned Loan Party shall be the continuing or surviving corporation);

(b) any Subsidiary of the Borrower may Dispose of any or all of its assets
(i) to the Borrower or any wholly owned Loan Party (upon voluntary liquidation
or otherwise) or (ii) pursuant to a Disposition permitted by Section 6.04;

(c) any Investment expressly permitted by Section 6.05 may be structured as a
merger, consolidation or amalgamation;

(d) Borrower may have a Change in Control so long as the Obligations are repaid
in full concurrently with the closing of the transaction giving rise to the
Change in Control.

In addition, the Borrower will not, and will not permit any of its Subsidiaries
to, engage in any business other than businesses of the type conducted by the
Borrower and its Subsidiaries on the Effective Date and businesses which the
board of directors of the Borrower shall reasonably determine to be reasonably
related or incidental to the businesses conducted by the Borrower and its
Subsidiaries on the Effective Date.

SECTION 6.04. Dispositions. The Borrower will not, and will not permit any
Subsidiary to, Dispose of any of its property, whether now owned or hereafter
acquired, or, in the case of any Subsidiary, issue or sell any shares of such
Subsidiary’s Equity Interests to any Person, except:

(a) Dispositions of cash that are in the ordinary course of business and
Dispositions of cash that are permitted by this Agreement;

(b) Dispositions of accounts receivable in factoring transaction in an aggregate
amount not to exceed $500,000 at any time;

(c) Dispositions of accounts receivable of non-U.S. Subsidiaries pursuant to
ordinary course factoring arrangements to the extent that (i) the Borrower or
any Subsidiary receives letter-of-credit rights as consideration and in exchange
for such Dispositions and (ii) such Dispositions are consummated by such
non-U.S. Subsidiary in the ordinary course of business and consistent with past
practice;

(d) Dispositions of obsolete or worn out property, whether now owned or
hereafter acquired, in the ordinary course of business;

(e) Dispositions of inventory in the ordinary course of business;

(f) Dispositions of equipment to the extent that (i) such property is exchanged
for credit against the purchase price of similar replacement property or
(ii) the proceeds of such Disposition are reasonably promptly applied to the
purchase price of such replacement property;

 

56



--------------------------------------------------------------------------------

(g) Dispositions of property by any Subsidiary to the Borrower or to a
wholly-owned Subsidiary; provided that if the transferor of such property is a
Guarantor, the transferee thereof must either be the Borrower or a Guarantor;

(h) Dispositions permitted by Section 6.03;

(i) non-exclusive licenses of intellectual property rights in the ordinary
course of business;

(j) Dispositions of intellectual property rights in connection with intellectual
property that is not material to or necessary for the operation of the
Borrower’s business; and

(k) Other dispositions in an aggregate amount not to exceed $10,000,000, without
the Required Lenders’ consent, which shall not be unreasonably withheld.

SECTION 6.05. Investments and Acquisitions. The Borrower will not, and will not
permit any of its Subsidiaries to, purchase, hold or acquire (including pursuant
to any merger with any Person that was not a wholly owned Subsidiary prior to
such merger) any capital stock, evidences of indebtedness or other securities
(including any option, warrant or other right to acquire any of the foregoing)
of, make or permit to exist any loans or advances to, Guarantee any obligations
of, or make or permit to exist any investment or any other interest in, any
other Person, or purchase or otherwise acquire (in one transaction or a series
of transactions) any assets of any other Person constituting a business unit
(all of the foregoing, “Investments”), except Permitted Investments, and
Permitted Acquisitions.

SECTION 6.06. Swap Agreements. The Borrower will not, and will not permit any of
its Subsidiaries to, enter into any Swap Agreement, except Swap Agreements that
are (a) entered into to hedge or mitigate risks to which the Borrower or any
Subsidiary has actual exposure (other than those in respect of Equity Interests
of the Borrower or any of its Subsidiaries), and (b) not entered into for any
speculative purpose.

SECTION 6.07. Restricted Payments. The Borrower will not, and will not permit
any of its Subsidiaries to, declare or make, or agree to pay or make, directly
or indirectly, any Restricted Payment, except:

(a) the Borrower may declare and pay dividends with respect to its Equity
Interests payable solely in additional shares of its common stock;

(b) Subsidiaries may declare and pay dividends ratably with respect to their
Equity Interests to the Borrower or to any other Loan Party;

(c) the Borrower may make Restricted Payments pursuant to and in accordance with
stock option plans for management or employees of the Borrower and its
Subsidiaries;

(d) the Borrower may pay the Dividend on the Effective Date; and

(e) so long as no Default has occurred and is continuing or would result
therefrom, the Borrower may make Restricted Payments;

 

57



--------------------------------------------------------------------------------

provided that (1) Revolving Borrowings may never be used to make any Restricted
Payments, and (2) unsecured debt permitted under clause (f) of the definition of
Permitted Indebtedness may be used to make the Restricted Payments permitted
under Section 6.07(e).

SECTION 6.08. Transactions with Affiliates. Except as otherwise provided herein,
the Borrower will not, and will not permit any of its Subsidiaries to, sell,
lease or otherwise transfer any property or assets to, or purchase, lease or
otherwise acquire any property or assets from, or otherwise engage in any other
transactions with, any of its Affiliates, except in the ordinary course of
business at prices and on terms and conditions not less favorable to the
Borrower or such Subsidiary than could be obtained on an arm’s-length basis from
unrelated third parties,.

SECTION 6.09. Restrictive Agreements. Except as otherwise provided herein, the
Borrower will not, and will not permit any of its Subsidiaries to, directly or
indirectly, enter into, incur or permit to exist any agreement or other
arrangement that prohibits, restricts or imposes any condition upon (a) the
ability of the Borrower or any Subsidiary to create, incur or permit to exist
any Lien upon any of its property or assets, including without limitation the
Borrower’s Intellectual Property as defined in the Credit Agreement, or (b) the
ability of any Subsidiary to pay dividends or other distributions with respect
to any of its Equity Interests or to make or repay loans or advances to the
Borrower or any other Subsidiary or to Guarantee Indebtedness of the Borrower or
any other Subsidiary; provided that (i) the foregoing shall not apply to
restrictions and conditions imposed by law or by the Loan Documents, (ii) the
foregoing shall not apply to restrictions and conditions existing on the date
hereof identified on Schedule 6.09 (but shall apply to any extension or renewal
of, or any amendment or modification expanding the scope of, any such
restriction or condition), (iii) the foregoing shall not apply to customary
restrictions and conditions contained in agreements relating to the sale of a
Subsidiary pending such sale, provided such restrictions and conditions apply
only to the Subsidiary that is to be sold and such sale is permitted hereunder,
(iv) clause (a) of the foregoing shall not apply to restrictions or conditions
imposed by any agreement relating to secured Indebtedness permitted by this
Agreement if such restrictions or conditions apply only to the property or
assets securing such Indebtedness and (v) clause (a) of the foregoing shall not
apply to customary provisions in leases restricting the assignment thereof.

SECTION 6.10. Changes in Fiscal Periods. The Borrower will not, and will not
permit any of its Subsidiaries to, make any change in its fiscal year without 90
days prior notice to the Administrative Agent and each Lender; provided, that at
all times the consolidated financial statements of the Borrower and its
Subsidiaries will be prepared in accordance with GAAP.

SECTION 6.11. Amendments to Organizational Documents. The Borrower will not, and
will not permit any of its Subsidiaries to, amend, modify or otherwise change,
or consent or agree to any amendment, modification, waiver or other change to,
the charter, articles of incorporation, partnership agreement, by-laws or other
organizational documents of the Loan Parties to the extent such amendment,
modification, waiver or other change would substantially impair the ability of
the Loan Parties to perform their obligations under the Loan Documents.

SECTION 6.12. Optional Payments and Modifications of Certain Debt Instruments.
Except as otherwise set forth herein, Borrower will not, and will not permit any
of its Subsidiaries to, (a) make or offer to make any optional or voluntary
payment, prepayment, repurchase or redemption of or otherwise optionally or
voluntarily defease or segregate funds with respect to Material Indebtedness;
(b) amend, modify, waive or otherwise change, or consent or agree to any
amendment, modification, waiver or other change to, any of the terms of Material
Indebtedness (other than any such amendment, modification, waiver or other
change that (i)

 

58



--------------------------------------------------------------------------------

would extend the maturity or reduce the amount of any payment of principal
thereof or reduce the rate or extend any date for payment of interest thereon
and (ii) does not involve the payment of a consent fee); (c) amend, modify,
waive or otherwise change, or consent or agree to any amendment, modification,
waiver or other change to, any of the terms of any preferred stock (other than
any such amendment, modification, waiver or other change that (i) would extend
the scheduled redemption date or reduce the amount of any scheduled redemption
payment or reduce the rate or extend any date for payment of dividends thereon
and (ii) does not involve the payment of a consent fee); or (d) amend, modify,
waive or otherwise change, or consent or agree to any amendment, modification,
waiver or other change to, any financial or negative covenants, or defaults or
events of default, in any Material Indebtedness that are more restrictive (in
respect of any Loan Party) than those set forth in the Loan Documents (and
without prejudice to the foregoing, the Borrower will, and will cause its
Subsidiaries to, execute and deliver such amendments (in form and substance
reasonably satisfactory to the Required Lenders) to the Loan Documents that the
Administrative Agent or Required Lenders may require to incorporate such more
restrictive (in respect of any Loan Party) provisions into the Loan Documents.

SECTION 6.13. Certain Financial Covenants.

(a) Consolidated Total Cash Flow Leverage Ratio. The Borrower will not permit
the Consolidated Total Cash Flow Leverage Ratio at any time as of the end of the
most recently ended period of four consecutive fiscal quarters to exceed 2.50 to
1.00.

(b) Fixed Charge Coverage Ratio. The Borrower will not permit the Fixed Charge
Coverage Ratio as of the end of any fiscal quarter of the Borrower to be less
than 1.75 to 1.00.

ARTICLE VII

Events of Default

If any of the following events shall occur:

(a) the Borrower or any other Loan Party shall fail to pay any principal of or
interest on any Loan or any reimbursement obligation in respect of any LC
Disbursement when and as the same shall become due and payable, whether at the
due date thereof or at a date fixed for prepayment thereof or otherwise;

(b) the Borrower or any other Loan Party shall fail to pay any fee or any other
amount (other than an amount referred to in clause (a) of this Article) payable
under any Loan Document, when and as the same shall become due and payable, and
such failure shall continue unremedied for a period of five (5) Business Days;

(c) any material representation or warranty made or deemed made by or on behalf
of any Loan Party or any Subsidiary in or in connection with this any Loan
Document or any amendment or modification hereof or waiver hereunder, or in any
report, certificate, financial statement or other document furnished pursuant to
or in connection with any Loan Document or any amendment or modification hereof
or waiver hereunder, shall prove to have been incorrect in any material respect
when made or deemed made;

(d) (i) the Borrower shall fail to observe or perform any covenant, condition or
agreement contained in Section 5.01, 5.02, 5.03 (with respect to the Borrower’s
existence), 5.08 or 5.10 or in Article VI; or (ii) any Guarantor fails to
perform or observe any term, covenant or agreement contained in Article VIII; or
(iii) any Loan Party fails to perform or observe any term, covenant or agreement
contained in Section 4.03, 4.04, 4.06, 4.07, 4.08, 4.13 or 4.16, or in Article
2, 4 or 6, of the Security Agreement;

 

59



--------------------------------------------------------------------------------

(e) any Loan Party shall fail to observe or perform any covenant, condition or
agreement contained in any Loan Document (other than those specified in clause
(a), (b) or (d) of this Article), and such failure shall continue unremedied for
a period of 30 days after written notice thereof from the Administrative Agent
to the Borrower (which notice will be given at the request of any Lender);

(f) any Loan Party or any Subsidiary shall fail to make any payment (whether of
principal or interest and regardless of amount) in respect of any Material
Indebtedness, when and as the same shall become due and payable;

(g) any event or condition occurs that results in any Material Indebtedness
becoming due prior to its scheduled maturity or that enables or permits (with or
without the giving of notice, the lapse of time or both) the holder or holders
of any Material Indebtedness or any trustee or agent on its or their behalf to
cause any Material Indebtedness to become due, or to require the prepayment,
repurchase, redemption or defeasance thereof, prior to its scheduled maturity;
provided that this clause (g) shall not apply to secured Indebtedness that
becomes due as a result of the voluntary sale or transfer of the property or
assets securing such Indebtedness;

(h) an involuntary proceeding shall be commenced or an involuntary petition
shall be filed seeking (i) liquidation, reorganization or other relief in
respect of any Loan Party or any Subsidiary or its debts, or of a substantial
part of its assets, under any Federal, state or foreign bankruptcy, insolvency,
receivership or similar law now or hereafter in effect or (ii) the appointment
of a receiver, trustee, custodian, sequestrator, conservator or similar official
for any Loan Party or any Subsidiary or for a substantial part of its assets,
and, in each such case, such proceeding or petition shall continue undismissed
for 60 days or an order or decree approving or ordering any of the foregoing
shall be entered;

(i) any Loan Party or any Subsidiary shall (i) voluntarily commence any
proceeding or file any petition seeking liquidation, reorganization or other
relief under any Federal, state or foreign bankruptcy, insolvency, receivership
or similar law now or hereafter in effect, (ii) consent to the institution of,
or fail to contest in a timely and appropriate manner, any proceeding or
petition described in clause (h) of this Article, (iii) apply for or consent to
the appointment of a receiver, trustee, custodian, sequestrator, conservator or
similar official for any Loan Party or any Subsidiary or for a substantial part
of its assets, (iv) file an answer admitting the material allegations of a
petition filed against it in any such proceeding, (v) make a general assignment
for the benefit of creditors or (vi) take any action for the purpose of
effecting any of the foregoing;

(j) any Loan Party or any Subsidiary shall become unable, admit in writing its
inability or fail generally to pay its debts as they become due;

(k) one or more judgments for the payment of money in an aggregate amount in
excess of $5,000,000 shall be rendered against any Loan Party, any Subsidiary or
any combination thereof and the same shall remain undischarged for a period of
15 consecutive Business Days during which execution shall not be effectively
stayed, or any action shall be legally taken by a judgment creditor to attach or
levy upon any assets of any Loan Party or any Subsidiary to enforce any such
judgment;

(l) an ERISA Event or a Foreign ERISA Event shall have occurred that, in the
opinion of the Required Lenders, when taken together with all other ERISA Events
and/or Foreign ERISA Events that have occurred, could reasonably be expected to
result in a Material Adverse Effect;

(m) any provision of any Loan Document, at any time after its execution and
delivery and

 

60



--------------------------------------------------------------------------------

for any reason other than as expressly permitted hereunder or thereunder or
satisfaction in full of all the Obligations, ceases to be in full force and
effect; or any Loan Party contests in any manner the validity or enforceability
of any provision of any Loan Document; or any Loan Party denies that it has any
or further liability or obligation under any provision of any Loan Document, or
purports to revoke, terminate or rescind any provision of any Loan Document; or

(n) any Security Document after delivery thereof pursuant to this Agreement
shall for any reason (other than pursuant to the terms thereof) cease to create
a valid and perfected first-priority Lien (subject to Permitted Encumbrances) on
the Collateral purported to be covered thereby (except to the extent that any
such loss of perfection or priority results from the failure of the
Administrative Agent to maintain possession of certificates actually delivered
to it representing securities pledged under the Security Documents) or to
otherwise perfect the security interests in favor of Lenders, ;

then, and in every such event (other than an event with respect to the Borrower
described in clause (h) or (i) of this Article), and at any time thereafter
during the continuance of such event, the Administrative Agent may, and at the
request of the Required Lenders shall, by notice to the Borrower, take either or
both of the following actions, at the same or different times: (i) terminate the
Commitments, and thereupon the Commitments shall terminate immediately, and
(ii) declare the Loans then outstanding to be due and payable in whole (or in
part, in which case any principal not so declared to be due and payable may
thereafter be declared to be due and payable), and thereupon the principal of
the Loans so declared to be due and payable, together with accrued interest
thereon and all fees and other obligations of the Borrower accrued hereunder,
shall become due and payable immediately, without presentment, demand, protest
or other notice of any kind, all of which are hereby waived by each Loan Party;
and in case of any event with respect to the Borrower described in clause (h) or
(i) of this Article, the Commitments shall automatically terminate and the
principal of the Loans then outstanding, together with accrued interest thereon
and all fees and other obligations of the Borrower accrued hereunder, shall
automatically become due and payable, without presentment, demand, protest or
other notice of any kind, all of which are hereby waived by each Loan Party.

In addition to any other rights and remedies granted to them in the Loan
Documents, the Administrative Agent on behalf of the Lenders may exercise all
rights and remedies of a secured party under the California Uniform Commercial
Code or any other applicable law. Without limiting the generality of the
foregoing, the Administrative Agent, without demand of performance or other
demand, presentment, protest, advertisement or notice of any kind (except any
notice required by law referred to below) to or upon any Loan Party or any other
Person (all and each of which demands, defenses, advertisements and notices are
hereby waived), may in such circumstances forthwith collect, receive,
appropriate and realize upon the Collateral, or any part thereof, or consent to
the use by the Loan Party or any cash collateral arising in respect of the
Collateral on such terms as the Administrative Agent deems reasonable, and/or
may forthwith sell, lease, assign give option or options to purchase or
otherwise dispose of and deliver, or acquire by credit bid on behalf of the
Lenders, the Collateral or any part thereof (or contract to do any of the
foregoing), in one or more parcels at public or private sale or sales, at any
exchange, broker’s board or office of the Administrative Agent or any Lender or
elsewhere upon such terms and conditions as it may deem advisable and at such
prices as it may deem best, for cash or on credit or for future delivery without
assumption of any credit risk. The Administrative Agent or any Lender shall have
the right upon any such public sale or sales, and, to the extent permitted by
law, upon any such private sale or sales, to purchase the whole or any part of
the Collateral so sold, free of any right or equity of redemption in any
Grantor, which right or equity is hereby waived and released. Each Grantor
further agrees, at the Administrative Agent’s request, to assemble the
Collateral and make it available to the Administrative Agent at places which the
Administrative Agent shall reasonably select, whether at such Grantor’s premises
or elsewhere. The Administrative Agent shall apply the net proceeds of any
action taken by it pursuant to this Article VII, after deducting all reasonable
costs and expenses of every kind incurred in connection therewith or incidental
to the care or safekeeping of any of the

 

61



--------------------------------------------------------------------------------

Collateral or in any way relating to the Collateral or the rights of the
Administrative Agent and the Lenders hereunder, including, without limitation,
reasonable attorneys’ fees and disbursements, to the payment in whole or in part
of the obligations of the Loan Parties under the Loan Documents, in such order
as the Administrative Agent may elect, and only after such application and after
the payment by the Administrative Agent of any other amount required by any
provision of law, including, without limitation, Section 9615(a)(3) of the
California UCC, need the Administrative Agent account for the surplus, if any,
to any Loan Party. To the extent permitted by applicable law, each Loan Party
waives all claims, damages and demands it may acquire against the Administrative
Agent or any Lender arising out of the exercise by them of any rights hereunder.
If any notice of a proposed sale or other disposition of Collateral shall be
required by law, such notice shall be deemed reasonable and proper if given at
least 10 days before such sale or other disposition.

ARTICLE VIII

Guarantee

SECTION 8.01. Guaranty. The Guarantors hereby absolutely and unconditionally
guarantee, jointly and severally, as a guaranty of payment and performance and
not merely as a guaranty of collection, to the Secured Parties the prompt
payment in full when due, whether at stated maturity, by required prepayment,
upon acceleration, demand or otherwise, and at all times thereafter, of any and
all of the Obligations, whether for principal, interest, premiums, fees,
indemnities, damages, costs, expenses or otherwise, and whether arising
hereunder or under any other Loan Document, any Secured Cash Management
Agreement or any Secured Hedge Agreement (including all renewals, extensions,
amendments, refinancings and other modifications thereof and all costs,
reasonable attorneys’ fees and expenses incurred by the Secured Parties in
connection with the collection or enforcement thereof). The Administrative
Agent’s books and records showing the amount of the Obligations shall be
admissible in evidence in any action or proceeding, and shall be binding absent
manifest error upon each Guarantor, and conclusive for the purpose of
establishing the amount of the Obligations. This Guaranty shall not be affected
by the genuineness, validity, regularity or enforceability of the Obligations or
any instrument or agreement evidencing any Obligations, or by the existence,
validity, enforceability, perfection, non-perfection or extent of any collateral
therefor, or by any fact or circumstance relating to the Obligations which might
otherwise constitute a defense to the obligations of any Guarantor under this
Guaranty, and each Guarantor hereby irrevocably waives any defenses it may now
have or hereafter acquire in any way relating to any or all of the foregoing.

SECTION 8.02. Rights of Lenders. Each Guarantor consents and agrees that the
Secured Parties may, at any time and from time to time, without notice or
demand, and without affecting the enforceability or continuing effectiveness
hereof: (a) amend, extend, renew, compromise, discharge, accelerate or otherwise
change the time for payment or the terms of the Obligations or any part thereof;
(b) take, hold, exchange, enforce, waive, release, fail to perfect, sell, or
otherwise dispose of any security for the payment of this Guarantee or any
Obligations; (c) apply such security and direct the order or manner of sale
thereof as the Administrative Agent, the Issuing Bank and the Lenders in their
sole discretion may determine; and (d) release or substitute one or more of any
endorsers or other guarantors of any of the Obligations. Without limiting the
generality of the foregoing, each Guarantor consents to the taking of, or
failure to take, any action which might in any manner or to any extent vary the
risks of such Guarantor under this Guarantee or which, but for this provision,
might operate as a discharge of such Guarantor.

SECTION 8.03. Certain Waivers. Each Guarantor waives (a) any defense arising by
reason of any disability or other defense of the Borrower or any other
guarantor, or the cessation from any cause whatsoever (including any act or
omission of any Secured Party) of the liability of the Borrower or any other
guarantor; (b) any defense based on any claim that such Guarantor’s obligations
exceed or are more burdensome than those of the Borrower or any other guarantor;
(c) the benefit of any statute of limitations

 

62



--------------------------------------------------------------------------------

affecting any Guarantor’s liability hereunder; (d) any right to proceed against
the Borrower or any other guarantor, proceed against or exhaust any security for
the Obligations, or pursue any other remedy in the power of any Secured Party
whatsoever; (e) any benefit of and any right to participate in any security now
or hereafter held by any Secured Party; and (f) to the fullest extent permitted
by law, any and all other defenses or benefits that may be derived from or
afforded by applicable law limiting the liability of or exonerating guarantors
or sureties. Each Guarantor expressly waives all setoffs and counterclaims and
all presentments, demands for payment or performance, notices of nonpayment or
nonperformance, protests, notices of protest, notices of dishonor and all other
notices or demands of any kind or nature whatsoever with respect to the
Obligations, and all notices of acceptance of this Guaranty or of the existence,
creation or incurrence of new or additional Obligations.

SECTION 8.04. Obligations Independent. The obligations of each Guarantor
hereunder are those of primary obligor, and not merely as surety, and are
independent of the Obligations and the obligations of any other guarantor, and a
separate action may be brought against such Guarantor to enforce this Guaranty
whether or not the Borrower or any other person or entity is joined as a party.

SECTION 8.05. Subrogation. No Guarantor shall exercise any right of subrogation,
contribution, indemnity, reimbursement or similar rights with respect to any
payments it makes under this Guaranty until all of the Obligations and any
amounts payable under this Guaranty have been indefeasibly paid in cash and
performed in full and the Commitments are terminated. If any amounts are paid to
any Guarantor in violation of the foregoing limitation, then such amounts shall
be held in trust for the benefit of the Secured Parties and shall forthwith be
paid to the Secured Parties to reduce the amount of the Obligations, whether
matured or unmatured.

SECTION 8.06. Termination; Reinstatement. This Guaranty is a continuing and
irrevocable guaranty of all Obligations now or hereafter existing and shall
remain in full force and effect until all Obligations and any other amounts
payable under this Guaranty are indefeasibly paid in full in cash and the
Commitments are terminated. Notwithstanding the foregoing, this Guaranty shall
continue in full force and effect or be revived, as the case may be, if any
payment by or on behalf of the Borrower or any Guarantor is made, or any of the
Secured Parties exercises its right of setoff, in respect of the Obligations and
such payment or the proceeds of such setoff or any part thereof is subsequently
invalidated, declared to be fraudulent or preferential, set aside or required
(including pursuant to any settlement entered into by any of the Secured Parties
in their discretion) to be repaid to a trustee, receiver or any other party, in
connection with any proceeding under any bankruptcy or insolvency laws or
otherwise, all as if such payment had not been made or such setoff had not
occurred and whether or not the Secured Parties are in possession of or have
released this Guaranty and regardless of any prior revocation, rescission,
termination or reduction. The obligations of each Guarantor under this paragraph
shall survive termination of this Guaranty.

SECTION 8.07. Subordination. Except for payments permitted in connection with
Permitted Indebtedness provided no Event of Default has occurred, is continuing,
or would exist immediately after the payment is made, each Guarantor hereby
subordinates the payment of all obligations and indebtedness of the Borrower or
any Subsidiary owing to such Guarantor, whether now existing or hereafter
arising, including but not limited to any obligation of the Borrower to such
Guarantor as subrogee of the Secured Parties or resulting from such Guarantor’s
performance under this Guaranty, to the indefeasible payment in full in cash of
all Obligations. If the Secured Parties so request, any such obligation or
indebtedness of the Borrower to such Guarantor shall be enforced and performance
received by such Guarantor as trustee for the Secured Parties and the proceeds
thereof shall be paid over to the Secured Parties on account of the Obligations,
but without reducing or affecting in any manner the liability of such Guarantor
or any other guarantor under this Guaranty.

 

63



--------------------------------------------------------------------------------

SECTION 8.08. Stay of Acceleration. If acceleration of the time for payment of
any of the Obligations is stayed, in connection with any case commenced by or
against any Guarantor or the Borrower under any bankruptcy or insolvency laws or
otherwise, or otherwise, all such amounts shall nonetheless be payable by such
Guarantor immediately upon demand by the Secured Parties.

SECTION 8.09. Condition of Borrower. Each Guarantor acknowledges and agrees that
it has the sole responsibility for, and has adequate means of, obtaining from
the Borrower and any other guarantor such information concerning the financial
condition, business and operations of the Borrower and any such other guarantor
as such Guarantor requires, and that none of the Secured Parties has any duty,
and such Guarantor is not relying on the Secured Parties at any time, to
disclose to such Guarantor any information relating to the business, operations
or financial condition of the Borrower or any other guarantor (such Guarantor
waiving any duty on the part of the Secured Parties to disclose such information
and any defense relating to the failure to provide the same).

ARTICLE IX

The Administrative Agent

Each of the Lenders and the Issuing Bank hereby irrevocably appoints the
Administrative Agent as its agent and authorizes the Administrative Agent to
take such actions on its behalf and to exercise such powers as are delegated to
the Administrative Agent by the terms hereof, together with such actions and
powers as are reasonably incidental thereto.

The bank serving as the Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent, and such bank
and its Affiliates may accept deposits from, lend money to and generally engage
in any kind of business with the Borrower or any Subsidiary or other Affiliate
thereof as if it were not the Administrative Agent hereunder.

The Administrative Agent shall not have any duties or obligations except those
expressly set forth herein. Without limiting the generality of the foregoing,
(a) the Administrative Agent shall not be subject to any fiduciary or other
implied duties, regardless of whether a Default has occurred and is continuing,
(b) the Administrative Agent shall not have any duty to take any discretionary
action or exercise any discretionary powers, except discretionary rights and
powers expressly contemplated hereby that the Administrative Agent is required
to exercise in writing as directed by the Required Lenders (or such other number
or percentage of the Lenders as shall be necessary under the circumstances as
provided in Section 10.02), and (c) except as expressly set forth herein, the
Administrative Agent shall not have any duty to disclose, and shall not be
liable for the failure to disclose, any information relating to the Borrower or
any of its Subsidiaries that is communicated to or obtained by the bank serving
as Administrative Agent or any of its Affiliates in any capacity. The
Administrative Agent shall not be liable for any action taken or not taken by it
with the consent or at the request of the Required Lenders (or such other number
or percentage of the Lenders as shall be necessary under the circumstances as
provided in Section 10.02) or in the absence of its own gross negligence or
willful misconduct. The Administrative Agent shall be deemed not to have
knowledge of any Default unless and until written notice thereof is given to the
Administrative Agent by the Borrower or a Lender, and the Administrative Agent
shall not be responsible for or have any duty to ascertain or inquire into
(i) any statement, warranty or representation made in or in connection with this
Agreement, (ii) the contents of any certificate, report or other document
delivered hereunder or in connection herewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein, (iv) the validity, enforceability, effectiveness or genuineness of
this Agreement or any other agreement, instrument or document, or (v) the
satisfaction of any condition set forth in Article IV or elsewhere herein, other
than to confirm receipt of items expressly required to be delivered to the
Administrative Agent.

 

64



--------------------------------------------------------------------------------

The Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing believed by it to be genuine
and to have been signed or sent by the proper Person. The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to be made by the proper Person, and shall not incur any liability for
relying thereon. The Administrative Agent may consult with legal counsel,
independent accountants and other experts selected by it, and shall not be
liable for any action taken or not taken by it in accordance with the advice of
any such counsel, accountants or experts.

The Administrative Agent may perform any and all its duties and exercise its
rights and powers by or through any one or more sub-agents appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent may
perform any and all its duties and exercise its rights and powers through their
respective Related Parties. The exculpatory provisions of the preceding
paragraphs shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent.

Subject to the appointment and acceptance of a successor Administrative Agent as
provided in this paragraph, the Administrative Agent may resign at any time by
notifying the Lenders, the Issuing Bank and the Borrower. Upon any such
resignation, the Required Lenders shall have the right, in consultation with the
Borrower, to appoint a successor. If no successor shall have been so appointed
by the Required Lenders and shall have accepted such appointment within 30 days
after the retiring Administrative Agent gives notice of its resignation, then
the retiring Administrative Agent may, on behalf of the Lenders and the Issuing
Bank, appoint a successor Administrative Agent which shall be a bank with an
office in San Francisco, California, or an Affiliate of any such bank. Upon the
acceptance of its appointment as Administrative Agent hereunder by a successor,
such successor shall succeed to and become vested with all the rights, powers,
privileges and duties of the retiring Administrative Agent, and the retiring
Administrative Agent shall be discharged from its duties and obligations
hereunder. The fees payable by the Borrower to a successor Administrative Agent
shall be the same as those payable to its predecessor unless otherwise agreed
between the Borrower and such successor. After the Administrative Agent’s
resignation hereunder, the provisions of this Article and Section 10.03 shall
continue in effect for the benefit of such retiring Administrative Agent, its
sub agents and their respective Related Parties in respect of any actions taken
or omitted to be taken by any of them while it was acting as Administrative
Agent.

Each Lender acknowledges and agrees that the extensions of credit made hereunder
are commercial loans and letters of credit and not investments in a business
enterprise or securities. Each Lender further represents that it is engaged in
making, acquiring or holding commercial loans in the ordinary course of its
business and has, independently and without reliance upon the Administrative
Agent or any other Lender and based on such documents and information as it has
deemed appropriate, made its own credit analysis and decision to enter into this
Agreement as a Lender, and to make, acquire or hold Loans hereunder. Each Lender
shall, independently and without reliance upon the Administrative Agent or any
other Lender and based on such documents and information (which may contain
material, non-public information within the meaning of the United States
securities laws concerning the Borrower and its Affiliates) as it shall from
time to time deem appropriate, continue to make its own decisions in taking or
not taking action under or based upon this Agreement, any related agreement or
any document furnished hereunder or thereunder and in deciding whether or to the
extent to which it will continue as a lender or assign or otherwise transfer its
rights, interests and obligations hereunder.

 

65



--------------------------------------------------------------------------------

ARTICLE X

Miscellaneous

SECTION 10.01. Notices. Except in the case of notices and other communications
expressly permitted to be given by telephone (and subject to paragraph
(b) below), all notices and other communications provided for herein shall be in
writing and shall be delivered by hand or overnight courier service, mailed by
certified or registered mail or sent by telecopy or electronic communication, as
follows:

(i) if to any Loan Party, to it at c/o Actuate Corporation, 951 Mariners Island
Boulevard, San Mateo, CA 94404, Attention of Chief Financial Officer (Telecopy
No. 650-645-3700; email: dgaudreau@actuate.com), with a copy to c/o Actuate
Corporation, 951 Mariners Island Boulevard, San Mateo, CA 94404, Attention of
General Counsel (Telecopy No. 650-645-3700; email: tmckeever@actuate.com);

(ii) if to the Administrative Agent or Issuing Bank: U.S. Bank National
Association, One California Street, Suite 2000, San Francisco, CA 94111
(Telecopy No. 415-677-3763; email: matthew.murray1@usbank.com); and

(iii) if to any other Lender, to it at its address (or telecopy number or email
address) set forth in its Administrative Questionnaire.

(b) Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by facsimile shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next business day for the
recipient). Notices and other communications to the Lenders hereunder may be
delivered or furnished by electronic communications (including email and
internet or intranet websites). Unless the Administrative Agent otherwise
prescribes, (i) notices and other communications sent to an email address shall
be deemed received upon the sender’s receipt of an acknowledgement from the
intended recipient (such as by the “return receipt requested” function, as
available, return e-mail or other written acknowledgement), and (ii) notices or
communications posted to an internet or intranet website shall be deemed
received upon the deemed receipt by the intended recipient, at its email address
as described in the foregoing clause (i), of notification that such notice or
communication is available and identifying the website address therefor;
provided that, for both clauses (i) and (ii) above, if such notice, email or
other communication is not sent during the normal business hours of the
recipient, such notice or communication shall be deemed to have been sent at the
opening of business on the next business day for the recipient.

(c) Any party hereto may change its address, telecopy number, email address or
electronic communication platform for notices and other communications hereunder
by notice to the other parties hereto. All notices and other communications
given to any party hereto in accordance with the provisions of this Agreement
shall be deemed to have been given on the date of receipt.

(d) Each Loan Party agrees that the Administrative Agent may, but shall not be
obligated to, make the Communications (as defined below) available to the
Issuing Banks and the other Lenders by posting the Communications on Debt
Domain, Intralinks, Syndtrak or a substantially similar electronic transmission
system (the “Platform”). The Platform is provided “as is” and “as available.”
The Agent Parties (as defined below) do not warrant the adequacy of the Platform
and expressly disclaim liability for errors or omissions in the Communications.
No warranty of any kind, express, implied or

 

66



--------------------------------------------------------------------------------

statutory, including, without limitation, any warranty of merchantability,
fitness for a particular purpose, non-infringement of third-party rights or
freedom from viruses or other code defects, is made by any Agent Party in
connection with the Communications or the Platform. In no event shall the
Administrative Agent or any of its Related Parties (collectively, the “Agent
Parties”) have any liability to the Borrower or the other Loan Parties, any
Lender or any other Person or entity for damages of any kind, including, without
limitation, direct or indirect, special, incidental or consequential damages,
losses or expenses (whether in tort, contract or otherwise) arising out of the
Borrower’s, any Loan Party’s or the Administrative Agent’s transmission of
communications through the Platform. “Communications” means, collectively, any
notice, demand, communication, information, document or other material provided
by or on behalf of any Loan Party pursuant to any Loan Document or the
transactions contemplated therein which is distributed to the Administrative
Agent, any Lender or any Issuing Bank by means of electronic communications
pursuant to this Section, including through the Platform.

SECTION 10.02. Waivers; Amendments.

(a) No failure or delay by the Administrative Agent, the Issuing Bank or any
Lender in exercising any right or power hereunder shall operate as a waiver
thereof, nor shall any single or partial exercise of any such right or power, or
any abandonment or discontinuance of steps to enforce such a right or power,
preclude any other or further exercise thereof or the exercise of any other
right or power. The rights and remedies of the Administrative Agent, the Issuing
Bank and the Lenders hereunder are cumulative and are not exclusive of any
rights or remedies that they would otherwise have. No waiver of any provision of
this Agreement or consent to any departure by any Loan Party therefrom shall in
any event be effective unless the same shall be permitted by paragraph (b) of
this Section, and then such waiver or consent shall be effective only in the
specific instance and for the purpose for which given. Without limiting the
generality of the foregoing, the making of a Loan or issuance of a Letter of
Credit shall not be construed as a waiver of any Default, regardless of whether
the Administrative Agent, any Lender or the Issuing Bank may have had notice or
knowledge of such Default at the time.

(b) Neither this Agreement nor any provision hereof may be waived, amended or
modified except pursuant to an agreement or agreements in writing entered into
by any Loan Party and the Required Lenders or by any Loan Party and the
Administrative Agent with the consent of the Required Lenders; provided that no
such agreement shall (i) increase any Commitment of any Lender without the
written consent of such Lender, (ii) reduce the principal amount of any Loan or
LC Disbursement or reduce the rate of interest thereon, or reduce any fees
payable hereunder, without the written consent of each Lender affected thereby,
(iii) postpone the scheduled date of payment of the principal amount of any Loan
or LC Disbursement, or any interest thereon, or any fees payable hereunder, or
reduce the amount of, waive or excuse any such payment, or postpone the
scheduled date of expiration of any Commitment, without the written consent of
each Lender affected thereby, (iv) change Section 2.18(b) or (c) in a manner
that would alter the pro rata sharing of payments required thereby, without the
written consent of each Lender, or (v) change any of the provisions of this
Section or the definition of “Required Lenders” or any other provision hereof
specifying the number or percentage of Lenders required to waive, amend or
modify any rights hereunder or make any determination or grant any consent
hereunder, without the written consent of each Lender; provided further that no
such agreement shall amend, modify or otherwise affect the rights or duties of
the Administrative Agent, the Issuing Bank hereunder without the prior written
consent of the Administrative Agent, the Issuing Bank; and provided, further,
that no such agreement shall waive, amend or modify Section 2.20 without the
consent of the Administrative Agent and the Issuing Bank in addition to the
consent of the Required Lenders. Notwithstanding any provision of this Agreement
to the contrary, a Defaulting Lender’s vote shall not be included except
(i) such Defaulting Lender’s Commitment may not be increased or extended without
its consent and (ii) the principal amount of, or interest or fees payable on,
Loans or LC Disbursements may not be reduced or excused or the scheduled date of
payment may not be postponed as to such Defaulting Lender without such
Defaulting Lender’s consent.

 

67



--------------------------------------------------------------------------------

SECTION 10.03. Expenses; Indemnity; Damage Waiver.

(a) The Borrower shall pay (i) all reasonable out of pocket expenses incurred by
the Administrative Agent and its Affiliates, including the reasonable fees,
charges and disbursements of counsel for the Administrative Agent, in connection
with the syndication of the credit facilities provided for herein, the
preparation and administration of this Agreement or any amendments,
modifications or waivers of the provisions hereof (whether or not the
transactions contemplated hereby or thereby shall be consummated), (ii) all
reasonable out-of-pocket expenses incurred by the Issuing Bank in connection
with the issuance, amendment, renewal or extension of any Letter of Credit or
any demand for payment thereunder and (iii) all out-of-pocket expenses incurred
by the Administrative Agent, the Issuing Bank or any Lender, including the fees,
charges and disbursements of any counsel for the Administrative Agent, the
Issuing Bank or any Lender, in connection with the enforcement or protection of
its rights in connection with this Agreement, including its rights under this
Section, or in connection with the Loans made or Letters of Credit issued
hereunder, including all such out-of pocket expenses incurred during any
workout, restructuring or negotiations in respect of such Loans or Letters of
Credit.

(b) The Borrower shall indemnify the Administrative Agent, the Issuing Bank and
each Lender, and each Related Party of any of the foregoing Persons (each such
Person being called an “Indemnitee”) against, and hold each Indemnitee harmless
from, any and all losses, third party claims, damages, liabilities and related
expenses, including the fees, charges and disbursements of any counsel for any
Indemnitee, incurred by or asserted against any Indemnitee arising out of, in
connection with, or as a result of (i) the execution or delivery of this
Agreement or any agreement or instrument contemplated hereby, the performance by
the parties hereto of their respective obligations hereunder or the consummation
of the Transactions or any other transactions contemplated hereby, (ii) any Loan
or Letter of Credit or the use of the proceeds therefrom (including any refusal
by the Issuing Bank to honor a demand for payment under a Letter of Credit if
the documents presented in connection with such demand do not strictly comply
with the terms of such Letter of Credit), (iii) any actual or alleged presence
or release of Hazardous Materials on or from any property owned or operated by
the Borrower or any of its Subsidiaries, or any Environmental Liability related
in any way to the Borrower or any of its Subsidiaries, or (iv) any actual or
prospective claim, litigation, investigation or proceeding relating to any of
the foregoing, whether based on contract, tort or any other theory and
regardless of whether any Indemnitee is a party thereto; provided that such
indemnity shall not, as to any Indemnitee, be available to the extent that such
losses, claims, damages, liabilities or related expenses are determined by a
court of competent jurisdiction, or by a judicial referee in connection with a
reference proceeding pursuant to Section 638 et seq. of the California Code of
Civil Procedure (“CCP”), or their successor sections, by final and nonappealable
judgment to have resulted from the gross negligence or willful misconduct of
such Indemnitee. This Section 10.03(b) shall not apply with respect to Taxes
other than any Taxes that represent losses, claims or damages arising from any
non-Tax claim.

(c) To the extent that the Borrower fails to pay any amount required to be paid
by it to the Administrative Agent or the Issuing Bank under paragraph (a) or
(b) of this Section, each Lender severally agrees to pay to the Administrative
Agent or the Issuing Bank, as the case may be, such Lender’s Applicable
Percentage (determined as of the time that the applicable unreimbursed expense
or indemnity payment is sought) of such unpaid amount; provided that the
unreimbursed expense or indemnified loss, claim, damage, liability or related
expense, as the case may be, was incurred by or asserted against the
Administrative Agent or the Issuing Bank in its capacity as such.

(d) To the extent permitted by applicable law, no party hereto shall assert, and
each such party hereby waives, any claim against any other party (except with
respect to claims against any party arising

 

68



--------------------------------------------------------------------------------

from such party’s gross negligence or willful misconduct), on any theory of
liability, for special, indirect, consequential or punitive damages (as opposed
to direct or actual damages) arising out of, in connection with, or as a result
of, this Agreement or any agreement or instrument contemplated hereby, the
Transactions, any Loan or Letter of Credit or the use of the proceeds thereof;
provided that, excluding gross negligence or willful misconduct, nothing in this
clause (d) shall relieve the Borrower of any obligation it may have to indemnify
an Indemnitee against special, indirect, consequential or punitive damages
asserted against such Indemnitee by a third party.

(e) All amounts due under this Section shall be payable not later than five
(5) Business Days after written demand therefor.

SECTION 10.04. Successors and Assigns.

(a) The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns
permitted hereby (including any Affiliate of the Issuing Bank that issues any
Letter of Credit), except that (i) the Borrower may not assign or otherwise
transfer any of its rights or obligations hereunder without the prior written
consent of each Lender (and any attempted assignment or transfer by the Borrower
without such consent shall be null and void) and (ii) no Lender may assign or
otherwise transfer its rights or obligations hereunder except in accordance with
this Section. Nothing in this Agreement, expressed or implied, shall be
construed to confer upon any Person (other than the parties hereto, their
respective successors and assigns permitted hereby (including any Affiliate of
the Issuing Bank that issues any Letter of Credit), Participants (to the extent
provided in paragraph (c) of this Section) and, to the extent expressly
contemplated hereby, the Related Parties of each of the Administrative Agent,
the Issuing Bank and the Lenders) any legal or equitable right, remedy or claim
under or by reason of this Agreement.

(b)(i) Subject to the conditions set forth in paragraph (b)(ii) below, any
Lender may assign to one or more Persons (other than an Ineligible Institution)
all or a portion of its rights and obligations under this Agreement (including
all or a portion of its Commitment and the Loans at the time owing to it) with
the prior written consent (such consent not to be unreasonably withheld) of:

(A) the Borrower, provided that, the Borrower shall be deemed to have consented
to an assignment unless it shall have objected thereto by written notice to the
Administrative Agent within ten (10) Business Days after having received notice
thereof; provided further that no consent of the Borrower shall be required for
an assignment to a Lender, an Affiliate of a Lender, an Approved Fund or, if an
Event of Default has occurred and is continuing, any other assignee;

(B) the Administrative Agent, provided that no consent of the Administrative
Agent shall be required for an assignment of any Revolving Commitment to an
assignee that is a Lender with a Revolving Commitment immediately prior to
giving effect to such assignment; and

(C) the Issuing Bank.

(ii) Assignments shall be subject to the following additional conditions:

(A) except in the case of an assignment to a Lender or an Affiliate of a Lender
or an assignment of the entire remaining amount of the assigning Lender’s
Commitment or Loans, the amount of the Commitment or Loans of the assigning
Lender subject to each such assignment (determined as of the date the Assignment
and Assumption with respect to such assignment is delivered to the
Administrative Agent) shall not be less than $5,000,000 unless each of the
Borrower and the Administrative Agent otherwise consent, provided that no such
consent of the Borrower shall be required if an Event of Default has occurred
and is continuing;

 

69



--------------------------------------------------------------------------------

(B) each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender’s rights and obligations under this Agreement;

(C) the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500;

(D) the words “execution,” “signed,” “signature,” and words of like import in
any Assignment and Assumption shall be deemed to include electronic signatures
or the keeping of records in electronic form, each of which shall be of the same
legal effect, validity or enforceability as a manually executed signature or the
use of a paper-based recordkeeping system, as the case may be, to the extent and
as provided for in any applicable law, including the Federal Electronic
Signatures in Global and National Commerce Act, the New York State Electronic
Signatures and Records Act, or any other similar state laws based on the Uniform
Electronic Transactions Act (“UETA”); and

(E) the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire in which the assignee
designates one or more Credit Contacts to whom all syndicate-level information
(which may contain material non-public information about the Loan Parties and
their related parties or their respective securities) will be made available and
who may receive such information in accordance with the assignee’s compliance
procedures and applicable laws, including Federal and state securities laws.

For the purposes of this Section 10.04(b), the term “Approved Fund” and
“Ineligible Institution” have the following meanings:

“Approved Fund” means any Person (other than a natural person) that is engaged
in making, purchasing, holding or investing in bank loans and similar extensions
of credit in the ordinary course of its business and that is administered or
managed by (a) a Lender, (b) an Affiliate of a Lender or (c) an entity or an
Affiliate of an entity that administers or manages a Lender.

“Ineligible Institution” means a (a) any institution that has filed a statement
under Section 13D of the Securities Exchange Act of 1934 relating to the
Borrower or files such a statement within six months following assignment, in
which case the assignment shall be deemed void, (b) natural person or
(c) company, investment vehicle or trust for, or owned and operated for the
primary benefit of, a natural person or relative(s) thereof; provided that, such
company, investment vehicle or trust shall not constitute an Ineligible
Institution if it (x) has not been established for the primary purpose of
acquiring any Loans or Commitments, (y) is managed by a professional advisor,
who is not such natural person or a relative thereof, having significant
experience in the business of making or purchasing commercial loans, and (z) has
assets greater than $25,000,000 and a significant part of its activities consist
of making or purchasing commercial loans and similar extensions of credit in the
ordinary course of its business; provided that upon the occurrence of an Event
of Default, any Person (other than a Lender) shall be an Ineligible Institutions
if after giving effect any proposed assignment to such Person, such Person would
hold more than 25% of the then outstanding Revolving Credit Exposure or
Commitments, as the case may be.

(iii) Subject to acceptance and recording thereof pursuant to paragraph (b)(iv)
of this Section, from and after the effective date specified in each Assignment
and Assumption the assignee thereunder shall be a party hereto and, to the
extent of the interest assigned by such Assignment and Assumption, have the
rights and obligations of a Lender under this Agreement, and the assigning
Lender

 

70



--------------------------------------------------------------------------------

thereunder shall, to the extent of the interest assigned by such Assignment and
Assumption, be released from its obligations under this Agreement (and, in the
case of an Assignment and Assumption covering all of the assigning Lender’s
rights and obligations under this Agreement, such Lender shall cease to be a
party hereto but shall continue to be entitled to the benefits of Sections 2.15,
2.16, 2.17 and 10.03). Any assignment or transfer by a Lender of rights or
obligations under this Agreement that does not comply with this Section 10.04
shall be treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with paragraph (c) of
this Section.

(iv) The Administrative Agent, acting for this purpose as an agent of the
Borrower, shall maintain at one of its offices a copy of each Assignment and
Assumption delivered to it and a register for the recordation of the names and
addresses of the Lenders, and the Commitment of, and principal amount (and
stated interest) of the Loans and LC Disbursements owing to, each Lender
pursuant to the terms hereof from time to time (the “Register”). The entries in
the Register shall be conclusive, and the Borrower, the Administrative Agent,
the Issuing Bank and the Lenders shall treat each Person whose name is recorded
in the Register pursuant to the terms hereof as a Lender hereunder for all
purposes of this Agreement, notwithstanding notice to the contrary.

(v) Upon its receipt of a duly completed Assignment and Assumption executed by
an assigning Lender and an assignee, the assignee’s completed Administrative
Questionnaire (unless the assignee shall already be a Lender hereunder), the
processing and recordation fee referred to in paragraph (b) of this Section and
any written consent to such assignment required by paragraph (b) of this
Section, the Administrative Agent shall accept such Assignment and Assumption
and record the information contained therein in the Register; provided that if
either the assigning Lender or the assignee shall have failed to make any
payment required to be made by it pursuant to Section 2.05(c), 2.06(d) or (e),
2.07(b), 2.18(d) or 10.03(c), the Administrative Agent shall have no obligation
to accept such Assignment and Assumption and record the information therein in
the Register unless and until such payment shall have been made in full,
together with all accrued interest thereon. No assignment shall be effective for
purposes of this Agreement unless it has been recorded in the Register as
provided in this paragraph.

(c) Any Lender may, without the consent of the Borrower, the Administrative
Agent or the Issuing Bank, sell participations to one or more banks or other
entities (a “Participant”), other than an Ineligible Institution, in all or a
portion of such Lender’s rights and obligations under this Agreement (including
all or a portion of its Commitment and the Loans owing to it); provided that
(A) such Lender’s obligations under this Agreement shall remain unchanged;
(B) such Lender shall remain solely responsible to the other parties hereto for
the performance of such obligations; and (C) the Borrower, the Administrative
Agent, the Issuing Bank and the other Lenders shall continue to deal solely and
directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement. Any agreement or instrument pursuant to which
a Lender sells such a participation shall provide that such Lender shall retain
the sole right to enforce this Agreement and to approve any amendment,
modification or waiver of any provision of this Agreement; provided that such
agreement or instrument may provide that such Lender will not, without the
consent of the Participant, agree to any amendment, modification or waiver
described in the first proviso to Section 10.02(b) that affects such
Participant. The Borrower agrees that each Participant shall be entitled to the
benefits of Sections 2.15, 2.16 and 2.17 (subject to the requirements and
limitations therein, including the requirements under Section 2.17(f) (it being
understood that the documentation required under Section 2.17(f) shall be
delivered to the participating Lender)) to the same extent as if it were a
Lender and had acquired its interest by assignment pursuant to paragraph (b) of
this Section; provided that such Participant (A) agrees to be subject to the
provisions of Section 2.19 as if it were an assignee under paragraph (b) of this
Section; and (B) shall not be entitled to receive any greater payment under
Section 2.15 or 2.17, with respect to any participation, than its participating
Lender would have been entitled to receive. Each Lender that sells a
participation agrees, at the Borrower’s request and expense, to use reasonable
efforts to cooperate with the

 

71



--------------------------------------------------------------------------------

Borrower to effectuate the provisions of Section 2.19(b) with respect to any
Participant. To the extent permitted by law, each Participant also shall be
entitled to the benefits of Section 10.08 as though it were a Lender; provided
that such Participant agrees to be subject to Section 2.18(c) as though it were
a Lender. Each Lender that sells a participation shall, acting solely for this
purpose as an agent of the Borrower, maintain a register on which it enters the
name and address of each Participant and the principal amounts (and stated
interest) of each Participant’s interest in the Loans or other obligations under
the Loan Documents (the “Participant Register”); provided that no Lender shall
have any obligation to disclose all or any portion of the Participant Register
(including the identity of any Participant or any information relating to a
Participant’s interest in any Commitments, Loans, Letters of Credit or its other
obligations under any Loan Document) to any Person except to the extent that
such disclosure is necessary to establish that such Commitment, Loan, Letter of
Credit or other obligation is in registered form under Section 5f.103-1(c) of
the United States Treasury Regulations. The entries in the Participant Register
shall be conclusive absent manifest error, and such Lender shall treat each
Person whose name is recorded in the Participant Register as the owner of such
participation for all purposes of this Agreement notwithstanding any notice to
the contrary. For the avoidance of doubt, the Administrative Agent (in its
capacity as Administrative Agent) shall have no responsibility for maintaining a
Participant Register.

(d) Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement to secure obligations of such
Lender, including without limitation any pledge or assignment to secure
obligations to a Federal Reserve Bank, and this Section shall not apply to any
such pledge or assignment of a security interest; provided that no such pledge
or assignment of a security interest shall release a Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.

(e) Notwithstanding anything to the contrary contained herein or in the Loan
Documents, including the foregoing assignment provisions, U.S. Bank National
Association, as a Lender, at all times prior to such time as the Revolving
Commitment is syndicated shall maintain a minimum Revolving Commitment of at
least Fifty Million Dollars ($50,000,000), and shall remain the Administrative
Agent.

SECTION 10.05. Survival. All covenants, agreements, representations and
warranties made by each Loan Party herein and in the certificates or other
instruments delivered in connection with or pursuant to this Agreement or any
other Loan Document shall be considered to have been relied upon by the other
parties hereto and shall survive the execution and delivery of this Agreement
and other Loan Documents and the making of any Loans and issuance of any Letters
of Credit, regardless of any investigation made by any such other party or on
its behalf and notwithstanding that the Administrative Agent, the Issuing Bank
or any Lender may have had notice or knowledge of any Default or incorrect
representation or warranty at the time any credit is extended hereunder, and
shall continue in full force and effect as long as the principal of or any
accrued interest on any Loan or any fee or any other amount payable under the
Loan Documents is outstanding and unpaid or any Letter of Credit is outstanding
and so long as the Commitments have not expired or terminated. The provisions of
Sections 2.15, 2.16, 2.17 shall survive and remain in full force and effect for
two (2) years, and of 10.03 and Article IX shall survive and remain in full
force and effect for four (4) years, following the earlier of the termination of
the Revolving Commitment or the Revolving Commitment Termination Date regardless
of the consummation of the transactions contemplated hereby, the repayment of
the Loans, the expiration or termination of the Letters of Credit or the
termination of this Agreement and the other Loan Documents or any provision
hereof or thereof.

SECTION 10.06. Counterparts; Integration; Effectiveness. This Agreement may be
executed in counterparts (and by different parties hereto on different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement and any
separate letter agreements with respect to fees payable to the Administrative
Agent constitute the entire

 

72



--------------------------------------------------------------------------------

contract among the parties relating to the subject matter hereof and supersede
any and all previous agreements and understandings, oral or written, relating to
the subject matter hereof. Except as provided in Section 3.01, this Agreement
shall become effective when it shall have been executed by the Administrative
Agent and when the Administrative Agent shall have received counterparts hereof
which, when taken together, bear the signatures of each of the other parties
hereto, and thereafter shall be binding upon and inure to the benefit of the
parties hereto and their respective successors and assigns. Delivery of an
executed counterpart of a signature page of this Agreement by telecopy, emailed
pdf or any other electronic means that reproduces an image of the actual
executed signature page shall be effective as delivery of a manually executed
counterpart of this Agreement. The Administrative Agent shall be permitted to
destroy paper originals of any electronically imaged documents, such
electronically imaged documents maintained by the Administrative Agent shall be
given the same legal effect as the paper originals, and the Administrative Agent
shall be permitted to convert any instruments given in connection with this
Agreement into a “transferable records” under UETA, with the image of such
instrument in the Administrative Agent’s possession constituting an
“authoritative copy” under UETA.

SECTION 10.07. Severability. Any provision of this Agreement held to be invalid,
illegal or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such invalidity, illegality or unenforceability
without affecting the validity, legality and enforceability of the remaining
provisions hereof; and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction.

SECTION 10.08. Right of Setoff. If an Event of Default shall have occurred and
be continuing, each Lender and each of its Affiliates is hereby authorized at
any time and from time to time, to the fullest extent permitted by law, to set
off and apply any and all deposits (general or special, time or demand,
provisional or final) at any time held and other obligations at any time owing
by such Lender or Affiliate to or for the credit or the account of the Borrower
against any of and all the obligations of the Borrower now or hereafter existing
under this Agreement and the other Loan Documents held by such Lender,
irrespective of whether or not such Lender shall have made any demand under this
Agreement or the other Loan Documents and although such obligations may be
unmatured. The rights of each Lender under this Section are in addition to other
rights and remedies (including other rights of setoff) which such Lender may
have.

SECTION 10.09. Governing Law; Jurisdiction; Consent to Service of Process. This
Agreement shall be construed in accordance with and governed by the law of the
State of California, but to the extent that the Administrative Agent has greater
rights or remedies under federal law, whether as a national bank or otherwise,
this Section 10.09 shall not be deemed to deprive the Administrative Agent of
such rights and remedies as may be available under federal law.

(a) Each Loan Party hereby irrevocably and unconditionally submits, for itself
and its property, to the exclusive jurisdiction of the Superior Court of the
City and County of San Francisco, California, or of the United States District
Court for the Northern District of California, and any appellate court from any
thereof, in any action or proceeding arising out of or relating to this
Agreement or any other Loan Document, or for recognition or enforcement of any
judgment, and each of the parties hereto hereby irrevocably and unconditionally
agrees that all claims in respect of any such action or proceeding may be heard
and determined in such State of California or, to the extent permitted by law,
in such Federal court. Each of the parties hereto agrees that a final judgment
in any such action or proceeding shall be conclusive and may be enforced in
other jurisdictions by suit on the judgment or in any other manner provided by
law. Nothing in any Loan Document shall affect any right that the Administrative
Agent, the Issuing Bank or any Lender may otherwise have to bring any action or
proceeding relating to any Loan Document against any Loan Party or its
properties in the courts of any jurisdiction.

 

73



--------------------------------------------------------------------------------

(b) Each Loan Party hereby irrevocably and unconditionally waives, to the
fullest extent it may legally and effectively do so, any objection which it may
now or hereafter have to the laying of venue of any suit, action or proceeding
arising out of or relating to any Loan Document in any court referred to in
paragraph (b) of this Section. Each of the parties hereto hereby irrevocably
waives, to the fullest extent permitted by law, the defense of an inconvenient
forum to the maintenance of such action or proceeding in any such court.

(c) Each party to this Agreement irrevocably consents to service of process in
the manner provided for notices in Section 10.01. Nothing in any Loan Document
will affect the right of any party to any Loan Document to serve process in any
other manner permitted by law.

SECTION 10.10. Waiver of Jury Trial; Judicial Reference.

(a) WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY
LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO ANY LOAN
DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON
CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION.

(b) Judicial Reference.

(i) The parties prefer that any dispute between them be resolved in litigation
subject to a Jury Trial Waiver as set forth in Section 10.10(a) of this
Agreement, but the California Supreme Court has held that pre-dispute Jury Trial
Waivers not authorized by statute are unenforceable. This Reference Provision
shall be applicable until:

(A) the California Supreme Court holds that a pre-dispute Jury Trial Waiver
provision similar to that set forth herein is valid or enforceable; or

(B) the California Legislature enacts a statute which becomes law, authorizing
pre-dispute Jury Trial Waivers of the type set forth herein and, as a result,
such waivers become enforceable.

(ii) Other than (A) nonjudicial foreclosure of security interests in real or
personal property, (B) the appointment of a receiver or (C) the exercise of
other provisional remedies (any of which may be initiated pursuant to applicable
law), any controversy, dispute or claim (each, for purposes of this Section, a
“Claim”) between the parties arising out of or relating to this Agreement, the
Loan Documents, a Swap Agreement or any other document, instrument or agreement
between the Bank and the Borrower (collectively in this Section, the
“Documents”), shall be resolved by a reference proceeding in California in
accordance with the provisions of Section 638 et seq. of the CCP, or their
successor sections, which shall constitute the exclusive remedy for the
resolution of any Claim, including whether the Claim is

 

74



--------------------------------------------------------------------------------

subject to the reference proceeding. Except as otherwise provided in the
Documents, venue for the reference proceeding shall be in a County or District
where venue is otherwise appropriate under applicable law (the “Court”).

(iii) The referee shall be a retired Judge or Justice selected by mutual written
agreement of the parties. If the parties do not agree, the referee shall be
selected by the Presiding Judge of the Court (or his or her representative). A
request for appointment of a referee may be heard on an ex parte or expedited
basis, and the parties agree that irreparable harm would result if ex parte
relief is not granted. The referee shall be appointed to sit with all the powers
provided by law. Pending appointment of the referee, the Court has power to
issue temporary or provisional remedies.

(iv) The parties agree that time is of the essence in conducting the reference
proceedings. Accordingly, the referee shall be requested, subject to change in
the time periods specified herein for good cause shown, to (A) set the matter
for a status and trial-setting conference within fifteen (15) days after the
date of selection of the referee, (B) if practicable, try all issues of law or
fact within ninety (90) days after the date of the conference and (C) report a
statement of decision within twenty (20) days after the matter has been
submitted for decision.

(v) The referee shall have power to expand or limit the amount and duration of
discovery. The referee may set or extend discovery deadlines or cutoffs for good
cause, including a party’s failure to provide requested discovery for any reason
whatsoever. Unless otherwise ordered based upon good cause shown, no party shall
be entitled to “priority” in conducting discovery, depositions may be taken by
either party upon ten (10) days written notice, and all other discovery shall be
responded to within twenty (20) days after service. All disputes relating to
discovery which cannot be resolved by the parties shall be submitted to the
referee whose decision shall be final and binding.

(vi) Except as expressly set forth in this Agreement, the referee shall
determine the manner in which the reference proceeding is conducted including
the time and place of hearings, the order of presentation of evidence, and all
other questions that arise with respect to the course of the reference
proceeding. All proceedings and hearings conducted before the referee, except
for trial, shall be conducted without a court reporter, except that when any
party so requests, a court reporter shall be used at any hearing conducted
before the referee, and the referee shall be provided a courtesy copy of the
transcript. The party making such a request shall have the obligation to arrange
for and pay the court reporter. Subject to the referee’s power to award costs to
the prevailing party, the parties shall equally share the cost of the referee
and the court reporter at trial.

(vii) The referee shall be required to determine all issues in accordance with
existing case law and the statutory laws of the State of California. The rules
of evidence applicable to proceedings at law in the State of California shall be
applicable to the reference proceeding. The referee shall be empowered to enter
equitable as well as legal relief, provide all temporary or provisional
remedies, enter equitable orders that shall be binding on the parties and rule
on any motion which would be authorized in a trial, including without limitation
motions for summary judgment or summary adjudication. The referee shall issue a
decision and pursuant to CCP §644 the referee’s decision shall be entered by the
Court as a judgment or an order in the same manner as if the action had been
tried by the Court. The final judgment or order or from any appealable decision
or order entered by the referee shall be fully appealable as provided by law.
The parties reserve the right to findings of fact, conclusions of laws, a
written statement of decision, and the right to move for a new trial or a
different judgment, which new trial, if granted, is also to be a reference
proceeding under this provision.

(viii) If the enabling legislation which provides for appointment of a referee
is repealed (and no successor statute is enacted), any dispute between the
parties that would otherwise be

 

75



--------------------------------------------------------------------------------

determined by reference procedure shall be resolved and determined by
arbitration. The arbitration shall be conducted by a retired judge or Justice,
in accordance with the California Arbitration Act §1280 through §1294.2 of the
CCP as amended from time to time. The limitations with respect to discovery set
forth above shall apply to any such arbitration proceeding.

THE PARTIES RECOGNIZE AND AGREE THAT ALL DISPUTES RESOLVED UNDER THIS REFERENCE
PROVISION SHALL BE DECIDED BY A REFEREE AND NOT BY A JURY. AFTER CONSULTING (OR
HAVING HAD THE OPPORTUNITY TO CONSULT) WITH COUNSEL OF THEIR OWN CHOICE, EACH
PARTY KNOWINGLY AND VOLUNTARILY AND FOR THEIR MUTUAL BENEFIT AGREES THAT THIS
REFERENCE PROVISION SHALL APPLY TO ANY DISPUTE BETWEEN THEM WHICH ARISES OUT OF
OR IS RELATED TO THIS AGREEMENT OR THE DOCUMENTS.

SECTION 10.11. Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.

SECTION 10.12. Confidentiality. Each of the Administrative Agent, the Issuing
Bank and the Lenders agrees to maintain the confidentiality of the Information
(as defined below), except that Information may be disclosed (a) to its and its
Affiliates’ directors, officers, employees and agents, including accountants,
legal counsel and other advisors (it being understood that the Persons to whom
such disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential), (b) to the
extent requested by any regulatory authority, (c) to the extent required by
applicable laws or regulations or by any subpoena or similar legal process
provided that, to the fullest extent permitted by law, the Administrative Agent,
Issuing Bank and Lenders, as applicable, shall use commercially reasonable
efforts to promptly notify the Borrower in advance so that the Borrower may
object, (d) to any other party to any Loan Document, (e) in connection with the
exercise of any remedies hereunder or any suit, action or proceeding relating to
any Loan Document or the enforcement of rights thereunder, (f) subject to an
agreement containing provisions substantially the same as those of this Section,
to (i) any assignee of or Participant in, or any prospective assignee of or
Participant in, any of its rights or obligations under the Loan Documents or
(ii) any actual or prospective counterparty (or its advisors) to any swap or
derivative transaction relating to the Borrower and its obligations, (g) with
the consent of the Borrower or (h) to the extent such Information (i) becomes
publicly available other than as a result of a breach of this Section or
(ii) becomes available to the Administrative Agent, the Issuing Bank or any
Lender on a non-confidential basis from a source other than a Loan Party. For
the purposes of this Section, “Information” means all information received from
a Loan Party relating to a Loan Party or its subsidiaries or their respective
businesses, other than any such information that is available to the
Administrative Agent, the Issuing Bank or any Lender on a nonconfidential basis
prior to disclosure by a Loan Party; provided that, in the case of information
received from a Loan Party after the date hereof, such information is clearly
identified at the time of delivery as confidential. Any Person required to
maintain the confidentiality of Information as provided in this Section shall be
considered to have complied with its obligation to do so if such Person has
exercised the same degree of care to maintain the confidentiality of such
Information as such Person would accord to its own confidential information.

SECTION 10.13. Material Non-Public Information.

 

76



--------------------------------------------------------------------------------

(a) EACH LENDER ACKNOWLEDGES THAT INFORMATION AS DEFINED IN SECTION 10.12(a)
FURNISHED TO IT PURSUANT TO THIS AGREEMENT MAY INCLUDE MATERIAL NON-PUBLIC
INFORMATION CONCERNING THE BORROWER AND ITS RELATED PARTIES OR THEIR RESPECTIVE
SECURITIES, AND CONFIRMS THAT IT HAS DEVELOPED COMPLIANCE PROCEDURES REGARDING
THE USE OF MATERIAL NON-PUBLIC INFORMATION AND THAT IT WILL HANDLE SUCH MATERIAL
NON-PUBLIC INFORMATION IN ACCORDANCE WITH THOSE PROCEDURES AND APPLICABLE LAW,
INCLUDING FEDERAL AND STATE SECURITIES LAWS.

(b) ALL INFORMATION, INCLUDING REQUESTS FOR WAIVERS AND AMENDMENTS, FURNISHED BY
THE BORROWER OR THE ADMINISTRATIVE AGENT PURSUANT TO, OR IN THE COURSE OF
ADMINISTERING, THIS AGREEMENT WILL BE SYNDICATE-LEVEL INFORMATION, WHICH MAY
CONTAIN MATERIAL NON-PUBLIC INFORMATION ABOUT THE BORROWER, THE LOAN PARTIES AND
THEIR RELATED PARTIES OR THEIR RESPECTIVE SECURITIES. ACCORDINGLY, EACH LENDER
REPRESENTS TO THE BORROWER AND THE ADMINISTRATIVE AGENT THAT IT HAS IDENTIFIED
IN ITS ADMINISTRATIVE QUESTIONNAIRE A CREDIT CONTACT WHO MAY RECEIVE INFORMATION
THAT MAY CONTAIN MATERIAL NON-PUBLIC INFORMATION IN ACCORDANCE WITH ITS
COMPLIANCE PROCEDURES AND APPLICABLE LAW.

SECTION 10.14. Authorization to Distribute Certain Materials to Public-Siders.

(a) If the Borrower does not file this Agreement with the SEC, then the Borrower
hereby authorizes the Administrative Agent to distribute the execution version
of this Agreement and the Loan Documents to all Lenders, including their
Public-Siders. The Borrower acknowledges its understanding that Public-Siders
and their firms may be trading in any of the Parties’ respective securities
while in possession of the Loan Documents.

(b) The Borrower represents and warrants that none of the information in the
Loan Documents, excluding any information submitted to the Administrative Agent
or Lenders pursuant to Section 5.01(e), constitutes or contains material
non-public information within the meaning of the federal and state securities
laws. To the extent that any of the executed Loan Documents (other than any
information submitted to the Administrative Agent or Lenders pursuant to
Section 5.01(constitutes at any time a material non-public information within
the meaning of the federal and state securities laws after the date hereof, the
Company agrees that it will promptly make such information publicly available by
press release or public filing with the SEC.

SECTION 10.15. Interest Rate Limitation. Notwithstanding anything herein to the
contrary, if at any time the interest rate applicable to any Loan, together with
all fees, charges and other amounts which are treated as interest on such Loan
under applicable law (collectively the “Charges”), shall exceed the maximum
lawful rate (the “Maximum Rate”) which may be contracted for, charged, taken,
received or reserved by the Lender holding such Loan in accordance with
applicable law, the rate of interest payable in respect of such Loan hereunder,
together with all Charges payable in respect thereof, shall be limited to the
Maximum Rate.

SECTION 10.16. USA PATRIOT Act. Each Lender that is subject to the requirements
of the USA Patriot Act (Title III of Pub. L. 107-56 (signed into law October 26,
2001)) (the “Act”) hereby notifies the Borrower that pursuant to the
requirements of the Act, it is required to obtain, verify and record information
that identifies the Borrower, which information includes the name and address of
the Borrower and other information that will allow such Lender to identify the
Borrower in accordance with the Act.

 

77



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

LOAN PARTIES:

 

BORROWER: ACTUATE CORPORATION By:  

/s/ Daniel A. Gaudreau

Name:   Daniel A. Gaudreau Title:   SVP Operations and CFO GUARANTOR: ACTUATE
INTERNATIONAL HOLDING COMPANY By:  

/s/ Daniel A. Gaudreau

Name:   Daniel A. Gaudreau Title:   President & CFO



--------------------------------------------------------------------------------

ADMINISTRATIVE AGENT AND LENDER PARTIES:

 

U.S. BANK NATIONAL ASSOCIATION,
individually and as Administrative Agent, By:  

/s/ Matthew D. Murray

Name:   Matthew D. Murray Title:   Vice President